 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31   Desc
                                   Main Document    Page 1 of 118


 1   Alan J. Friedman (State Bar No. 132580)
     SHULMAN HODGES & BASTIAN LLP
 2   100 Spectrum Center Drive, Suite 600
     Irvine, California 92618
 3   Telephone: (949) 340-3400
     Facsimile: (949) 340-3000
 4   Email:        afriedman@shbllp.com

 5   Attorneys for Debtor and
     Debtor-in-Possession, John Jean Bral
 6
     William N. Lobel (State Bar No. 93202)
 7   PACHULSKI STANG ZIEHL & JONES LLP
     650 Town Center Drive, Suite 1500
 8   Costa Mesa, California 92626
     Telephone: (714) 383-4740
 9   Facsimile: (714) 383-4741
     Email :      wlobel@pszjlaw.com
10

11   Special Reorganization Counsel for Debtor
     and Debtor-in-Possession, John Jean Bral
12

13
                                    UNITED STATES BANKRUPTCY COURT
14
                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
15   In re                                    Case No. 8:17-bk-10706-SC

16   JOHN JEAN BRAL,                                 Chapter 11

17                        Debtor and Debtor-in-      SECOND AMENDED DISCLOSURE
                          Possession.                STATEMENT DESCRIBING CHAPTER 11
18                                                   PLAN

19                                                   Disclosure Statement Hearing:
                                                     DATE: July 19, 2018
20                                                   TIME: 11:00 a.m.
                                                     Place: Courtroom 5C
21                                                           411 West Fourth Street
                                                             Santa Ana, California 92701
22
                                                     Plan Confirmation Hearing:
23                                                   DATE: TBD
                                                     TIME: TBD
24                                                   Place: Courtroom 5C
                                                            411 West Fourth Street
25                                                          Santa Ana, California 92701

26

27

28


     5429-000\1231739.1
 Case 8:17-bk-10706-ES              Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                     Desc
                                     Main Document    Page 2 of 118


 1                                                      Table of Contents
                                                                                                                                  Page
 2

 3   I.      INTRODUCTION ..................................................................................................9

 4           A.       The Purpose of This Document ...............................................................11

 5           B.       Deadlines for Voting and Objecting; Date of the Plan Confirmation

 6                    Hearing ....................................................................................................12

 7                    1.        Time and Place of the Confirmation Hearing ................................12

 8                    2.        Deadline for Voting for or Against the Plan ...................................12

 9                    3.        Deadline for Objecting to the Confirmation of the Plan .................13

10                    4.        Identity of Person to Contact for More Information Regarding the

11                              Plan ..............................................................................................13

12           C.       Disclaimer ................................................................................................13

13   II.     BACKGROUND .................................................................................................14

14           A.       The Debtor’s Real Property Assets .........................................................14

15                    1.        The Sandpiper Property ................................................................14

16                    2.        The Los Angeles Condominium ....................................................15

17           B.       The Debtor’s Personal Property Assets...................................................16

18                    1.        Mission Medical Investors, LLC ....................................................16

19                    2.        Westcliff Investors, LLC ................................................................18

20                    3.        Venture Development Group ........................................................20

21                    4.        Bral Realty Advisors, Inc. ..............................................................20

22                    5.        Javaher Investors, LLC .................................................................21

23                    6.        Eye Street Medical Investors, LLC................................................21

24                    7.        Spectrum 6 Medical Investors, LLC ..............................................22

25                    8.        Venture Group of Companies, Inc. ...............................................23

26                    9.        Miscellaneous Personal Property .................................................23

27           C.       The Events That Led to the Chapter 11 Filing .........................................25

28                    1.        Beitler v. Bral, Case No. BS146302 ..............................................25


     5429-000\1231739.1
 Case 8:17-bk-10706-ES             Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                  Desc
                                    Main Document    Page 3 of 118


 1                    2.       Beitler v. Bral, Case No. BC532523 ..............................................27

 2                    3.       Beitler and Beitler & Assoc. v. Bral, Case No. BC543410 ............28

 3                    4.       Cannae Financial LLC v. Bral, et al., Case No. 30-2014-

 4                             00733044 ......................................................................................30

 5                    5.       Cannae Financial LLC v. Bral, et al., Case No. 30-2015-

 6                             00764942 ......................................................................................32

 7                    6.       Steward Financial, LLC and AFG assignees of First Citizens

 8                             Bank v. Beitler, et al., Case No. BC525778 ..................................33

 9                    7.       Steward Financial, LLC v. Bral, et al., Case No. 30-2016-

10                             00834111 ......................................................................................34

11                    8.       Bral, et al. v. Beitler, et al., Case No. BC559311 ..........................36

12                    9.       Beitler v. Bral, et al., Case No. BC567567 ....................................36

13                    10.      Bral v. Westcliff Investors, LLC, Case No. BC553693 ..................37

14           D.       Significant Events During the Bankruptcy Case ......................................38

15                    1.       Bankruptcy Proceedings ...............................................................38

16                    2.       The Beitler Avoidance Action ........................................................43

17                    3.       The Non-Dischargeability Actions .................................................44

18                    4.       Motion to Strike Proofs of Claim Nos. 9 (BCRS), 11 (Beitler), 14

19                             (Beitler) and 16 (Boyd) ..................................................................46

20                    5.       The Arbitrations ............................................................................48

21                    6.       Other Legal Proceedings ..............................................................51

22                    7.       Actual and Projected Recovery from Avoidance Actions and

23                             Causes of Action...........................................................................51

24   III.    SUMMARY OF THE PLAN ................................................................................53

25           A.       Overview of the Plan ...............................................................................53

26           B.       What Creditors Will Receive Under the Proposed Plan ...........................54

27                    1.       Unclassified Claims ......................................................................54

28                    2.       Classified Claims ..........................................................................58


     5429-000\1231739.1                                           3
 Case 8:17-bk-10706-ES             Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                    Desc
                                    Main Document    Page 4 of 118


 1           C.       Means of Effectuating the Plan ................................................................66

 2                    1.       Funding the Plan...........................................................................66

 3                    2.       Disbursing Agent ..........................................................................69

 4                    3.       The Reorganized Debtor ..............................................................69

 5           D.       Risk Factors ............................................................................................70

 6           E.       Provisions Governing Distributions ..........................................................71

 7                    1.       Dates of Distributions ....................................................................71

 8                    2.       Manner of Distribution ...................................................................72

 9                    3.       Delivery of Distributions in General...............................................72

10                    4.       Rounding Payments .....................................................................73

11                    5.       Interest on Claims .........................................................................73

12                    6.       Compliance with Tax Requirements .............................................74

13                    7.       De Minimis Distributions ...............................................................74

14                    8.       Setoffs ..........................................................................................75

15                    9.       Limitation on Liability ....................................................................75

16           F.       Other Provisions of the Plan ....................................................................76

17                    1.       Claim Objections and Disputed Claims .........................................76

18                    2.       Executory Contracts and Unexpired Leases .................................78

19                    3.       Changes in Rates Subject to Regulatory Commission Approval ..79

20                    4.       Preservation of Causes of Action and Avoidance Actions ............79

21                    5.       Retention of Jurisdiction ...............................................................80

22                    6.       Tax Consequences of the Plan .....................................................82

23                    7.       Exemption from Transfer Taxes....................................................83

24   IV.     CONFIRMATION REQUIREMENTS AND PROCEDURES ...............................83

25           A.       Who May Vote or Object .........................................................................83

26                    1.       Who May Object to Confirmation of the Plan ................................83

27                    2.       Who May Vote to Accept/Reject the Plan .....................................84

28                    3.       Who is Not Entitled to Vote ...........................................................85


     5429-000\1231739.1                                            4
 Case 8:17-bk-10706-ES              Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                     Desc
                                     Main Document    Page 5 of 118


 1                    4.        Who Can Vote in More Than One Class .......................................86

 2                    5.        Votes Necessary to Confirm the Plan ...........................................86

 3                    6.        Votes Necessary for a Class to Accept the Plan...........................86

 4                    7.        Treatment of Nonaccepting Classes .............................................86

 5                    8.        Request for Confirmation Despite Nonacceptance by Impaired

 6                              Class .............................................................................................91

 7           B.       Liquidation Analysis .................................................................................91

 8           C.       Feasibility ................................................................................................92

 9           D.       Compliance With Section 1129(a)(15) .....................................................94

10   V.      EFFECT OF CONFIRMATION...........................................................................95

11           A.       Discharge ................................................................................................95

12           B.       Exculpation and Releases .......................................................................95

13           C.       Vesting of the Assets ...............................................................................95

14           D.       Plan Creates New Obligations .................................................................95

15           E.       Creditor Action Restrained ......................................................................95

16           F.       Material Default Defined ..........................................................................96

17           G.       Modification of the Plan ...........................................................................96

18           H.       Post-Confirmation Status Report .............................................................96

19           I.       Quarterly Fees .........................................................................................97

20           J.       Post-Confirmation Conversion/Dismissal ................................................97

21           K.       Final Decree ............................................................................................98

22

23

24

25

26

27

28


     5429-000\1231739.1                                              5
 Case 8:17-bk-10706-ES                Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                   Desc
                                       Main Document    Page 6 of 118


 1                                                 TABLE OF AUTHORITIES
                                                        STATUTES
 2

 3                                                                                                                                Page

 4   11 U.S.C. § 101 ............................................................................................................ 9, 101

 5   11 U.S.C. § 108 .................................................................................................................. 80

 6   11 U.S.C. § 327 ................................................................................................................ 105

 7   11 U.S.C. § 328 ................................................................................................................ 105

 8   11 U.S.C. § 330 ................................................................................................................ 105

 9   11 U.S.C. § 331 ................................................................................................................ 105

10   11 U.S.C. § 341(a) .............................................................................................................. 39

11   11 U.S.C. § 346 .................................................................................................................. 80

12   11 U.S.C. § 362(a) .............................................................................................................. 97

13   11 U.S.C. § 502 .......................................................................................................... passim

14   11 U.S.C. § 503 .......................................................................................................... 99, 105

15   11 U.S.C. § 503(b) ...................................................................................................... 99, 105

16   11 U.S.C. § 503(b)(3)(D) ................................................................................................... 105

17   11 U.S.C. § 505 .................................................................................................................. 80

18   11 U.S.C. § 506(a) ............................................................................................................ 106

19   11 U.S.C. § 506(b) .............................................................................................................. 55

20   11 U.S.C. § 507(a) ...................................................................................................... passim

21   11 U.S.C. § 507(a)(2).................................................................................................... 54, 85

22   11 U.S.C. § 507(a)(3)............................................................................................ 62, 85, 105

23   11 U.S.C. § 507(a)(4).................................................................................................... 62, 86

24   11 U.S.C. § 507(a)(5).................................................................................................... 62, 86

25   11 U.S.C. § 507(a)(6).......................................................................................................... 62

26   11 U.S.C. § 507(a)(7).......................................................................................................... 62

27   11 U.S.C. § 507(a)(8)...................................................................................... 57, 58, 85, 105

28   11 U.S.C. § 510 ............................................................................................................ 80, 99


     5429-000\1231739.1                                               6
 Case 8:17-bk-10706-ES                Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                   Desc
                                       Main Document    Page 7 of 118


 1   11 U.S.C. § 511 .................................................................................................................. 55

 2   11 U.S.C. § 521 .......................................................................................................... 38, 106

 3   11 U.S.C. § 523(a)(2)(A) ............................................................................................... 44, 45

 4   11 U.S.C. § 523(a)(4).................................................................................................... 44, 45

 5   11 U.S.C. § 523(a)(6).............................................................................................. 44, 45, 46

 6   11 U.S.C. § 525 .................................................................................................................. 80

 7   11 U.S.C. § 541 .......................................................................................................... 99, 103

 8   11 U.S.C. § 542 .................................................................................................................. 99

 9   11 U.S.C. § 543 .................................................................................................................. 80

10   11 U.S.C. § 544 .......................................................................................................... passim

11   11 U.S.C. § 544(a) .......................................................................................... 26, 28, 43, 100

12   11 U.S.C. § 545 .................................................................................................................. 80

13   11 U.S.C. § 547 .......................................................................................................... passim

14   11 U.S.C. § 548 ............................................................................................................ 80, 99

15   11 U.S.C. § 549 ............................................................................................................ 80, 99

16   11 U.S.C. § 550 .......................................................................................................... passim

17   11 U.S.C. § 551 ............................................................................................................ 80, 99

18   11 U.S.C. § 553 .............................................................................................. 75, 80, 99, 106

19   11 U.S.C. § 1103 .............................................................................................................. 105

20   11 U.S.C. § 1006 ................................................................................................................ 38

21   11 U.S.C. § 1107 ................................................................................................................ 38

22   11 U.S.C. § 1108 ................................................................................................................ 38

23   11 U.S.C. § 1112(b) ............................................................................................................ 97

24   11 U.S.C. § 1125 .................................................................................................................. 9

25   11 U.S.C. § 1127(a) ............................................................................................................ 96

26   11 U.S.C. § 1127(b) ............................................................................................................ 96

27   11 U.S.C. § 1129 .............................................................................................................. 101

28   11 U.S.C. § 1129(a)(15)...................................................................................................... 94


     5429-000\1231739.1                                               7
 Case 8:17-bk-10706-ES                Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                   Desc
                                       Main Document    Page 8 of 118


 1   11 U.S.C. § 1129(a)(7)........................................................................................................ 91

 2   11 U.S.C. § 1129(a)(8)........................................................................................................ 87

 3   11 U.S.C. § 1129(b) .................................................................................................... passim

 4   11 U.S.C. § 1129(b)(2)(A)(ii) ......................................................................................... 89, 90

 5   11 U.S.C. § 1141(b) ............................................................................................................ 95

 6   11 U.S.C. § 1141(d)(5)........................................................................................................ 95

 7   11 U.S.C. § 1144 ................................................................................................................ 97

 8   11 U.S.C. § 1146 .......................................................................................................... 80, 83

 9   28 U.S.C. § 1930(a)(6)........................................................................................................ 97

10                                                               RULES

11   L.B.R. 3003(b)(1) ................................................................................................................ 99

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     5429-000\1231739.1                                               8
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                  Main Document    Page 9 of 118


 1            John Jean Bral, the debtor and debtor-in-possession herein (the “Debtor”),1 provides

 2   this Second Amended Disclosure Statement Describing Second Amended Chapter 11 Plan

 3   (the “Disclosure Statement”) to creditors, pursuant to 11 U.S.C. § 1125 of the Bankruptcy

 4   Code in connection with the solicitation of acceptances of his Second Amended Chapter 11

 5   Plan (the “Plan”) filed with the United States Bankruptcy Court for the Central District of

 6   California, Santa Ana Division (the “Court”) in the above-captioned chapter 11 bankruptcy

 7   case (the “Case”).

 8   I.       INTRODUCTION

 9            The Case was commenced by the filing of a voluntary chapter 11 petition under the

10   United States Bankruptcy Code (the “Bankruptcy Code” or “Code”), 11 U.S.C. §§ 101, et

11   seq., on February 24, 2017 (the “Petition Date”).

12            Chapter 11 allows debtors, and, under some circumstances, creditors and other

13   parties in interest to propose a plan. A plan may provide for a debtor to reorganize by

14   continuing to operate, to liquidate by selling assets of the estate, or a combination of both.

15   The Debtor is the proponent of the Plan, which was sent to you in the same envelope as

16   these documents. THE DOCUMENT YOU ARE READING IS THE DISCLOSURE

17   STATEMENT FOR THE ENCLOSED PLAN. Your rights may be affected. You should

18   read these papers carefully and discuss them with your attorney, if you have one. (If

19   you do not have an attorney, you may wish to consult one).

20            The Plan is a liquidation plan – which generally means that some or all of the

21   Debtor’s assets will be liquidated, and the proceeds thereof utilized to pay the Allowed

22   Claims of creditors in full including interest (or up to the full amount of the proceeds), with

23   any surplus not otherwise necessary to pay Allowed Claims in full with interest being

24   retained by the Debtor. Specifically, in this case, as described in detail below, Allowed

25   Claims will be paid, in accordance with their respective priorities, from a Distribution Fund

26   consisting of monies derived from the following:

27
          1
          Any capitalized terms not defined in the text of this Disclosure Statement are defined in the Table of
28   Definitions found at the end of the Disclosure Statement.


     5429-000\1231739.1
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                             Main Document    Page 10 of 118


 1                    1.   The monetization of the Debtor’s ownership interests in two limited

 2                         liability companies, Mission Medical Investors, LLC (“Mission”) and

 3                         Westcliff Investors, LLC (“Westcliff” and, together with Mission, the

 4                         “Companies”). Funds will be generated either through the sale of the

 5                         real property assets held by each of the Companies or by the other

 6                         members of the Companies purchasing the Debtor’s membership

 7                         interests;

 8                    2.   To the extent that the funds from the monetization of the Companies

 9                         are insufficient to pay Allowed Claims in full, the Debtor will liquidate

10                         his other real and personal property, to the extent equity exists and the

11                         assets are not exempt;

12                    3.   Potential recovery from a malpractice claim the Debtor holds against

13                         state court counsel;

14                    4.   Proceeds from the Debtor’s contribution claims against co-guarantors;

15                         and

16                    5.   Potential recovery of attorneys’ fees and costs sought by the Debtor

17                         against certain Beitler Parties (as such term is defined herein) and their

18                         counsel in connection with the Motion to Strike (as such term is defined

19                         herein).

20           The Debtor believes that the Distribution Fund will be sufficient to pay Allowed

21   Secured, Administrative, and Priority Claims in full and will provide a pro rata distribution on

22   account of Allowed Unsecured Claims, up to payment in full with interest. As set forth in

23   the initial and supplemental Declarations of Adam Meislik filed in support of approval of the

24   Disclosure Statement and confirmation of the Plan (together, the “Meislik Declaration”)

25   [Docket Nos. 417 and 452], and in Exhibit “A” hereto, depending on the outcome of the

26   claims objection and lien avoidance process and the amount of proceeds ultimately

27   available to the Debtor from the above-referenced sources, the distribution to holders of

28   Allowed Unsecured Claims is estimated to be between 20% and 100%


     5429-000\1231739.1                             10
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                              Main Document    Page 11 of 118


 1           The Effective Date of the Plan will be the later of (1) the first (1st) Business Day that

 2   is at least thirty (30) days after the entry of an order confirming the Plan (the “Confirmation

 3   Order”); provided, however, that the Confirmation Order shall have become a Final Order,

 4   and (2) the first (1st) Business Day that is at least fifteen (15) days after any order awarding

 5   sanctions against any party in favor of the Debtor shall have become a Final Order, or is

 6   otherwise resolved by the parties.

 7           A.       The Purpose of This Document

 8           The Disclosure Statement summarizes what is in the Plan and provides certain

 9   information relating to the Plan and the process the Court follows in determining whether or

10   not to confirm the Plan.

11           READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO KNOW

12   ABOUT:

13           1.       WHO CAN VOTE ON OR OBJECT TO THE PLAN:

14           2.       THE TREATMENT OF YOUR CLAIM UNDER THE PLAN (i.e., what you

15                    will receive on account of your Claim if the Plan is confirmed), AND

16                    HOW THIS TREATMENT COMPARES TO WHAT YOUR CLAIM WOULD

17                    RECEIVE IN LIQUIDATION IN CHAPTER 7;

18           3.       THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS DURING

19                    THE BANKRUPTCY CASE;

20           4.       WHAT THE COURT WILL LOOK AT TO DECIDE WHETHER OR NOT TO

21                    CONFIRM THE PLAN;

22           5.       THE EFFECT OF CONFIRMATION; AND

23           6.       WHETHER THE PLAN IS FEASIBLE.

24           The Disclosure Statement cannot tell you everything about your rights. You should

25   consider consulting your own lawyer to obtain more specific advice on how the Plan will

26   affect you and what is the best course of action for you. Shulman Hodges & Bastian LLP

27   (“SH&B”) and/or Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), reorganization counsel for

28   the Debtor, do not represent you.


     5429-000\1231739.1                              11
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                                Main Document    Page 12 of 118


 1           Be sure to read the Plan as well as the Disclosure Statement. If there are any

 2   inconsistencies between the Plan and Disclosure Statement, the Plan provisions will

 3   govern.

 4           The Code requires that the Disclosure Statement contain “adequate information”

 5   concerning the Plan. By order entered on [_____________], 2018, the Court approved this

 6   document as an adequate Disclosure Statement, containing enough information to enable

 7   parties affected by the Plan to make an informed judgment about the Plan. Any party can

 8   now solicit votes for or against the Plan.

 9           B.       Deadlines for Voting and Objecting; Date of the Plan Confirmation

10                    Hearing

11           THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS

12   DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT

13   YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE

14   PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTOR AND ON ALL

15   CREDITORS IN THIS CASE.

16                    1.    Time and Place of the Confirmation Hearing

17           The hearing where the Court will determine whether or not to confirm the Plan will

18   take place on [_____________], 2018, at __:__ a.m./p.m., in Courtroom 5C of the United

19   States Bankruptcy Courthouse located at the Ronald Reagan Federal Building and

20   Courthouse, 411 West Fourth Street, Santa Ana, California 92701.

21                    2.    Deadline for Voting for or Against the Plan

22           If you are entitled to vote, it is in your best interest to timely vote on the enclosed

23   ballot and return the ballot in the enclosed envelope to Shulman Hodges & Bastian LLP,

24   attn.: Alan J. Friedman, Esq. and Lori A. Gauthier, 100 Spectrum Center Drive, Suite 600,

25   Irvine, California 92618.

26           Your ballot must be received no later than 5:00 (Pacific Time) [_____________],

27   2018, or it will not be counted.

28


     5429-000\1231739.1                              12
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                              Main Document    Page 13 of 118


 1                    3.   Deadline for Objecting to the Confirmation of the Plan

 2           Objections to the confirmation of the Plan must be Filed with the Court and served

 3   upon counsel for the Debtor so as to be received on or before [_____________], 2018.

 4                    4.   Identity of Person to Contact for More Information Regarding the

 5                         Plan

 6           Any interested party wishing further information about the Plan should contact Alan

 7   J. Friedman of Shulman Hodges & Bastian LLP, by phone at (949) 340-3400 or by email at

 8   afriedman@shbllp.com, or William N. Lobel of Pachulski Stang Ziehl & Jones LLP, by

 9   phone at (714) 384-4752 or email at wlobel@pszjlaw.com.

10           C.       Disclaimer

11           The financial data relied upon in formulating the Plan is based on the financial

12   records of the Debtor, projections created by the Debtor, or information provided by other

13   parties in interest. The professionals employed by the Debtor drafted the Plan and the

14   Disclosure Statement based upon this information and have no independent knowledge

15   regarding the accuracy of the data. The Court has not yet determined whether or not the

16   Plan is confirmable and makes no recommendation as to whether or not you should

17   support or oppose the Plan.

18

19

20

21

22

23

24

25

26

27

28


     5429-000\1231739.1                            13
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                      Desc
                                 Main Document    Page 14 of 118


 1   II.       BACKGROUND

 2             A.     The Debtor’s Real Property Assets

 3                    1.     The Sandpiper Property

 4             The Debtor owns real property located at 64 Sandpiper, Irvine, California 92604,

 5   which is the Debtor’s primary residence (the “Sandpiper Property”). The Sandpiper

 6   Property has an approximate value of $726,000, and is encumbered by three deeds of trust

 7   held by (i) Suntrust Mortgage in the approximate amount of $88,506 (ii) Citibank, N.A. in

 8   the approximate amount of $211,458, and (iii) Michelle Easton in the amount of $35,000,2

 9   for a total of approximately $335,000 in non-judicial liens. Cannae Financial, LLC

10   (“Cannae”) also has a recorded abstract of judgment against the Sandpiper Property

11   (recorded in or about August 2015) based upon a judgment it holds in the amount of

12   approximately $395,000 as of the Petition Date (not including post-judgment fees, costs

13   and post-petition interest) (referred to herein as the “Cannae Secured Claim”).3 The Debtor

14   has claimed a $75,000 homestead exemption in the Sandpiper Property. Based on a value

15   of approximately $726,000, after accounting for the non-judicial liens (totaling

16         2
         Michelle Easton’s secured claim is also collateralized by the Debtor’s stock in Venture Development
     Group.
17
          3
            See Section II.C.4. hereof for a further discussion of the Cannae Secured Claim. The Cannae Secured
18   Claim is also secured by the Debtor’s membership interest in Westcliff. The Los Angeles Condominium (as
     herein defined), which also served as collateral for the Cannae Secured Claim, has been sold, with all
19   proceeds going to pay the claim of the senior lender (Bayview Loan Servicing). The Cannae Secured Claim
     will be satisfied from the proceeds of the disposition of the Debtor’s interest in Westcliff. Pending such
20   payment, Cannae will retain its lien against the Sandpiper Property (subject to the Debtor’s right to seek to
     avoid any portion of such lien that impairs the Debtor’s exemption in the Sandpiper Property under Section
21   522(f) of the Bankruptcy Code or otherwise). The Cannae Secured Claim is classified as Class 7 under the
     Plan.
22       As discussed in further detail in Sections II.C.6. hereof, on or about March 19, 2014, a writ of attachment
     securing the amount of $5,355,059.42 was issued against the Debtor, the Sandpiper Property (and the Los
23   Angeles Condominium) in favor of First-Citizens Bank & Trust Co. (referred to herein as the Writ of
     Attachment). Pre-petition, Steward Financial LLC (“Steward”) asserted that the Writ of Attachment had been
24   assigned to it, which the Debtor disputed. The Writ of Attachment expired pursuant to applicable law, and
     Steward has not asserted a secured claim in the Case, but has filed two proofs of claim (Claim Nos. 19 and
25   20) asserting unsecured claims against the Debtor (referred to herein as the Steward Guaranty Unsecured
     Claim (Claim No. 20) in the amount of approximately $2.6 million, and the Steward Foreclosure Differential
26   Unsecured Claim (Claim No. 19), in the amount of approximately $1.1 million (and a related non-
     dischargeability action (referred to herein as Adversary 95) (together, the “Steward Disputed Unsecured
27   Claims”)). As discussed in further detail herein, the Debtor has objected to the Steward Disputed Unsecured
     Claims and seeks dismissal of the Adversary 95. The Steward Disputed Unsecured Claims are classified as
28   Class 10 under the Plan.


     5429-000\1231739.1                                    14
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                  Desc
                               Main Document    Page 15 of 118


 1   approximately $335,000), the costs of disposition and taxes (totaling approximately

 2   $42,794) and the Debtor’s homestead exemption (in the amount of $75,000), approximately

 3   $273,242 in equity would remain subject to the abstract of judgment related to the Cannae

 4   Secured Claim (i.e., approximately $121,758 in exemption impairment). In other words,

 5   any amount over the amount of approximately $273,242 asserted by way of the Cannae

 6   Secured Claim would impair the Debtor’s homestead exemption. The Debtor is reviewing

 7   the appropriate steps to take under Section 522(f) of the Bankruptcy Code or otherwise to

 8   avoid any lien to the extent it impairs the Debtor’s homestead exemption. The Debtor

 9   expressly reserves the right to pursue such claim in the event that such issues cannot be

10   consensually resolved.

11                    2.    The Los Angeles Condominium

12           Although title was held in the name of the Debtor as of the filing of the Case, the

13   Debtor only owned a one-third (1/3) interest in a condominium located at 1271 Federal

14   Avenue, Unit 302, Los Angeles, California 90025 (the “Los Angeles Condominium”). Barry

15   Beitler (“Beitler”) owned the other two-thirds (2/3) interest in the Los Angeles Condominium.

16   The Los Angeles Condominium was valued at approximately $800,000, but was

17   encumbered by liens in the approximate amount of $806,489 held by The Bank of New

18   York Mellon f/k/a The Bank of New York as Trustee for the Certificate Holders of the

19   CWMBS, Inc., CHL Mortgage Pass-Through Trust 2007-HY6, Mortgage Pass-Through

20   Certificates, Series 2007-HY6 (Bayview Loan Servicing) (“Bayview”) and $98,000 held by

21   Bank of America.4 A trustee’s sale was scheduled for March 7, 2017, but was stayed by

22   the filing of the Case. As there was no equity in this property, on October 25, 2017, relief

23   from stay was granted to allow Bayview to proceed with the trustee’s sale [Docket No.194],

24   which sale was thereafter completed. The Debtor no longer holds any interest in the Los

25   Angeles Condominium. The Debtor asserts a claim against Beitler in the amount of

26

27
         4
          See footnote 3 regarding the Cannae Secured Claim and the Writ of Attachment in connection with the
28   Los Angeles Condominium.


     5429-000\1231739.1                                 15
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                       Desc
                                 Main Document    Page 16 of 118


 1   approximately $50,000 based on his failure to fund amounts in connection with the Los

 2   Angeles Condominium.

 3           B.       The Debtor’s Personal Property Assets

 4                    1.      Mission Medical Investors, LLC

 5           Mission is a California limited liability company that was formed on or about

 6   December 4, 2003. The Debtor contends that he holds a 40.375% (Capital) and 42.30%

 7   (Profit and Loss) interest in Mission, and that he is the sole manager of Mission.5 Beitler is

 8   the other member of Mission. Mission operates as a single asset commercial real estate

 9   investment company that purchased and operates a medical office building consisting of a

10   29,744 square foot building located at 27882 Forbes Road, Laguna Niguel, California

11   92677 (the “Mission Medical Building”) along with excess land located next to the medical

12   building (the “Mission Land”). Based upon an appraisal dated January 5, 2017, the Debtor

13   believes the market value of the Mission Medical Building to be $18,850,000. Based upon

14   an appraisal dated March 31, 2015, the Debtor believes that the Mission Land, as entitled

15   land, has an estimated value of $3,080,000. The Mission Medical Building and the Mission

16   Land are subject to a first deed of trust in the approximate amount of $8,971,795 and a

17   disputed second lien in the approximate amount of $690,000 asserted by Avalon

18   Associates Ltd. The Debtor personally guaranteed certain loans to Mission secured by the

19   Mission Medical Building and the Mission Land.6

20

21       5
          Beitler disputes these contentions and contends that the Debtor holds a lesser percentage related to the
     Mission capital account and that Beitler is also a manager of Mission. The Debtor disputes Beitler’s
22   contentions in this regard. As discussed in Section II.D.5.c. hereof, the economic issues relating to the
     pending dissolution action of Mission (including an accounting as to the Debtor’s interest in Mission) will be
23   determined by way of the Mission Arbitration.
24        6
            A contingent personal guaranty claim related to the obligations of Mission was inadvertently omitted
     from the Debtor’s initially filed Schedules. On or about April 20, 2018, the Debtor amended the Schedules to
25   include this claim, as well as to include certain contingent personal guaranty claims related to the obligations
     of Westcliff. [Docket No. 402]. Such contingent claimant was provided with notice of a supplemental bar
26   date, but did not file a claim and it is the Debtor’s position that such claim is now barred. In any event, based
     on the value of the assets of Mission and Westcliff, there should ultimately be no liability related to any such
27   personal guarantees, and the Debtor reserves the right to object to, or seek to estimate, such claims. To the
     extent that the Debtor ultimately pays more than his proportionate share of such personal guaranty liability,
28   the Debtor intends, and specifically reserves the right, to pursue any co-guarantors (including Beitler or his
     related entities, including any trust or entity in which Beitler holds an ownership interest) for claims of

     5429-000\1231739.1                                     16
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                       Desc
                                 Main Document    Page 17 of 118


 1           The Debtor values his interest in Mission at $4,960,441 (before consideration of the

 2   tax implications for the Debtor based upon the sale of Mission’s assets and a distribution to

 3   the Debtor). Beitler disputes the Debtor’s valuation and believes that the Debtor’s interest

 4   in Mission is less. As of the date hereof, Beitler has not provided any estimate of what he

 5   believes the Debtor's interest to be and has not provided the Debtor with any evidence

 6   supporting his contention. The issues with respect to the value of the Debtor’s interest in

 7   Mission will be determined in connection with the Mission Arbitration (as herein defined).

 8   With the exception of Beitler’s disputed secured claims related to the Judgment on Decision

 9   (in the approximate amount of $789,000) and Default Judgment (in the approximate

10   amount of $2.6 million), allegedly secured by Charging Liens against the Debtor’s

11   membership interest in Mission and Westcliff, the Debtor believes that his interest in

12   Mission is unencumbered.7

13           The Debtor sent a demand for arbitration on December 19, 2017, commencing an

14   arbitration relating to the dissolution of Mission (the “Mission Arbitration”). On March 7,

15   2018, the Debtor submitted his List for Selection of Arbitrator. As discussed in further detail

16   in Section II.D.5.c. hereof, on April 2, 2018, the Court entered an order modifying the

17   automatic stay to allow the Mission Arbitration to proceed following confirmation of the

18   contribution, reimbursement or otherwise and the Plan provides for the set-off of any such claims against
     claims asserted against the Debtor by any co-guarantor under applicable law.
19
         With respect to any personal guaranty claim in connection with the disputed second lien asserted by
20   Avalon Associates Ltd. against Mission’s assets, the Debtor had listed this obligation as contingent, disputed
     and unliquidated on the initial Schedules. The claimant failed to file a proof of claim. Accordingly, it is the
21   Debtor’s position that any claim against the Debtor by Avalon Associates Ltd. based on the personal guaranty
     is barred.
22       7
            See Sections II.C.1, II.C.4 and II.C.6 hereof for a discussion of the liens that were asserted pre-petition
     against the Debtor’s membership interests in Mission. In this regard, Steward does not assert a secured
23   claim against the Debtor’s membership interest in Mission based on the Writ of Attachment or otherwise, but
     has asserted unsecured claims in the Case (the Steward Disputed Unsecured Claims). The Cannae Secured
24   Claim is secured by the Debtor’s interest in Westcliff, but not his interest in Mission. With respect to Beitler’s
     claims related to the Judgment on Decision and Default Judgment (allegedly secured by the Charging Liens
25   against the Debtor’s membership interest in Mission and Westcliff), the Court has determined that such
     Charging Liens are unperfected and thereby avoided under Section 544(a) pursuant to the Court’s order
26   granting summary judgment in connection with the Beitler Avoidance Action. Because such order is not yet
     final, however, the Judgment on Decision and Default Judgment are treated as disputed secured claims
27   under the Plan (Classes 5 and 6). To the extent determined to be unsecured, such claims will be treated as
     Class 12 under the Plan. The Debtor believes that his membership interest in Mission will ultimately be found
28   to be unencumbered.


     5429-000\1231739.1                                     17
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                        Desc
                                 Main Document    Page 18 of 118


 1   Plan (or earlier by agreement of the parties) [Docket No. 381] (the “Mission RFS Order”).

 2   Pursuant to the Mission RFS Order, the Mission Arbitration will determine the economic

 3   issues relevant to the ownership interests in Mission, and such determination will be utilized

 4   to determine the amount of proceeds that will be available to pay creditors’ claims from the

 5   Debtor’s interest in Mission pursuant to the Plan.8

 6                    2.      Westcliff Investors, LLC

 7            Westcliff is a California limited liability company formed in or about February 2003.

 8   The Debtor contends that he holds a 47.5% interest in Westcliff and is a co-manager with

 9   Beitler.9 The other members of Westcliff are Beitler and his sister Betsy Boyd (“Boyd”).

10   Westcliff operates as a single asset commercial real estate investment company that

11   purchased and operates a medical office building consisting of a 19,476 square foot

12   building on a 1.65 acre site located at 1901 Westcliff Drive, Newport Beach, California

13   92660 (the “Westcliff Medical Building”). The Westcliff Medical Building is secured by a first

14   deed of trust in the approximate amount of $3,792,545 and a second deed of trust in the

15   approximate amount of $400,000. The Debtor has personally guaranteed the loans to

16   Westcliff secured by the Westcliff Medical Building.10 Based upon an appraisal dated April

17

18       8
          Notwithstanding the pendency of the Mission Arbitration, the members of Mission may seek to
     implement a sale of the assets of Mission pursuant to the provisions of Mission’s operating agreement without
19   the necessity of a dissolution proceeding.
20        9
            Beitler (and Boyd) dispute the Debtor's contention related to his interest in Westcliff and contend that he
     owns a lesser percentage related to the Westcliff capital account. The Debtor disputes Beitler’s contentions
21   in this regard. As discussed in Section II.D.5.c. hereof, the economic issues relating to the dissolution of
     Westcliff (including an accounting as to the Debtor’s interest in Westcliff) will be determined by way of the
22   Westcliff Arbitration.
         10
            Certain contingent personal guaranty claims related to the obligations of Westcliff were inadvertently
23   omitted from the Debtor’s initially filed Schedules. On or about April 20, 2018, the Debtor amended the
     Schedules to include these claims, as well as to include a contingent personal guaranty claim related to the
24   obligations of Mission. [Docket No. 402]. Such contingent claimants were provided with notice of a
     supplemental bar date, but did not file claims and it is the Debtor’s position that such claims are now barred.
25   In any event, based on the value of the assets of Westcliff and Mission, there should ultimately be no liability
     related to any such personal guarantees, and the Debtor reserves the right to object to, or seek to estimate,
26   such claims. To the extent that the Debtor ultimately pays more than his proportionate share of such personal
     guaranty liability, the Debtor intends, and specifically reserves the right, to pursue any co-guarantors
27   (including Beitler or his related entities, including any trust or entity in which Beitler holds an ownership
     interest) for claims of contribution, reimbursement or otherwise and the Plan provides for the set-off of any
28   such claims against claims asserted against the Debtor by any co-guarantor.


     5429-000\1231739.1                                     18
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                       Desc
                                 Main Document    Page 19 of 118


 1   26, 2018, the Debtor believes the Westcliff Medical Building has an approximate value of

 2   $11,070,000.

 3            The Debtor values his interest in Westcliff at $3,175,111 (before consideration of the

 4   tax implications for the Debtor based upon the sale of Westcliff’s assets and a distribution

 5   to the Debtor). Beitler disputes the Debtor’s valuation and believes that the Debtor’s

 6   interest in Westcliff is less. As of the date hereof, Beitler has not provided any estimate of

 7   what he believes the Debtor's interest to be and has not provided the Debtor with any

 8   evidence supporting his contention. The issues with respect to the value of the Debtor’s

 9   interest in Westcliff will be determined in connection with the Westcliff Arbitration (as herein

10   defined). With the exception of the Cannae Secured Claim (in the approximate amount of

11   $395,000) and Beitler’s disputed secured claims related to the Judgment on Decision (in

12   the approximate amount of $789,000) and Default Judgment (in the approximate amount of

13   $2.6 million), allegedly secured by Charging Liens against the Debtor’s membership

14   interest in Westcliff and Mission, the Debtor believes that his interest in Westcliff is

15   unencumbered.11

16            An arbitration with respect to the dissolution of Westcliff (the “Westcliff Arbitration”)

17   was scheduled through JAMS, and various discovery and pre-hearing dates and deadlines

18   were set pursuant to the arbitrator's scheduling order issued on January 17, 2018. The

19   parties were proceeding with discovery in compliance with the scheduling order and the

20   arbitration hearing was scheduled to be held June 4 through June 6, 2018. As discussed in

21   further detail in Section II.D.5.c. hereof, on April 2, 2018, the Court entered an order

22       11
            See Sections II.C.1, II.C.4 and II.C.6 hereon for a discussion of the liens that were asserted pre-petition
     against the Debtor’s membership interests in Westcliff. In this regard, Steward does not assert a secured
23   claim against the Debtor’s membership interest in Westcliff based on the Writ of Attachment or otherwise, but
     has asserted unsecured claims in the Case (the Steward Disputed Unsecured Claims). The Cannae Secured
24   Claim, however, is secured by the Debtor’s interest in Westcliff. With respect to Beitler’s claims related to the
     Judgment on Decision and Default Judgment (allegedly secured by the Charging Liens against the Debtor’s
25   membership interest in Westcliff and Mission), the Court has determined that such Charging Liens are
     unperfected and thereby avoided under Sections 544(a), 502 and 550, pursuant to the Court’s order granting
26   summary judgment in connection with the Beitler Avoidance Action. Because such order is not yet final,
     however, the Judgment on Decision and Default Judgment are treated as disputed secured claims under the
27   Plan (Classes 5 and 6). To the extent determined to be unsecured, such claims will be treated as Class 12
     under the Plan. The Debtor believes that, with the exception of the Cannae Secured Claim, his membership
28   interest in Westcliff will ultimately be found to be unencumbered.


     5429-000\1231739.1                                     19
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                          Desc
                                  Main Document    Page 20 of 118


 1   modifying the automatic stay to allow the Westcliff Arbitration to proceed following

 2   confirmation of the Plan (or earlier by agreement of the parties) [Docket No. 380] (the

 3   “Westcliff RFS Order”). Pursuant to the Westcliff RFS Order, the Westcliff Arbitration will

 4   determine the economic issues relevant to the ownership interests in Westcliff, and such

 5   determination will be utilized to determine the amount of proceeds that will be available to

 6   pay creditors’ claims from the Debtor’s interest in Westcliff pursuant to the Plan.

 7                    3.       Venture Development Group

 8            Venture Development Group (“VDG”) was formed in 2006 and is a real estate

 9   development company. The Debtor’s 100% interest in VDG is valued at $62,282 based on

10   a joint venture agreement with LN Investments, LLC for the development of certain real

11   property located at 27912 Forbes Road, Laguna Niguel, California 92677 and the value of

12   obtaining entitlements for the real property.12 VDG, as the manager, is entitled to 50% of

13   profits after investment members receive 100% return of capital. It is estimated that the

14   Debtor's efforts at the project located at 27912 Forbes Rd., Laguna Niguel, CA 92677, will

15   result in a profit of approximately $300,000 in five years. Applying VDG's 50% profit

16   interest and discounting at 20% per annum to the present results in net present value is

17   $60,282. The discount rate reflects the inherent risk of the project and required rate of

18   return to an investor. Pursuant to the Plan, to the extent that the proceeds from the

19   disposition of the Debtor’s interests in Mission and Westcliff are insufficient to pay Allowed

20   Claims in full, the Debtor will liquidate his non-exempt real and personal property with

21   equity in order to satisfy the Debtor’s payment obligations to holders of Allowed Claims

22   under the Plan, including his interest in VDG.

23                    4.       Bral Realty Advisors, Inc.

24            Bral Realty Advisors, Inc. (“BRA”) was formed in 2013 and is owed 100% by the

25   Debtor. BRA is a commercial real estate brokerage and property management company,

26   which provides services in all areas of commercial real estate. The Debtor receives wages

27
         12
            Michelle Easton’s Class 3 Secured Claim (in the amount of $35,000) is secured by the Debtor’s interest in VDG
28   and the Sandpiper Property.


     5429-000\1231739.1                                       20
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                Main Document    Page 21 of 118


 1   from this company. The Debtor’s interest in BRA is valued at $0. BRA employs staff to

 2   provide management services and breaks even on these services. These management

 3   contracts will most likely terminate upon execution of the Plan and therefore have no

 4   intrinsic value. The Debtor intends to conduct brokerage service through BRA. The

 5   Debtor's brokerage services are too closely tied to his personal goodwill and therefore have

 6   no divisible value with BRA. The Debtor’s interest in BRA is therefore valued at $0.

 7   Pursuant to the Plan, to the extent that the proceeds from the disposition of the Debtor’s

 8   interests in Mission and Westcliff are insufficient to pay Allowed Claims in full, the Debtor

 9   will liquidate his non-exempt real and personal property with equity in order to satisfy the

10   Debtor’s payment obligations to holders of Allowed Claims under the Plan, including his

11   interest in BRA (to the extent any value exists).

12                    5.     Javaher Investors, LLC

13            Javaher Investors, LLC (“Javaher”) is a California limited liability company that was

14   formed in 2006. The Debtor holds a 9% interest in Javaher.13 Javaher owns real property

15   located at 4715 Coffee Road, Bakersfield, California. Based on the value of the real

16   property (and a 30% discount for lack of control), the Debtor‘s interest in Javaher is valued

17   at $130,549. Pursuant to the Plan, to the extent that the proceeds from the disposition of

18   the Debtor’s interests in Mission and Westcliff are insufficient to pay Allowed Claims in full,

19   the Debtor will liquidate his non-exempt real and personal property with equity in order to

20   satisfy the Debtor’s payment obligations to holders of Allowed Claims under the Plan,

21   including his interest in Javaher.

22                    6.     Eye Street Medical Investors, LLC

23            Eye Street Medical Investors, LLC (“Eye Street”) is a California limited liability

24   company that was formed in 2006. The Debtor holds a 11.875% interest (Class A), plus an

25

26       13
            This interest in Javaher is currently held by Westcliff (which holds an 18% interest in Javaher). The
     Debtor and Beitler have been in agreement for some time that such interests in Javaher should not be held by
27   Westcliff, but are properly held by the Debtor and Beitler in equal shares (9% each). The Debtor will take all
     appropriate actions necessary to implement the correct holdings of the Javaher interests by the Debtor and
28   Beitler.


     5429-000\1231739.1                                   21
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                      Desc
                                Main Document    Page 22 of 118


 1   additional 2.5% interest (Class B), in the company.14 Eye Street owns real property located

 2   at 2525 Eye Street, Bakersfield, California. Based on the value of the real property (and a

 3   30% discount for lack of control), the Debtor‘s interest in Eye Street is valued at $68,782.

 4   Pursuant to the Plan, to the extent that the proceeds from the disposition of the Debtor’s

 5   interests in Mission and Westcliff are insufficient to pay Allowed Claims in full, the Debtor

 6   will liquidate his non-exempt real and personal property with equity in order to satisfy the

 7   Debtor’s payment obligations to holders of Allowed Claims under the Plan, including his

 8   interest in Eye Street.

 9                    7.     Spectrum 6 Medical Investors, LLC

10            Spectrum 6 Medical Investors, LLC (“Spectrum”) is a California limited liability

11   company that was formed in 2006. Spectrum owns property located at 15775 Laguna

12   Canyon Road, Irvine, California. The Debtor holds a 1% Class B interest in Spectrum.

13   Based on the nature of the Debtor’s interest (and a discount for lack of control), the

14   Debtor‘s interest in Spectrum is valued at $0. If new information comes to light

15   substantiating an alleged transfer of a portion of a Spectrum Class A interest and an

16   accounting of status of the accrued preferred returns due to the Class A interests, it may

17   substantiate a value to the Debtor of up to approximately $30,000. Pursuant to the Plan, to

18   the extent that the proceeds from the disposition of the Debtor’s interests in Mission and

19   Westcliff are insufficient to pay Allowed Claims in full, the Debtor will liquidate his non-

20   exempt real and personal property with equity in order to satisfy the Debtor’s payment

21   obligations to holders of Allowed Claims under the Plan, including his interest in Spectrum

22   (to the extent any value exists).

23

24

25       14
            The Class A interest in Eye Street is currently held by Westcliff (which holds an 23.75% interest in Eye
     Street). The Debtor and Beitler have been in agreement for some time that such interests in Eye Street
26   should not be held by Westcliff, but are properly held by the Debtor and Beitler in equal shares (11.875%
     each). The Debtor will take all appropriate actions necessary to implement the correct holdings of the Eye
27   Street interests by the Debtor and Beitler. In addition, the Debtor directly holds an additional 2.5% (Class B)
     interest in Eye Street. This additional interest in Eye Street was inadvertently omitted from the Schedules and
28   will be reflected in amended Schedules to be filed by the Debtor.


     5429-000\1231739.1                                    22
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                 Main Document    Page 23 of 118


 1                    8.     Venture Group of Companies, Inc.

 2            Venture Group of Companies, Inc. (“VGC”) is a California corporation that was

 3   formed in 2011. The Debtor owns 100% of the company, however, VGC has no assets,

 4   liabilities or activity and the Debtor’s interest is estimated to have a value of $0. Pursuant

 5   to the Plan, to the extent that the proceeds from the disposition of the Debtor’s interests in

 6   Mission and Westcliff are insufficient to pay Allowed Claims in full, the Debtor will liquidate

 7   his non-exempt real and personal property with equity in order to satisfy the Debtor’s

 8   payment obligations to holders of Allowed Claims under the Plan, including his interest in

 9   VGC (to the extent any value exists).

10                    9.     Miscellaneous Personal Property

11            The Debtor has other miscellaneous personal property that was listed in his

12   Schedules all of which is fully exempt, except for a portion of a 2012 Toyota Tundra.15

13            In addition to these assets, the Debtor asserts claims against Beitler for breach of

14   fiduciary duty and breach of contract in connection with the various entities in which the

15   Debtor and Beitler are co-members, including but not limited to Ocean View and a $50,000

16   claim related to the Los Angeles Condominium. The Debtor is also in the process of

17   evaluating the viability and likelihood of recovery on a malpractice claim that the Debtor

18   may have against state court counsel.16 In addition, as discussed in further detail in

19
          15
             The 2012 Toyota Tundra is the Debtor’s only vehicle. The other vehicles listed in the Schedules (co-
20   leased or guaranteed by the Debtor) have been returned to the lessors in accordance with the lease terms,
     and the lessors assert no claims against the Debtor in connection therewith. In this regard, the proof of claim
21   filed by Honda has been disallowed, and the Debtor believes that the proof of claim filed by BMW will either
     be consensually withdrawn or will otherwise be subject to disallowance.
22       16
            In early 2018, one of the Debtor’s state court counsel, Lloyd Chapman, passed away. Based on his
     investigation, the Debtor does not believe that there would be any material recovery from Mr. Chapman’s
23   estate nor does he believe that any malpractice coverage exists and, therefore, does not believe there is any
     benefit to pursuing a malpractice claim against Mr. Chapman’s estate. The Debtor, however, believes that
24   there exists a potential action against his other state court counsel, Samini Scheinberg PC, and is analyzing
     the pursuit of such claim as a source of recovery under the Plan. The value of this potential malpractice claim
25   is materially dependent on future events, including without limitation, the outcome of the Debtor’s appeal
     seeking to set aside the entry of the Default Judgment in the amount of approximately $2.6 million to allow the
26   claims to be decided on the merits. Relief from stay to pursue the Debtor’s appeal has just recently been
     granted and the briefing process is underway. If the Debtor is unsuccessful in his appeal, then this claim
27   could have a value of more than $2.6 million. It is still unknown whether there exist any insurance policies to
     assist in the payment of any judgment that the Debtor might obtain. On May 21, 2018, the Debtor issued a
28   subpoena to Samini Scheinberg PC to determine whether there is coverage related to the malpractice claim.


     5429-000\1231739.1                                    23
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                Main Document    Page 24 of 118


 1   Section III.F.4 hereof, the Debtor specifically retains his right to assert claims of

 2   contribution, reimbursement or otherwise against co-guarantors (specifically including

 3   Beitler and his related entities, including any trust or entity in which he holds an ownership

 4   interest), based on the enforcement of guaranties against the Debtor, and related set-off

 5   rights with respect to such claims and the claims asserted against him by such co-

 6   guarantors (including, without limitation, any personal guarantees related to the

 7   Companies, the Cannae Secured Claim, the Cannae Unsecured Claim and the Steward

 8   Guaranty Unsecured Claim or otherwise). 17 These causes of action would revest in the

 9   Reorganized Debtor and the recovery from any such actions would be used to pay

10   creditors (or would work as a setoff against any claim asserted against the Debtor by such

11   claimant). With respect to avoidance actions, the Debtor has undertaken a review of

12   potential avoidance actions and, aside from certain actions that have already been

13   commenced or have been reserved for as detailed in this Disclosure Statement relating to:

14   (1) the setting aside of liens (e.g., the Beitler Avoidance Action and any action under

15   Section 522(f) to avoid the Cannae Secured Claim on the Sandpiper Property to the extent

16   it impairs the Debtor’s homestead exemption); and (2) a potential preference action against

17   the Debtor's former counsel, LWGF, in the approximate amount of $10,000,18 the Debtor

18   does not believe that there exist additional meritorious avoidance actions that would result

19   in a material recovery to the estate, but reserves his right to bring any such additional

20   claims.

21            On May 10, 2018, the Debtor filed a Supplement to First Amended Disclosure

22   Statement (the “Asset Value Schedule”) [Docket No. 430], providing information regarding

23   (1) the assets he intends to retain, and (2) the assets he intends to liquidate to the extent

24   necessary to pay Allowed Claims in full pursuant to the Plan, and the Debtor’s estimated

25   values of such assets (with the exception of the Debtor’s claim for attorneys’ fees and costs

26
        17
           The Debtor has filed amended Schedules setting forth such potential claims and set-off rights against
27   such co-guarantors. [Docket No. 436].
         18
           If necessary, the Debtor and LWGF will enter into a tolling agreement so that such action, if necessary,
28   can be commenced and/or consensually resolved following the confirmation of the Plan.


     5429-000\1231739.1                                   24
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                              Main Document    Page 25 of 118


 1   against certain Beitler Parties and their counsel in connection with the Motion to Strike,

 2   which was not included on the Asset Value Schedule). A copy of the Asset Value Schedule

 3   is attached as Exhibit “D” to the Supplemental Meislik Declaration [Docket No. 452].

 4           C.       The Events That Led to the Chapter 11 Filing

 5           The major factor leading up to this Case was the pre-petition litigation commenced

 6   by Beitler and entities controlled by him against the Debtor. With so many cases pending,

 7   the time and expense associated with the litigation, and the prejudice that would be caused

 8   by Beitler potentially obtaining charging orders and/or perfecting charging order liens

 9   against the Debtor’s membership interests, the Debtor determined that it would be in his

10   and his creditors’ best interests to commence the Case. The commencement of the Case

11   provides the Debtor with a breathing spell from the litigation while the Debtor, among other

12   things, takes the steps necessary to monetize his membership interests in the Companies.

13           The following is a description of the pre-petition litigation and the current status of

14   the claims related thereto:

15                    1.    Beitler v. Bral, Case No. BS146302

16           On or about December 5, 2013, Beitler commenced an action against the Debtor in

17   the Superior Court of California, County of Los Angeles for breach of contract, which was

18   assigned Case No. BS146302. The case was tried before Private Judge Hon. Carl J. West

19   (ret.) on or about June 16, 2016, and subsequently taken under submission. On or about

20   October 11, 2016, Judge West issued a Statement of Decision finding in favor of Beitler in

21   all material respects.

22           On or about November 17, 2016, the Superior Court entered a Judgment on

23   Statement of Decision (the “Judgment on Decision”), which provides that Beitler shall have

24   and recover against the Debtor: (1) damages in the sum of $591,826.61, plus accruing

25   interest at the rate of $92.64 per day from and after June 15, 2016 through the date of entry

26   of the Judgment; (2) Attorneys’ fees in the sum of $118,083.50; (3) Costs in the sum of

27   $2,387.37; (4) Fees paid to JAMS in the sum of $39,640.02; and (5) Transcript fees in the

28


     5429-000\1231739.1                              25
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31         Desc
                               Main Document    Page 26 of 118


 1   sum of $1,672.61. In addition, the Judgment on Decision would accrue post-judgment

 2   interest at the statutory rate.

 3           On or about January 18, 2017, Beitler filed and served motions for charging orders,

 4   creating liens against the Debtor’s membership interests in the Companies (defined herein

 5   as the “Charging Liens”) with respect to the amounts owed pursuant to the Judgment on

 6   Decision. Because the hearing on the motions was not heard as of the Petition Date,

 7   however, the Debtor asserted that the Charging Liens were unperfected in the Case and

 8   subject to avoidance under applicable law. Beitler disagreed with the Debtor’s contentions

 9   in this regard. On June 16, 2017, Beitler filed a proof of claim (“Claim No. 13-1”), asserting

10   a secured claim based on the amount due pursuant to the Judgment on Decision, in the

11   amount of $788,798.91 as of the Petition Date, not including post-judgment fees, costs and

12   post-petition interest.

13           On May 9, 2017 (as thereafter amended on October 6, 2017), following the Debtor’s

14   demand to Beitler to remove the Charging Liens as they were avoidable (and Beitler’s

15   unwillingness to do so), the Debtor commenced the Beitler Avoidance Action (described

16   below), asserting that the Charging Liens against the Debtor’s interests in the Companies

17   related to the Judgment on Decision were unperfected and should be avoided under, inter

18   alia, 11 U.S.C. §§ 544(a), 547 and 550, and on October 13, 2017, filed an objection to

19   Claim No. 13-1 on these grounds. [Docket No. 135]. As described in further detail below,

20   over Beitler’s objection, the Court granted the Debtor’s motion for summary judgment on

21   the avoidability of the Charging Liens under 11 U.S.C. § 544(a). The order granting the

22   Debtor's motion for summary judgment (defined herein as the "MSJ Order") resolved, in the

23   Debtor's favor, the Debtor's claims under section 544(a), and related relief under sections

24   502 and 550, but left open for future proceedings the section 547 issues.

25           As the MSJ Order is not a final order at this point, however, the Plan treats the

26   Judgment on Decision as a disputed Secured Claim, and such claim is classified as Class

27   5 under the Plan. To the extent that it is determined that the Class 5 Claim is not secured

28


     5429-000\1231739.1                             26
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                             Main Document    Page 27 of 118


 1   against the Debtor’s interests in the Companies, such claim will be treated as a Class 12

 2   Unsecured Claim under the Plan.

 3                    2.   Beitler v. Bral, Case No. BC532523

 4           On or about January 8, 2014, Beitler commenced an action against the Debtor in

 5   Los Angeles Superior Court, commencing Case No. BC532523. The complaint alleges

 6   causes of action for: (1) breach of written contract; (2) money had and received; (3) money

 7   lent; (4) unjust enrichment; (5) an accounting; (6) breach of fiduciary duty; (7) breach of oral

 8   contract; (8) breach of implied contract; (9) unjust enrichment contribution; (10) equitable

 9   indemnity; and (11) account stated. On or about July 8, 2014, the Debtor filed his answer

10   to the complaint.

11           On or about November 7, 2016, as a discovery sanction, the Superior Court entered

12   an order striking the Debtor’s answer and entered a default judgment in favor of Beitler.

13   The default judgment provides damages in the sum of $1,765,202, plus prejudgment

14   interest in the amount of $749,429 and post-judgment interest at the statutory rate (the

15   “Default Judgment”). On or about January 5, 2017, the Debtor filed an appeal of the

16   Default Judgment. The Debtor believes that the striking of the answer and the entry of the

17   Default Judgment, which was entered as a “terminating sanction,” was an abuse of

18   discretion and will be overturned on appeal to allow the merits of the dispute to be heard.

19   Beitler disagrees with the Debtor’s contentions in this regard. Relief from stay has been

20   granted to allow the Debtor’s appeal of the Default Judgment to proceed, and the briefing

21   process is currently underway.

22           As with the Judgment on Decision discussed above, on or about January 18, 2017,

23   Beitler filed and served motions for charging orders, creating the Charging Liens against

24   the Debtor’s membership interests in the Companies with respect to the amounts owed

25   pursuant to the Default Judgment. Because the hearing on the motions was not heard as

26   of the Petition Date, however, the Debtor asserted that the Charging Liens were

27   unperfected in the Case and subject to avoidance under applicable law. Beitler disagreed

28   with the Debtor’s contentions in this regard. On June 16, 2017, Beitler filed a proof of claim


     5429-000\1231739.1                            27
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                             Main Document    Page 28 of 118


 1   (“Claim No. 10”), asserting a secured claim based on the Default Judgment, in the amount

 2   of $2,589,725.46 as of the Petition Date, not including post-judgment fees, costs and post-

 3   petition interest.

 4           On May 9, 2017 (as thereafter amended on October 6, 2017), following the Debtor’s

 5   demand to Beitler to remove the Charging Liens as they were avoidable (and Beitler’s

 6   unwillingness to do so), the Debtor commenced the Beitler Avoidance Action (described

 7   below), asserting that the Charging Liens against the Debtor’s interests in the Companies

 8   related to the Default Judgment were unperfected and should be avoided under, inter alia,

 9   11 U.S.C. §§ 544(a), 547 and 550. Additionally, on October 13, 2017, the Debtor filed an

10   objection to Claim No. 10, asserting that the Claim No. 10 is not supported by sufficient

11   evidence (as it relies solely on the Default Judgment and charging order motions), and that

12   such claim does not take into account the Debtor’s defenses to the asserted liability,

13   including with respect to the calculation of any such liability. [Docket No. 142].

14           As with the Judgement on Decision discussed above, the MSJ Order resolved, in the

15   Debtor's favor, the Debtor's claims under section 544(a), and related relief under sections

16   502 and 550, but left open for future proceedings the section 547 issues.

17           As the MSJ Order is not a final order at this point, however, the Plan treats the

18   Default Judgment as a disputed Secured Claim, and such claim is classified as Class 6

19   under the Plan. To the extent that it is determined that the Class 6 Claim is not secured

20   against the Debtor’s interests in the Companies, such claim will be treated as a Class 12

21   Unsecured Claim under the Plan.

22                    3.   Beitler and Beitler & Assoc. v. Bral, Case No. BC543410

23           On April 21, 2014, Beitler and BCRS commenced an action in Los Angeles Superior

24   Court against the Debtor, Venture RE Group, and BRA relating to the ownership and

25   management of a number of limited liability companies formed by the Debtor and Beitler,

26   including the Companies (the “Beitler/BCRS State Court Action”). The causes of action

27   alleged in the Beitler/BCRS State Court Action are: (1) breach of fiduciary duty; (2)

28   accounting; (3) unjust enrichment; (4) intentional misrepresentation; (5) negligent


     5429-000\1231739.1                             28
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                Main Document    Page 29 of 118


 1   misrepresentation; (6) breach of oral contract; and (7) breach of implied contract. Trial in

 2   this matter was scheduled for June 12, 2017, but was stayed by the bankruptcy filing. The

 3   Beitler/BCRS State Court Action is still pending, but remains stayed.

 4            On June 16, 2017, Beitler filed a proof of claim (“Claim No. 11”) and BCRS filed a

 5   substantially similar proof of claim (“Claim No. 9”) asserting unsecured claims in

 6   undetermined amounts based on the allegations set forth in the Beitler/BCRS State Court

 7   Action. On October 13, 2017, the Debtor filed objections to Claim Nos. 9 and 11 [Docket

 8   Nos. 151 (Claim No. 9) and 153 (Claim No. 10)], asserting, inter alia, that the claims are

 9   vague, ambiguous, contradictory and unsupported by evidence, the claimants fail to

10   establish standing, and the claims are barred by the statute of limitations and the doctrine

11   of laches. Moreover, even assuming the claims could be considered notwithstanding these

12   infirmities, the Debtor disputes the underlying allegations on the merits. In addition, as

13   discussed in Section II.D.3 hereof, Beitler and BCRS filed adversary proceedings against

14   the Debtor in which the seek to hold the claims asserted by way of Claim Nos. 9 and 11 (as

15   well as Claim No. 14 filed by Beitler)19 non-dischargeable (defined herein as Adversary 92

16   and Adversary 94). The Debtor has filed a motion to dismiss Adversary 92 and Adversary

17   94 on the grounds that, among other things, there is no underlying claim for the same

18   reasons as set forth in the Debtor’s objection to Claim Nos. 9, 11 and 14, and the actions

19   otherwise fail to meet the standards for holding claims non-dischargeable. Beitler and

20   BCRS disagree with the Debtor’s contentions in this regard and believe that Claim Nos. 9,

21   11 and 14 should stand in the amounts set forth therein and such claims should be found to

22   be non-dischargeable.

23
         19
            While not tied to litigation commenced pre-petition, on June 16, 2017, Beitler filed a proof of claim
24   (“Claim No. 14”) asserting an unsecured claim in an undetermined amount based on allegations relating to
     the ownership and management of the Companies. Boyd filed a substantially similar proof of claim (“Claim
25   No. 16”) relative to her 5% interest in Westcliff. On October 13, 2017, the Debtor filed objections to Claim
     Nos. 14 and 16, asserting, inter alia, that the claims are barred by the statute of limitations, the parole
26   evidence rule and the doctrines of waiver and estoppel. Moreover, even assuming the claims could be
     considered notwithstanding these infirmities, the Debtor disputes the underlying allegations on the merits.
27   [Docket Nos. 161 and 155]. As discussed below, Claim Nos. 14 and 16 (as well as Claim Nos. 9 and 11) are
     subject to the Debtor’s Motion to Strike. Beitler and Boyd dispute the Debtor’s contentions with respect to
28   their claims and the Motion to Strike.


     5429-000\1231739.1                                   29
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                             Main Document    Page 30 of 118


 1           In addition, as discussed in detail below, such claims asserted by Beitler and BCRS

 2   are subject to the Debtor’s Motion to Strike, pursuant to which the Debtor seeks the

 3   disallowance of certain claims asserted by Beitler, BCRS and Boyd (Claim Nos. 9, 11, 14

 4   and 16) as the Debtor believes that such claims are based on falsified evidence (in the form

 5   of an altered version of the Westcliff Operating Agreement that is materially adverse to the

 6   Debtor and favorable to Beitler). Beitler, BCRS and Boyd dispute the Debtor’s contentions

 7   in connection with the Motion to Strike.

 8           To the extent ultimately Allowed, any claim based on the Beitler/BCRS State Court

 9   Action, Claim No. 9 (BCRS) or Claim No. 11 (Beitler) – or Claim No. 14 (Beitler) or Claim

10   No. 16 (Boyd) – will be treated as Class 13 Unsecured Claims under the Plan.

11                    4.   Cannae Financial LLC v. Bral, et al., Case No. 30-2014-00733044

12           Cannae Financial LLC (“Cannae”), an entity owned by Beitler, filed a complaint

13   against the Debtor on July 9, 2014, in Orange County Superior Court alleging breach of

14   guaranty. Cannae purchased a loan from Premier Business Bank that was provided to

15   Ocean View Medical Investors, LLC (“Ocean View”) and guaranteed by the Debtor.

16   Cannae sued the Debtor for breach of the guaranty. Judgment after the granting of a

17   motion for summary judgment was entered in favor of Cannae in the amount of

18   $316,635.67 on July 16, 2015. An award of attorney’s fees was subsequently entered in

19   the amount of $19,252. The Debtor appealed the entered judgment (Case No. GC53083)

20   (the “Cannae Appeal”). The appeal was dismissed, but the dismissal was subsequently

21   vacated and the appeal proceeded until stayed by the bankruptcy filing. On June 5, 2017,

22   the Debtor filed a motion for relief from the automatic stay to allow oral argument in the

23   Cannae Appeal to proceed (the “Cannae RFS Motion”) [Docket No. 60]. The Cannae RFS

24   Motion was granted at the hearing held on June 14, 2017, and the order entered that same

25   day [Docket No. 71].

26           On June 16, 2017, Cannae filed a proof of claim (“Claim No. 17-1”) asserting that the

27   Cannae Secured Claim (in the amount of $394,483.12 as of the Petition Date (not including

28   post-judgment fees, costs and post-petition interest)) was secured against the Debtor’s


     5429-000\1231739.1                            30
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                Main Document    Page 31 of 118


 1   interest in Westcliff and his real property,20 but also including the Debtor’s interest in

 2   Mission as security. On October 13, 2017, the Debtor filed an objection to Claim No. 17-1

 3   for the purpose of clarifying that the Cannae Secured Claim is not secured by his interest in

 4   Mission. [Docket No. 137]. This issue has been, or will be, resolved to clarify that Cannae

 5   has no lien on the Debtor’s membership interests in Mission in connection with the Cannae

 6   Secured Claim. The Debtor believes this issue should be resolved consensually or,

 7   alternatively, will be resolved summarily by the Court.

 8            Oral argument on the Cannae Appeal was held on June 20, 2017, and the appellate

 9   court sustained the findings of the trial court as to the judgment against the Debtor based

10   on the guaranty.

11            In connection with this suit by Cannae, Cannae had obtained a charging order

12   against the Debtor’s interest in Westcliff on December 7, 2015, and judgment liens on the

13   Debtor’s real property by recording abstracts of judgment in Orange, Los Angeles, and

14   Kern counties in August 2015. The judgment affirmed by way of the Cannae Appeal,

15   therefore, is a secured claim against these assets (in the asserted amount of approximately

16   $395,000 as of the Petition Date, not including post-judgement fees, costs and post-petition

17   interest), and is so treated under the Plan as Class 7 (the “Cannae Secured Claim”).

18            The Debtor reserves his rights of contribution and otherwise against any co-

19   guarantor (specifically including Beitler and his related entities, including any trust or entity

20   in which Beitler holds an ownership interest), with respect to the payment of the Cannae

21   Secured Claim. Pursuant to the Plan, the Debtor will be entitled to set-off any such claims

22   against the co-guarantor(s) against amounts owed to such claimant by the Debtor. As set

23   forth in the Asset Value Schedule, the Debtor estimates his contribution claim against the

24   co-guarantors (Beitler and The Beitler Family Trust) to be in the approximate amount of

25   $263,333.

26       20
             Claim No. 17-1 states “TBD” as to the value of the property, and the amount that is secured versus
     unsecured. However, based on the subsequent outcome in the Cannae Appeal sustaining the findings of the
27   trial court as to the judgment against the Debtor, the Debtor believes that, because the Cannae Secured
     Claim is secured against his interest in Westcliff (and otherwise), that the Cannae Secured Claim is a fully
28   secured claim and is so treated under the Plan.


     5429-000\1231739.1                                  31
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                              Main Document    Page 32 of 118


 1                    5.   Cannae Financial LLC v. Bral, et al., Case No. 30-2015-00764942

 2           On January 7, 2015, Cannae filed an action against the Debtor for breach of

 3   guaranty in Orange County Superior Court. Cannae requested the entry of default against

 4   the Debtor and a default judgment in the amount of $1,210,792.29 was entered on June 23,

 5   2015 (the “Cannae Default Judgement”). Cannae filed a motion for a charging order on

 6   September 16, 2015. The Debtor filed a motion to set aside the judgment and Cannae

 7   Default Judgment on December 9, 2015. Ultimately, the Court ruled that the judgment and

 8   Cannae Default Judgment should both be vacated and ruled that the motion for charging

 9   order was moot.

10           The Debtor filed an answer to the complaint on May 6, 2016, as well as a cross-

11   complaint for contribution and declaratory relief for contribution. Cannae filed a demurrer to

12   the cross-complaint, which was granted by the superior court with 10 days leave to amend.

13   The cross-complaint was not amended. This action is still pending, but has been stayed by

14   the bankruptcy filing.

15           On June 16, 2017, Cannae filed a proof of claim (“Claim No. 18”) asserting an

16   unsecured claim based on the Cannae Default Judgment in the amount of $1,421,510.01

17   as of the Petition Date, not including post-judgment fees, costs and post-petition interest

18   (the “Cannae Unsecured Claim”). On October 13, 2017, the Debtor filed an objection to

19   Claim No. 18, asserting that the Cannae Unsecured Claim is not supported by sufficient

20   evidence (as it relies solely on the Cannae Default Judgment, which has been set-aside),

21   and that such claim is unliquidated and subject to determination by way of the claims

22   objection process, and must take into account the Debtor’s defenses to the asserted

23   liability, including with respect to the calculation of any such liability. [Docket No. 145].

24   Cannae disagrees with the Debtor’s contentions in this regard and believes that the

25   Cannae Unsecured Claim should stand in the amount set forth in the Cannae Default

26   Judgment. To the extent Allowed, the Cannae Unsecured Claim will be treated as a Class

27   11 Unsecured Claim under the Plan.

28


     5429-000\1231739.1                              32
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                             Main Document    Page 33 of 118


 1           The Debtor reserves his rights of contribution and otherwise against any co-

 2   guarantor (specifically including Beitler and his related entities, including any trust or entity

 3   in which Beitler holds an ownership interest), with respect to the payment of the Cannae

 4   Unsecured Claim. Pursuant to the Plan, the Debtor will be entitled to set-off any such

 5   claims against the co-guarantor(s) against amounts owed to such claimant by the Debtor.

 6   As set forth in the Asset Value Schedule, the Debtor estimates his contribution claim

 7   against the co-guarantor (Beitler) to be up to the amount of $710,000.

 8                    6.   Steward Financial, LLC and AFG assignees of First Citizens Bank

 9                         v. Beitler, et al., Case No. BC525778

10           On October 25, 2013, First-Citizens Bank & Trust Co. (“FCBT”) filed a complaint

11   against Beitler, the Debtor, and others in the Los Angeles Superior Court for breach of

12   guaranty related to a loan to Ocean View that was secured by real property owned by

13   Ocean View (the “Ocean View Property”). On January 10, 2014, the Debtor filed his

14   answer to the complaint. On March 19, 2014, a writ of attachment securing $5,355,059.42

15   was issued against the Debtor, the Sandpiper Property and the Los Angeles Condominium

16   (the “Writ of Attachment”). Steward Financial LLC (“Steward”), an entity owned by Beitler,

17   acquired FCBT’s interest in this litigation and continued the action against Ocean View and

18   the Debtor. Steward contends that it acquired the Ocean View Property, on or about March

19   20, 2015, for a $4.1 million credit bid. On October 23, 2015, Steward filed a motion for

20   summary judgment against the Debtor on his personal guaranty. On December 31, 2015,

21   the Debtor filed opposition to the motion for summary judgment. On January 15, 2016, the

22   Court entered its ruling denying the motion for summary judgment. On November 17,

23   2016, the Debtor filed an application for an order setting aside the Writ of Attachment,

24   which Steward claimed was assigned to it by FCBT, including on the grounds that the Writ

25   of Attachment was not assignable to, or enforceable by, Steward. On March 7, 2017, the

26   Court entered its minute order stating that in light of the bankruptcy filing by the Debtor, the

27   Debtor’s application to set aside the Writ of Attachment was off calendar. The action

28


     5429-000\1231739.1                              33
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                             Main Document    Page 34 of 118


 1   remains pending, but stayed as a result of the bankruptcy filing. The Writ of Attachment

 2   has expired pursuant to applicable law.

 3           On June 16, 2017, Steward filed a proof of claim (“Claim No. 20”) asserting an

 4   unsecured claim against the Debtor in the amount of at least $2,593,638.81 as of the

 5   Petition Date, not including fees and costs, or post-petition interest, reflecting the difference

 6   between Steward’s $4.1 million credit bid and the total amount allegedly owed in

 7   connection with the Ocean View loan (the “Steward Guaranty Unsecured Claim”). On

 8   October 13, 2017, the Debtor filed an objection to Claim No. 20, asserting that the Steward

 9   Guaranty Unsecured Claim is not a valid claim because the guaranty was secured by real

10   property and was extinguished under California law by virtue of Steward’s foreclosure of

11   the Ocean View Property. [Docket No. 159]. Steward disagrees with the Debtor’s

12   contentions in this regard and believes that the Steward Guaranty Unsecured Claim should

13   stand in the amount set forth in Claim No. 20. To the extent Allowed, the Steward

14   Guaranty Unsecured Claim will be treated as a Class 10 Unsecured Claim under the Plan.

15           The Debtor reserves his rights of contribution and otherwise against any co-

16   guarantor (specifically including Beitler and his related entities, including any trust or entity

17   in which Beitler holds an ownership interest), with respect to the payment of the Steward

18   Guaranty Unsecured Claim. Pursuant to the Plan, the Debtor will be entitled to set-off any

19   such claims against the co-guarantor(s) against amounts owed to such claimant by the

20   Debtor. As set forth in the Asset Value Schedule, the Debtor estimates his contribution

21   claim against the co-guarantor (Beitler) to be up to the amount of $1.3 million.

22                    7.   Steward Financial, LLC v. Bral, et al., Case No. 30-2016-00834111

23           On February 5, 2016, Steward filed a complaint against the Debtor, James

24   Hornbuckle and Cornerstone Law Corporation for: (1) abuse of process; (2) abuse of

25   process; (3) intentional interference with contract; and (4) negligent interference contract in

26   Orange County Superior Court. In this action, Steward contends that it acquired the Ocean

27   View Property at a foreclosure sale held on November 21, 2014, for a $3 million credit bid.

28   This sale was rendered void as a result of bankruptcy filings by Ocean View. Steward


     5429-000\1231739.1                              34
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                             Main Document    Page 35 of 118


 1   further contends that it acquired the Ocean View Property at a second foreclosure sale held

 2   after the dismissal of the Ocean View bankruptcy cases, on or about March 20, 2015, for a

 3   $4.1 million credit bid. Steward requested the entry of default against the Debtor and his

 4   default was entered on May 20, 2016. On July 27, 2016, the Debtor filed a motion to set

 5   aside the entry of default along with his answer to the complaint. The motion to set aside

 6   was granted by minute order entered on November 1, 2016. This matter is pending, but

 7   stayed by the bankruptcy.

 8           On June 16, 2017, Steward filed a proof of claim (“Claim No. 19”) asserting an

 9   unsecured claim against the Debtor in the amount of at least $1.1 million, not including

10   fees, costs or interest, based on the differential between its first and second credit bids for

11   the Ocean View Property (the “Steward Foreclosure Differential Unsecured Claim”). On

12   October 13, 2017, the Debtor filed an objection to Claim No. 19, asserting that the Steward

13   Foreclosure Differential Unsecured Claim is barred by the economic loss doctrine, is not a

14   valid claim because any damage claim by Steward would be limited to the damage claim, if

15   any, under the guaranty (which, as discussed above, Steward asserts as a separate claim

16   against the Debtor by way of Claim No. 20) and the loss causation element fails. [Docket

17   No. 157]. As discussed in Section II.D.3 hereof, Steward also filed an adversary

18   proceeding against the Debtor in which it seeks to hold the Steward Foreclosure Differential

19   Unsecured Claim non-dischargeable (defined herein as Adversary 95). The Debtor has

20   filed a motion to dismiss Adversary 95 on the grounds that, among other things, there is no

21   underlying claim for the same reasons as set forth in the Debtor’s objection to Claim No. 19

22   and the action otherwise fails to meet the standards for holding a claim non-dischargeable.

23   Steward disagrees with the Debtor’s contentions in this regard and believes that the

24   Steward Guaranty Unsecured Claim should stand in the amount set forth in Claim No. 19

25   and should be found to be non-dischargeable. To the extent Allowed, the Steward

26   Guaranty Unsecured Claim will be treated as a Class 10 Unsecured Claim under the Plan.

27           The Debtor reserves his rights of contribution and otherwise against any co-

28   guarantor related to the payment of any claim by the Debtor in connection with any claim


     5429-000\1231739.1                             35
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                Main Document    Page 36 of 118


 1   asserted by Steward in connection with Case No. 30-2016-00834111 (including, without

 2   limitation, in connection with the Steward Foreclosure Differential Unsecured Claim). As

 3   set forth in the Asset Value Schedule, the Debtor estimates his contribution claim against

 4   the co-guarantors (James D. Hornbuckle and Cornerstone Law Corp.) to be up to the

 5   amount of $733,000.

 6                    8.     Bral, et al. v. Beitler, et al., Case No. BC559311

 7            The Debtor and Ocean View filed a complaint against Beitler and Steward on April

 8   15, 2014, alleging breach of the operating agreement of Ocean View. A first amended

 9   complaint was filed to which Beitler filed a demurrer. The demurrer was unopposed and on

10   March 18, 2015, the Court ordered the Debtor to file a second amended complaint within

11   10 days. No further amended complaint was filed and on May 29, 2015, the Debtor filed a

12   request for dismissal of the entire action without prejudice. The case was dismissed the

13   same day.

14            Beitler filed a motion for attorneys’ fees in the amount of $64,576. On January 25,

15   2016, the Court ruled that Beitler was entitled to reasonable attorney’s fees and on

16   February 29, 2016, determined that the amount requested by Beitler was reasonable and

17   he was thus awarded $64,576 in attorneys’ fees against the Debtor. On June 16, 2017,

18   Beitler filed a proof of claim (“Claim No. 12”) asserting an unsecured attorneys’ fee claim in

19   the amount of $71,705.68 as of the Petition Date, not including interest. The Debtor has

20   not objected to Claim No. 12 and it is treated as a Class 9 Unsecured Claim under the

21   Plan.21

22                    9.     Beitler v. Bral, et al., Case No. BC567567

23            Beitler filed a complaint against the Debtor and Ocean View on September 3, 2014,

24   in Los Angeles Superior Court. The second amended complaint was filed on December

25
         21
            Beitler has also filed Claim No. 15 and Claim No. 21 in the Case, asserting unsecured claims in the
26   amounts of $40,663.33 and $198,065.35, respectively. The Debtor has filed objections to these Claims. On
     May 24, 2018, Beitler filed a new claim, Claim No. 23, asserting claims in an undetermined amount based on
27   contribution and indemnification in connection with a cross-complaint by Brothers, Inc. against the BCRS and
     the Debtor. The Debtor reserves all rights to object to this Claim. Such Claims, to the extent Allowed, shall
28   be treated as Class 12 Unsecured Claims under the Plan.


     5429-000\1231739.1                                   36
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                              Main Document    Page 37 of 118


 1   24, 2015, and alleged causes of action for breach of contract and breach of fiduciary duty.

 2   On May 18, 2016, the Debtor filed an answer to the second amended complaint. On

 3   September 1, 2016, a Request for Dismissal (of the entire action of all parties and all

 4   causes of action) was filed and the dismissal entered as requested on September 1, 2016.

 5           On November 1, 2016, the Debtor filed a motion for order awarding attorney’s fees.

 6   On February 2, 2017, an order granting the Debtor’s motion for order awarding attorney’s

 7   fees was entered, awarding attorney’s fees to the Debtor in the amount of $30,000, subject

 8   to offset for sums owing by the Debtor on judgments and orders in favor of Beitler. On

 9   February 28, 2017, Beitler filed a notice of appeal relating to the February 2, 2017 award of

10   attorney’s fees to the Debtor. On or about March 21, 2018, Beitler filed a request to have

11   the appeal dismissed. As provided in the superior court’s order, the amount awarded to the

12   Debtor will be utilized as an offset against amounts owed to Beitler pursuant to the Plan.

13                    10.   Bral v. Westcliff Investors, LLC, Case No. BC553693

14           On November 20, 2013, the Debtor filed a complaint against Westcliff, Beitler, and

15   Boyd in the Orange County Superior Court for: (1) involuntary dissolution of limited liability

16   company; (2) accounting; (3) breach of fiduciary duty; and (4) declaratory relief (the

17   “Westcliff Litigation”). The case was transferred to Los Angeles Superior Court on August

18   5, 2014, and was subsequently ordered into arbitration (defined herein as the “Westcliff

19   Arbitration”). In the Westcliff Litigation, a status conference and OSC regarding dismissal

20   pursuant to reservation to arbitration is currently scheduled for June 26, 2018, a final status

21   conference is scheduled for June 24, 2018 and trial is scheduled for July 30, 2018. The

22   Debtor anticipates that these matters will be vacated and the issues resolved by way of the

23   Westcliff Arbitration. As discussed in further detail in Section II.D.5 hereof, the Westcliff

24   Arbitration (and the Mission Arbitration (as herein defined)) are currently stayed pending

25   confirmation of the Plan, or agreement of the parties to move forward prior to such time.

26   The Arbitrations will determine the economic matters related to the dissolution of the

27   Companies under applicable California law, and such determinations will be used to

28   establish the distributions to holders of Allowed Claims under the Plan.


     5429-000\1231739.1                             37
 Case 8:17-bk-10706-ES             Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                      Desc
                                   Main Document    Page 38 of 118


 1            D.      Significant Events During the Bankruptcy Case

 2                    1.      Bankruptcy Proceedings

 3                            a.      Order for Relief

 4            The Debtor filed a petition for relief under chapter 11 of the Bankruptcy Code on

 5   February 24, 2017. The Debtor continues to manage his financial affairs and operate his

 6   bankruptcy estate as a debtor-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108. No

 7   request for the appointment of a trustee or examiner has been made in the Case. No

 8   official committee of unsecured creditors has been appointed in the Case.

 9                            b.      The Debtor’s Schedules, Interim Statements, and Operating

10                                    Reports

11            The Debtor believes that the Estate is in compliance with the requirements under 11

12   U.S.C. §§ 521, 1006 and 1107, and the applicable Guidelines of the Office of the United

13   States Trustee (“OUST”). On March 10, 2017, the Debtor filed his bankruptcy schedules

14   (“Schedules”) and statement of financial affairs (“SOFA”) [Docket No. 21]. On April 20,

15   2018 and May 16, 2018, the Debtor filed amended Schedules to reflect certain contingent

16   guaranty claims related to the secured loans to the Companies that were inadvertently

17   omitted from the initial Schedules22 and other contingent guaranty claims, claims and

18   potential causes of actions [Docket Nos. 402 and 436]. See also Asset Value Schedule

19   attached as Exhibit “D” to the Supplemental Meislik Declaration [Docket No. 452] (which

20   includes such claims and causes of action). The Debtor filed Periodic Reports Regarding

21   Value, Operations and Profitability of Entities in Which the Estate of John Bral Holds a

22   Substantial or Controlling Interest as required by Bankruptcy Rule 2015.3 on March 27,

23   2017 [Docket No. 33] and September 27, 2017 [Docket No. 121]. The Debtor has prepared

24
         22
            In light of the value of the Companies’ assets, the Debtor believes that the claims of the Companies’
25   lenders will be paid in full by the Companies and that the Debtor will have no personal liability vis-à-vis the
     guarantees of the Companies’ loans (and the Debtor reserves his rights to object to, or seek to estimate, any
26   such claims). None of these contingent claimants filed proofs of claim by the supplemental bar date and,
     accordingly, it is the Debtor’s position that these claims are barred. To the extent there is any such liability,
27   however, the Debtor intends to pursue, and specifically reserves his right to assert, claims of contribution,
     reimbursement or otherwise against any co-guarantors of these obligations, including Beitler or his related
28   entities, including any trust or entity in which Beitler holds an ownership interest.


     5429-000\1231739.1                                     38
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31       Desc
                               Main Document    Page 39 of 118


 1   and submitted Monthly Operating Reports (“MOR”) for the Estate through April 2018

 2   [Docket Nos. 45, 54, 75, 92, 103, 118, 185, 202, 243, 273, 307, 356, 397 and 435]. The

 3   Debtor is current on the quarterly fees owed to the OUST.

 4                        c.      Meeting of Creditors

 5           The Debtor’s meeting of creditors pursuant to § 341(a) of the Bankruptcy Code was

 6   held and concluded on April 3, 2017.

 7                        d.      Chapter 11 Status Conference

 8           An initial chapter 11 status conference was set by the Court for April 20, 2017. The

 9   Debtor filed his required status report on April 6, 2017 [Docket No. 37] and a supplement to

10   the status report on April 14, 2017 [Docket No. 42]. The Court vacated the hearing date

11   based upon the pleadings filed and continued the status conference to August 17, 2017,

12   pursuant to its scheduling order entered on April 17, 2017 [Docket No. 44]. At a hearing

13   held on June 14, 2017, a chapter 11 status conference was set for July 11, 2017.

14   Additional status conferences were set for August 17, 2017, November 9, 2017, December

15   14, 2017, February 21, 2018 and April 18, 2018. The Debtor filed updated/supplemental

16   Chapter 11 Status Conference Reports on August 10, 2017 [Docket No. 100], October 26,

17   2017 [Docket No. 195], November 30, 2017 [Docket No. 225], February 7, 2018 [Docket

18   No. 299], February 16, 2018 [Docket No. 313] and April 4, 2018 [Docket No. 383].

19                        e.      The Employment of Professionals

20           By order entered on April 13, 2017, the Court authorized the employment of LWGF

21   as the Debtor’s general insolvency counsel [Docket No. 40]. The Debtor filed an

22   application to employ Lloyd K. Chapman ("Chapman") as his special litigation counsel on

23   June 1, 2017 [Docket No. 55]. An objection to the employment application was filed on

24   June 15, 2017 [Docket No. 77] and, on July 12, 2017, the Debtor withdrew his application

25   to employ Chapman [Docket No. 91]. On July 31, 2017, the Debtor filed an application to

26   employ Hahn Fife & Company LLP ("Hahn") as his accountant [Docket No. 96]. An

27   objection to the Hahn employment application was filed on August 15, 2017 [Docket No.

28   102]. By order entered on August 24, 2017, the Court authorized the employment of Hahn


     5429-000\1231739.1                            39
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                               Main Document    Page 40 of 118


 1   as accountant [Docket No. 110]. On August 8, 2017, the Debtor filed an application to

 2   employ Sall Spencer Callas & Krueger ("Sall Spencer") as his special counsel [Docket No.

 3   98]. An objection to the employment application was filed on August 22, 2017 [Docket No.

 4   106]. By order entered on October 1, 2017, the Court authorized the employment of Sall

 5   Spencer as special counsel [Docket No. 144]. On November 16, 2017, the Debtor filed an

 6   application to expand the scope of employment of LWGF to include defense of non-

 7   dischargeability actions [Docket No. 203]. By order entered on December 12, 2017, the

 8   Court authorized the expanded scope of employment to include defense of non-

 9   dischargeability actions [Docket No. 236]. On January 31, 2018, following William N.

10   Lobel’s departure from LWGF and joining PSZ&J, the Debtor filed an application to employ

11   PSZ&J as his special reorganization counsel [Docket No. 296]. By order entered on

12   February 21, 2018, the Court authorized the employment of PSZ&J as special

13   reorganization counsel [Docket No. 315]. On March 21, 2018, following Alan J. Friedman’s

14   departure from LWGF and joining SH&B, the Debtor filed an application to employ SH&B

15   as his reorganization counsel [Docket No. 360]. By order entered on April 11, 2018, the

16   Court authorized the employment of SH&B as his reorganization counsel [Docket No. 390].

17   On April 24, 2018, the Debtor filed an application to employ Force 10 Partners as his

18   financial advisor [Docket No. 410]. On May 14, the Court authorized the employment of

19   Force 10 as the Debtor’s financial advisor [Docket No. 434].

20                        f.      Exclusivity and Filing of Plan and Disclosure Statement

21           The Bankruptcy Code provides debtors with an initial exclusive period of 120 days

22   from the petition date to file a plan of reorganization, and an initial exclusive period of 180

23   days to solicit acceptances of its plan, subject to the discretion of the bankruptcy court to

24   extend the exclusive periods. During these exclusive periods no other person or entity is

25   permitted to file a plan of reorganization. Here, the Debtor’s initial statutory exclusive

26   periods to propose a plan and to obtain acceptances thereof were on June 26, 2017, and

27   August 23, 2017, respectively.

28


     5429-000\1231739.1                             40
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                  Main Document    Page 41 of 118


 1           On June 23, 2017, the Debtor filed his Disclosure Statement Describing Chapter 11

 2   Plan [Docket No. 85], Chapter 11 Plan [Docket No. 86] and Motion for Approval of Chapter

 3   11 Disclosure Statement [Docket No. 87]. In an attempt to resolve disputes between the

 4   Debtor and Beitler and related parties, however, the hearing on approval of the Disclosure

 5   Statement and related deadlines were vacated and such matters were held in abeyance.

 6           On March 14, 2018, the Court entered a Scheduling Order on Filing and Hearing on

 7   Debtor’s Disclosure Statement Describing Debtor’s Chapter 11 Plan (the “Disclosure

 8   Statement Scheduling Order”) [Docket No. 355]. By the Disclosure Statement Scheduling

 9   Order, the deadline for the Debtor to file an amended Plan and Disclosure Statement was

10   April 30, 2018, the deadline to file objections to the Disclosure Statement was May 17,

11   2018, and the reply deadline was May 24, 2018. On May 17, 2018, the Beitler Parties filed

12   an objection to the first amended Disclosure Statement [Docket No. 438]. On May 24,

13   2018, the Debtor filed his reply to the Beitler Parties’ objection [Docket No. 451], and the

14   supplemental Meislik Declaration [Docket No. 452]. A hearing on approval of the

15   Disclosure Statement was held on May 31, 2018. A continued hearing on approval of the

16   Disclosure Statement is scheduled for July 19, 2018. The deadline for the Debtor to file a

17   further amended Disclosure Statement, reflecting the revisions set forth in the Debtor’s

18   reply and addressing the issues discussed at the May 31, 2018 hearing, is June 8, 2018.

19   The deadline for obtaining acceptances to the Debtor’s Plan has been extended through

20   July 19, 2018.

21           The document you are reading is the Second Amended Disclosure Statement.

22                           g.       Claims Bar Date

23           Pursuant to Court order, June 16, 2017 (the “Bar Date”) was fixed as the last date to

24   File Proofs of Claim, except for governmental units. The Debtor served creditors and

25   parties in interest with the Bar Date Notice on April 21, 2017.23 The deadline to file

26
         23
            On April 24, 2018, the Debtor served a supplemental notice of the bar date to the Companies’ secured
27   lenders that were not provided notice of initial bar date, with respect to any contingent guarantee claims the
     secured lenders might assert against the Debtor. No claims were filed by these contingent claimants by the
28   supplemental bar date. In any event, the Debtor reserves all rights to object to or seek to estimate any such
     claims on any appropriate grounds, and reserves his rights of contribution and otherwise against any co-

     5429-000\1231739.1                                    41
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                          Desc
                                  Main Document    Page 42 of 118


 1   objections to Filed Proofs of Claims was October 13, 2017. The Debtor filed objections to

 2   the following claims, which have been sustained by the Court:

 3                   Objection to Claim No. 22 of Samini Scheinberg, PC [Docket No. 131]. On

 4                    February 12, 2018, this Court entered its order disallowing in its entirety Claim

 5                    No. 22 [Docket No. 305].

 6                   Objection to Claim No. 2 of American Honda Finance Corporation [Docket No.

 7                    133]. On December 21, 2017, this Court entered its order disallowing and

 8                    expunging in its entirety Claim No. 2 [Docket No. 268].

 9                   Objection to Claim No. 3 of Nuray DePriest [Docket No. 164]. On December

10                    18, 2017, this Court entered its order disallowing and expunging in its entirety

11                    Claim No. 3 [Docket No. 264].

12           In addition, as discussed in Section II.C herein, the Debtor has filed objections to the

13   following claims of Beitler and his related entities, as follows:

14                   Objection to Claim No. 13 of Beitler [Docket No. 135].

15                   Objection to Claim No. 17 of Cannae [Docket No. 137].

16                   Objection to Claim No. 21 of Beitler [Docket No. 139].

17                   Objection to Claim No. 10 of Beitler [Docket No. 142].

18                   Objection to Claim No. 18 of Cannae [Docket No. 145].

19                   Objection to Claim No. 14 of Beitler [Docket No. 147], as amended [Docket

20                    No. 161].

21                   Objection to Claim No. 15 of Beitler [Docket No. 149].

22                   Objection to Claim No. 9 of BCRS [Docket No. 151].

23                   Objection to Claim No. 11 of Beitler [Docket No. 153].

24                   Objection to Claim No. 16 of Boyd [Docket No. 155].

25                   Objection to Claim No. 19 of Steward [Docket No. 157].

26                   Objection to Claim No. 20 of Steward [Docket No. 159].

27
     guarantor, including Beitler or his related entities, including any trust or entity in which Beitler holds an
28   ownership interest, with respect to the payment of any such claims.


     5429-000\1231739.1                                       42
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                      Desc
                                 Main Document    Page 43 of 118


 1            As a result of the Motion to Strike (defined and discussed below), the hearings and

 2   any related deadlines with respect to the Beitler, BCRS, Boyd, Cannae and Steward claims

 3   were vacated in order to allow discovery to proceed.24

 4                    2.      The Beitler Avoidance Action

 5            On May 9, 2017, the Debtor filed a complaint against Beitler for (1) Avoidance of

 6   Preference Pursuant to 11 U.S.C. § 547; (2) Recovery of Avoided Transfers Pursuant to 11

 7   U.S.C. § 550; and (3) Disallowance of Claims Pursuant to 11 U.S.C. § 502 (the

 8   “Complaint”) thereby commencing Adversary Proceeding No. 8:17-ap-1071-SC (the “Beitler

 9   Avoidance Action”) to avoid and recover the liens created by the service of the notice of the

10   motions for charging orders based on the Judgment on Decision and the Default Judgment

11   (the “Charging Liens”). Beitler filed his answer to the Complaint on June 7, 2017. On

12   October 6, 2017, the Debtor filed an Amended Complaint (adding a cause of action under

13   11 U.S.C. § 544). On October 20, 2017, Beitler filed his answer to the Amended

14   Complaint. On December 14, 2017, the Debtor filed a Motion for Summary Judgment

15   ("MSJ") related to the Section 544 cause of action only. On January 31, 2018, Beitler filed

16   his opposition to the MSJ. On February 7, 2018, the Debtor filed his reply to Beitler's

17   opposition to the MSJ. A hearing on the MSJ was held on February 21, 2018, with the only

18   issues considered at such hearing were those relating to the Section 544 issues (and

19   related Section 502 and 550 issues). At the February 21, 2018 hearing, the Court granted

20   the MSJ on the avoidability of the Charging Liens under 11 U.S.C. § 544(a). The order

21   granting the Debtor's motion for summary judgment under section 544(a), and related relief

22   under sections 502 and 550, entitled Order Granting in Part and Continuing in Part Debtor’s

23   Motion for Summary Judgment, was entered on April 12, 2018 (the "MSJ Order") [Docket

24   No. 43]. The MSJ Order resolved, in the Debtor's favor, the Debtor's claims under section

25   544(a), but left open for future proceedings the section 547 issues. A stipulation regarding

26   the interim nature of the MSJ Order was entered on April 24, 2018 [Docket No. 45].

27
         24
            The Court continues to hold in abeyance all objections to claims of the Beitler Parties (including those
28   that are not specifically related to the Motion to Strike) pending a determination on the Motion to Strike.


     5429-000\1231739.1                                     43
 Case 8:17-bk-10706-ES             Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                   Main Document    Page 44 of 118


 1            The Debtor believes that the Court's ruling on the section 544(a) issues renders a

 2   determination as to the section 547 issues unnecessary, and may seek an order in this

 3   regard or otherwise seek a disposition of the section 547 issues; however, the MSJ Order

 4   is currently not a final order. The Debtor anticipates that, once a final order is entered in

 5   connection with Beitler Avoidance Action, Beitler will appeal any such final order and may

 6   seek a stay pending appeal. The Debtor believes that any appellate court will agree with

 7   the Court’s ruling avoiding Beitler’s Charging Liens against the Debtor’s interests in the

 8   Companies, thereby rendering any amount owed in connection with the Judgment on

 9   Decision and Default Judgment unsecured claims in the Case. Beitler disagrees with the

10   Debtor’s contentions in this regard and believes that the Court’s determination should be

11   overturned on appeal, such that the amounts owed in connection with the Judgment on

12   Decision and Default Judgment would be secured against the Debtor’s interests in the

13   Companies.

14            As the MSJ Order is not a final order at this point, the Plan treats the Judgment on

15   Decision and Default Judgment as disputed Secured Claims, and such claims are classified

16   as Class 5 and Class 6 under the Plan. To the extent that it is determined that the Class 5

17   and Class 6 claims are not secured against the Debtor’s interests in the Companies, such

18   claims will be treated as a Class 12 Unsecured Claims under the Plan.

19                    3.      The Non-Dischargeability Actions

20            The deadline to File a complaint seeking to hold a Claim non-dischargeable was

21   June 2, 2017. Three complaints were filed with the Court, as follows:25

22                            a.      Beitler v. Bral – Adversary 92

23            Beitler filed a complaint against the Debtor on June 2, 2017, Adversary No. 8:17-ap-

24   01092-SC, seeking to hold an unliquidated claim against the Debtor in an amount of no

25   less than $1,500,000 non-dischargeable pursuant to 11 U.S.C. §§ 523(a)(2)(A), (a)(4), and

26   (a)(6) (“Adversary 92”). The claims asserted by way of Adversary 92 mirror the claims

27
         25
           As with the objections to the claims of the Beitler Parties, the Court continues to hold in abeyance the
28   non-dischargeability actions (Adversaries 92, 94 and 95) pending a determination on the Motion to Strike.


     5429-000\1231739.1                                    44
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31        Desc
                               Main Document    Page 45 of 118


 1   asserted by Beitler in Claim No. 11 and Claim No. 14 which, as discussed in Sections II.C.3

 2   and II.D.4 hereof, are the subject of claim objections filed by the Debtor and the Motion to

 3   Strike. On November 9, 2017, the Debtor filed his Motion for Order Dismissing with

 4   Prejudice all Claims for Relief Asserted by the Plaintiff (“Motion to Dismiss Adversary 92”)

 5   [Adv. Docket No. 25]. Beitler filed an amended complaint on December 1, 2017 [Adv.

 6   Docket No. 35]. Pursuant to that certain Order Granting Stipulation Vacating Response

 7   Deadline and Scheduling Status Conference entered by this Court on December 22, 2017

 8   [Adv. Docket No. 44], the hearing on the Motion to Dismiss Adversary 92 was vacated, the

 9   response deadline by which the Debtor had to file a response to the amended complaint

10   was vacated. A status conference on this matter is currently scheduled for July 19, 2018.

11                        b.      Beitler & Associates, Inc. dba Beitler Commercial Realty

12                                Services v. Bral – Adversary 94

13           BCRS filed a complaint against the Debtor on June 2, 2017, Adversary No. 8:17-ap-

14   01904-SC, seeking to hold an unliquidated claim against the Debtor in an amount of no

15   less than $300,000 non-dischargeable pursuant to 11 U.S.C. §§ 523(a)(2)(A), (a)(4), and

16   (a)(6) (“Adversary 94”). The claims asserted by way of Adversary 94 mirror the claims

17   asserted by BCRS in Claim No. 9 which, as discussed in Sections II.C.3 and II.D.4, are the

18   subject of a claim objection filed by the Debtor and the Motion to Strike. On November 9,

19   2017, the Debtor filed his Motion for Order Dismissing with Prejudice all Claims for Relief

20   Asserted by the Plaintiff (“Motion to Dismiss Adversary 94”) [Adv. Docket No. 25]. BCRS

21   filed an amended complaint on December 1, 2017 [Adv. Docket No. 35]. Pursuant to that

22   certain Order Granting Stipulation Vacating Response Deadline and Scheduling Status

23   Conference entered by this Court on December 22, 2017 [Adv. Docket No. 44], the hearing

24   on the Motion to Dismiss Adversary 94 was vacated, the response deadline by which the

25   Debtor had to file a response to the amended complaint was vacated. A status conference

26   on this matter is currently scheduled for July 19, 2018.

27

28


     5429-000\1231739.1                            45
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31        Desc
                                Main Document    Page 46 of 118


 1                         c.      Steward Financial v. Bral

 2           Steward filed a complaint against the Debtor on June 2, 2017, Adversary No. 8:17-

 3   ap-01095-SC, seeking to hold its currently unliquidated claim of $1,100,000 non-

 4   dischargeable under section 523(a)(6) of the Bankruptcy Code (“Adversary 95”). The

 5   claims asserted by way of Adversary 95 mirror the claims asserted by Steward in Claim No.

 6   19 which, as discussed in Section II.C.7 hereof, is the subject of a claim objection filed by

 7   the Debtor. On November 9, 2017, the Debtor filed his Motion for Order Dismissing with

 8   Prejudice all Claims for Relief Asserted by the Plaintiff (“Motion to Dismiss Adversary 95”)

 9   [Adv. Docket No. 25]. Steward filed an amended complaint on December 1, 2017 [Adv.

10   Docket No. 35]. Pursuant to that certain Order Granting Stipulation Vacating Response

11   Deadline and Scheduling Status Conference entered by this Court on December 22, 2017

12   [Adv. Docket No. 44], the hearing on the Motion to Dismiss Adversary 95 was vacated, the

13   response deadline by which the Debtor had to file a response to the amended complaint

14   was vacated and the status conference was continued to February 21, 2018, and thereafter

15   continued to April 18, 2018 and May 3, 2018. A status conference on this matter is

16   currently scheduled for July 19, 2018.

17                    4.   Motion to Strike Proofs of Claim Nos. 9 (BCRS), 11 (Beitler), 14

18                         (Beitler) and 16 (Boyd)

19           On November 22, 2017, the Debtor filed his Motion Seeking: (1) Disallowance of

20   Claims 14 and 16; and (2) Striking Claims Alleged in Adversary Nos. 8:17-ap-01094 and

21   8:17-ap-01092 on the Grounds that the Same Were Filed Based Upon Falsified Evidence

22   [Docket No. 219] (the "Motion to Strike"). On November 30, 2017, Beitler, Boyd and BCRS

23   filed their Opposition to the Motion to Strike [Docket No. 226]. On December 7, 2017, the

24   Debtor filed his Reply to Opposition to the Motion to Strike [Docket No. 234]. A hearing on

25   the Motion to Strike was initially scheduled for December 14, 2017, but has been continued

26   from time to time in order to allow the parties to proceed with discovery relating to the

27   Motion to Strike.

28


     5429-000\1231739.1                              46
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                             Main Document    Page 47 of 118


 1           On March 26, 2018, the Debtor filed his Supplement to Motion Seeking: (1)

 2   Disallowance of Claims 14 and 16; and (2) Striking Claims Alleged in Adversary Nos. 8:17-

 3   ap-01094 and 8:17-ap-01092 on the Grounds the Same Were Filed Based Upon Falsified

 4   Evidence (the "MTS Supplement") [Docket No. 370]. The purpose of the MTS Supplement

 5   was to include Claim Nos. 9 and 11 in the relief being sought in the Motion to Strike, and to

 6   brief the applicability of the doctrine of unclean hands and the appropriate remedy in

 7   connection with the Motion to Strike.

 8           On March 26, 2018, the Debtor also filed two (2) Joint Discovery Stipulations

 9   [Docket Nos. 368 and 369] pursuant to which the parties set forth their respective positions

10   regarding the pending discovery disputes related to the Motion to Strike. In addition, on

11   March 26, 2018, the Debtor filed his Special Brief Re Application of Crime-Fraud Exception

12   to All Attorney-Client Communications Relating to Proofs of Claim 9, 11, 14 and 16 (the

13   "Crime Fraud Brief") [Docket No. 374].

14           On April 4, 2018, Beitler and Boyd filed a Statement regarding the Motion to Strike

15   and the discovery disputes (the “MTS Statement”) [Docket No. 386]. On April 4, 2018,

16   Beitler, Boyd and BCRS filed a response to the Crime Fraud Brief [Docket Nos. 384 and

17   385]. On April 11, 2018, the Debtor filed a response in connection with the MTS Statement

18   and a reply to the Crime Fraud Brief [Docket Nos. 391 and 395].

19           On April 18, 2018, the Court held a status conference relating to the Motion to Strike,

20   and a hearing to resolve the issues raised in the Joint Discovery Stipulations and Crime

21   Fraud Brief. The issue in contest at this hearing was whether the course of conduct

22   engaged in by Beitler, Boyd, and BCRS, as alleged by the Debtor, justified judicial review of

23   privileged materials pursuant to the crime-fraud exception to the attorney-client and work

24   product privileges. The Court's tentative finding at the close of the hearing was that the

25   requisite evidentiary threshold for judicial review of privileged material had in fact been met.

26   The Court set a continued hearing for May 3, 2018 to allow the parties to make closing

27   statements on the matter. At the May 3, 2018 hearing, the Court determined that it would

28   conduct a judicial review of the documents.


     5429-000\1231739.1                            47
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                 Desc
                                  Main Document    Page 48 of 118


 1            On May 24, 2018, the Debtor filed his Brief Regarding Further Evidence In Support

 2   of Motion Seeking: (1) Disallowance of Claims 14 and 16; and (2) Striking Claims Alleged in

 3   Adversary Nos. 8:17-ap-01094 and 8:17-ap-01092 on the Grounds the Same Were Filed

 4   Based Upon Falsified Evidence [Docket No. 219], as Amended and Supplemented [Docket

 5   No. 370]; and Request for Immediate Payment of the Debtor’s Attorneys’ Fees and Costs

 6   Related to the Motion to Strike [Docket No. 443] (the “Evidence Brief and MTS Fee

 7   Request”).26 By the Evidence Brief and MTS Fee Request, the Debtor, among other things,

 8   requested that the Court require that the Beitler Parties and their counsel, Levy, Small &

 9   Lallas, pay the attorneys’ fees and costs incurred by the Debtor in connection with the MTS

10   (in the amount of no less than $470,000 through April 2018). On May 29, 2018, the Beitler

11   Parties filed their Response to the Evidence Brief and MTS Fee Request.

12            A status conference on the Motion to Strike was held on May 31, 2018. At the status

13   conference, the Court advised the parties that it had conducted its review of the documents

14   supplied by the Beitler Parties, and that none of said documents would be made available

15   to the Debtor. The Court scheduled a continued hearing on the Motion to Strike for July 19,

16   2018. The Beitler Parties’ supplemental brief regarding the Motion to Strike is due June 28,

17   2018. The Debtor’s reply is due July 12, 2018.

18                    5.     The Arbitrations

19                           a.      The Mission Arbitration

20            A demand for arbitration was sent on December 19, 2017, commencing an

21   arbitration relating to the dissolution of Mission (the “Mission Arbitration”). On March 7,

22   2018, the Debtor submitted his List for Selection of Arbitrator. Pursuant to the Mission RFS

23   Order (discussed and defined below), the Mission Arbitration has been stayed until after

24   confirmation of the Plan, absent the parties’ agreement to proceed prior to that time.27 As

25
         26
            In support of the Evidence Brief and MTS Fee Request, the Debtor had filed, among other declarations,
26   a Declaration of Ronald T. Williams (the “Williams Declaration”) [Docket No. 445]. At the status conference
     held on May 31, 2018, the Debtor withdrew the Williams Declaration.
27       27
           The members of Mission may seek a sale of the Mission assets pursuant to the terms of the Mission
     operating agreement. In such event, continuation of a dissolution proceeding with respect to Mission may not
28   be necessary.


     5429-000\1231739.1                                  48
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31         Desc
                                Main Document    Page 49 of 118


 1   discussed below, the Plan provides for the Mission Arbitration to proceed not later than

 2   thirty (30) days after the Confirmation Date.

 3                         b.      The Westcliff Arbitration

 4           Arbitration with respect to the dissolution of Westcliff, stemming from the Westcliff

 5   Litigation (the “Westcliff Arbitration”), has been scheduled through JAMS, with various

 6   discovery and pre-hearing dates and deadlines set pursuant to the arbitrator's scheduling

 7   order issued on January 17, 2018. The parties were proceeding with discovery in

 8   compliance with the scheduling order and the arbitration hearing was scheduled to be held

 9   June 4 through June 6, 2018. Pursuant to the Westcliff RFS Order (discussed and defined

10   below), the Westcliff Arbitration has been stayed until after confirmation of the Plan, absent

11   the parties’ agreement to proceed prior to that time. Accordingly, the hearing and all

12   relevant dates pursuant to the scheduling order have been vacated, and will be

13   rescheduled either prior to the hearing set on the confirmation of the Plan depending on

14   whether the parties can agree on the terms of a stipulation to allow the Westcliff Arbitration

15   to proceed in advance of plan confirmation. As discussed below, the Plan provides for the

16   Westcliff Arbitration to proceed not later than thirty (30) days after the Confirmation Date.

17                         c.      Motions for Relief from Stay Seeking to Proceed With

18                                 Arbitrations

19           On February 15, 2018, Motions to Relief from Stay (the “RFS Motions”) were filed by

20   Beitler [Docket No. 308] and Beitler and Boyd [Docket No. 309]. The RFS Motions

21   requested orders lifting the automatic stay so that Beitler and Boyd could proceed with

22   litigating their claims and counterclaims against the Debtor through arbitration proceedings

23   in connection with the Westcliff and Mission dissolutions. On February 22, 2018, the

24   Debtor filed his Opposition to the RFS Motions [Docket No. 320]. On March 1, 2018,

25   Beitler and Boyd filed their Reply to the Debtor’s Opposition to the RFS Motions [Docket

26   No. 340]. On March 15, 218, the Debtor filed his Motion to Strike Declaration of Tom Lallas

27   Filed in Support of Reply to Opposition to Motions for Relief [Docket No. 344]. On March 6,

28   2018, Beitler and Boyd filed their Opposition to the Motion to Strike Declaration of Tom


     5429-000\1231739.1                              49
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                             Main Document    Page 50 of 118


 1   Lallas [Docket No. 346]. On March 7, 2018, the Debtor filed his Response to the

 2   Opposition to the Motion to Strike Declaration of Tom Lallas [Docket No. 348]. The Court

 3   denied this motion to strike the Declaration of Tom Lallas [Docket No. 375].

 4           On March 8, 2018, a hearing was held on the RFS Motions, at which time the same

 5   were granted, subject to specific limitations. On March 26, 2018, Beitler and Boyd lodged

 6   with the Court proposed orders granting the RFS Motions, together with a Memorandum in

 7   Support of Entry of the Form of Relief from Stay Orders submitted.

 8           On March 30, 2018, the Debtor filed an Objection to Forms of Relief from Stay

 9   Orders Submitted by the Beitler Parties and Submission of Alternative Forms of Relief from

10   Stay Orders (the “RFS Order Objection”). The Court sustained the Debtor’s RFS Order

11   Objection.

12           In this regard, on April 2, 2018, the Court entered an order modifying the automatic

13   stay to allow the Westcliff Arbitration to proceed following confirmation of the Debtor’s Plan

14   (or earlier by agreement of the parties) [Docket No. 380] (the “Westcliff RFS Order”).

15   Pursuant to the Westcliff RFS Order, the Westcliff Arbitration will determine the economic

16   issues relevant to the ownership interests in Westcliff, and such determination will be

17   utilized to determine the amount of proceeds that will be available to pay creditors’ claims

18   from the Debtor’s interest in Westcliff pursuant to the Plan.

19           Similarly, on April 2, 2018, the Court entered an order modifying the automatic stay

20   to allow the Mission Arbitration to proceed following confirmation of the Debtor’s Plan (or

21   earlier by agreement of the parties) (the “Mission RFS Order”) [Docket No. 381]. Pursuant

22   to the Mission RFS Order, the Mission Arbitration will determine the economic issues

23   relevant to the ownership interests in Mission, and such determination will be utilized to

24   determine the amount of proceeds that will be available to pay creditors’ claims from the

25   Debtor’s interest in Mission pursuant to the Plan.

26           The Plan provides that, not later than thirty (30) days after the Confirmation Date,

27   the Arbitrations, which are currently stayed, will be placed by back on calendar by the

28   parties in the arbitral forums, and the Reorganized Debtor will pursue rulings in these


     5429-000\1231739.1                             50
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                             Main Document    Page 51 of 118


 1   proceedings on the dissolution issues, and all on all other matters raised therein that do not

 2   conflict with the terms of the Plan or prior rulings of the Court. The Debtor shall diligently

 3   pursue the aforementioned dissolution orders and either party may seek relief in the Court,

 4   including the imposition of sanctions, if the other party unduly delays or other interferes with

 5   the progress of the Arbitrations.

 6                    6.   Other Legal Proceedings

 7           The Debtor has a significant amount of legal proceedings that were commenced pre-

 8   petition as set forth in Section II.C. above. Except for the Cannae Appeal (which has now

 9   been resolved, resulting in the Cannae Secured Claim) and the Debtor’s appeal seeking to

10   set aside the Default Judgment (to allow the claim to be determined on its merits), such

11   matters remained stayed. As discussed in Section II.D.5.c hereof, the Arbitrations also

12   remain stayed until the earlier of confirmation of the Plan or agreement of the parties to

13   move forward at an earlier juncture. The economic issues relating to the disposition of the

14   Debtor’s interests in the Companies will be determined by way of the Arbitrations (with such

15   determinations then implemented by way of the Plan).

16           The Debtor believes that, with the exception of the above-referenced proceedings,

17   the matters at issue in connection with non-bankruptcy legal proceedings are appropriately

18   addressed in the context of the pending claim objections or otherwise determined in the

19   bankruptcy context by the Court, including with respect to any claims against the Debtor

20   asserted by Beitler, BCRS, Boyd, Cannae and/or Steward.

21                    7.   Actual and Projected Recovery from Avoidance Actions and

22                         Causes of Action

23           As set forth in Section II.D.2 hereof, on April 12, 2018, the Court entered the MSJ

24   Order in connection with the Beitler Avoidance Action, resolving, in the Debtor's favor, the

25   Debtor's claims under section 544(a), and related relief under sections 502 and 550. The

26   Debtor believes that he will ultimately prevail in connection with any appeal of the MSJ

27   Order, and that the Judgment on Decision and Default Judgment will be, as the Court has

28


     5429-000\1231739.1                             51
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                 Main Document    Page 52 of 118


 1   ruled, unsecured vis-à-vis the Charging Liens against the Debtor’s interests in the

 2   Companies.

 3            The Debtor is in the process of evaluating the viability and likelihood of recovery on

 4   a malpractice claim that the Debtor may have against state court counsel and has issued a

 5   subpoena to state court counsel to determine if there is insurance coverage related to the

 6   malpractice claim. In addition, the Debtor asserts claims against Beitler for breach of

 7   fiduciary duty and breach of contract in connection with the various entities in which the

 8   Debtor and Beitler are co-members, including but not limited to Ocean View, and for failure

 9   to reimburse funds in connection with the Los Angeles Condominium. Further, as set forth

10   in further detail in Section III.F.4 hereof, the Debtor reserves all rights to pursue claims of

11   contribution, reimbursement or otherwise against co-guarantors of the Debtor based on the

12   enforcement of guaranties against the Debtor, including against Beitler and his related

13   entities, including any trust or entity in which Beitler holds an ownership interest, and

14   James D. Hornbuckle and Cornerstone Law Corp. Under the Plan, to the extent provided

15   by applicable law, any such claims against co-guarantors will be set-off against the co-

16   guarantors’ claims against the Debtor.

17            The Debtor has undertaken an analysis of whether additional meritorious claims for

18   preferential or fraudulent transfers exist. While the Debtor believes that he has identified

19   and has either brought, or intends to bring, all material claims (including, without limitation,

20   the Beitler Avoidance Action, any action under Section 522(f) to avoid the Cannae Secured

21   Claim on the Sandpiper Property to the extent it impairs the Debtor’s homestead exemption

22   and a potential preference action against the Debtor's former counsel, LWGF, in the

23   approximate amount of $10,000,28 claims for relief for all Avoidance Actions under 11

24   U.S.C. §§ 544 through 550, including, but not limited to, claims for the recovery of

25   preferential transfers, are hereby reserved against any and all Persons and entities. The

26   omission of the identity of a recipient of a potentially avoidable and recoverable transfer of

27       28
            As set forth in footnote 18 above, if necessary, the Debtor and LWGF will enter into a tolling agreement
     so that such action, if necessary, can be commenced and/or consensually resolved following the confirmation
28   of the Plan.


     5429-000\1231739.1                                    52
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                       Desc
                                 Main Document    Page 53 of 118


 1   a particular payment is unintentional and shall not be deemed a waiver of the right of the

 2   Estate to recover any distribution(s), payment(s), or transfer(s) from any entity under any

 3   provision of the Bankruptcy Code.

 4           These potential claims and causes of action, and the estimated values thereof, are

 5   set forth in the Asset Value Schedule attached as Exhibit “D” to the Supplemental Meislik

 6   Declaration [Docket No. 452].

 7           Upon the Effective Date, no party shall have standing to bring or prosecute

 8   Avoidance Actions or other Causes of Action, except as specifically set forth below in

 9   Section III.F.4.

10   III.    SUMMARY OF THE PLAN

11           The following is a summary of the material provisions of the Plan.

12           A.       Overview of the Plan

13           Except for Classes 1 and 2, whose legal, equitable, and contractual rights are not

14   being altered by the Plan and for which they will retain all of their rights against the

15   Sandpiper Property, and Classes 3 and 4, who will be paid over time and will also retain

16   their liens against the Sandpiper Property (and, in the case of Class 3, a lien against the

17   Debtor’s interest in VDG), all other Classes of Allowed Claims will be paid through the

18   Distribution Fund generated by the monetization of the Debtor’s membership interests in

19   the Companies. In this regard, either the Debtor’s membership interests in the Companies

20   will be purchased by one or more members of the Companies or the assets held by the

21   Companies will be sold and the Debtor will receive a distribution based upon his ownership

22   interests. To the extent that these funds are insufficient to pay all Allowed Claims in full,

23   the Debtor will liquidate his other real and personal property assets, to the extent there is

24   equity and such property is not exempt. After payment in full of all Allowed Class 5, Class

25   6 and Class 7 Secured,29 Administrative, and Priority Claims, the Allowed Unsecured

26

27       29
            Until paid in full, Class 7 (Cannae Secured Claim) will retain its lien on the Sandpiper Property (to the
     extent such lien does not impair the Debtor’s homestead exemptions). To the extent Class 5 and 6 are
28   determined to be secured by the Debtor’s membership interest in the Companies, such Allowed Claims shall
     be paid prior to distribution to lower priority claims. If such claims are determined to be unsecured, such

     5429-000\1231739.1                                     53
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                 Desc
                                  Main Document    Page 54 of 118


 1   Claims will share pro rata in the remaining monies, up to payment in full with interest, on

 2   account of such Allowed Claims. The Plan allows the Debtor to maximize the return to

 3   creditors through the orderly administration of his assets.

 4           Unless otherwise expressly stated in the Plan, the treatment of Allowed Claims

 5   under the Plan supersedes any agreements or rights the Holders of those Claims may have

 6   in or against the Debtor or his assets and is in full satisfaction of the legal, equitable, and

 7   contractual rights of the Holders of the Claim.

 8           Unless the Plan provides otherwise, no Distributions will be made and no rights

 9   retained on account of any Claim that has not become an Allowed Claim.

10           B.       What Creditors Will Receive Under the Proposed Plan

11           As required by the Bankruptcy Code, the Plan classifies Claims in various Classes

12   according to their rights against the Debtor. The Plan states whether each Class of Claims

13   is impaired or unimpaired. The Plan provides the treatment each Class will receive. In no

14   event shall any creditor receive more than the creditor’s Allowed Claim, plus interest, to the

15   extent provided herein.

16                    1.     Unclassified Claims

17           Certain types of Claims are not placed into voting classes but are instead

18   unclassified. They are not considered impaired and they do not vote on the Plan because

19   they are automatically entitled to certain treatment under the Bankruptcy Code.

20   Accordingly, the following Claims have not been placed into a Class:

21                           a.      Administrative Expenses

22           Administrative Claims are Claims for costs or expenses of administering the Debtor’s

23   Case which are allowed under § 507(a)(2) of the Bankruptcy Code. The Bankruptcy Code

24   requires that all Allowed Administrative Claims be paid on the Effective Date of the Plan,

25   unless a particular claimant agrees to a different treatment.

26

27
     claims will be paid as Class 12 Unsecured Claims, pro rata with other Unsecured Claims from the Distribution
28   Fund, after payment to senior claimants.


     5429-000\1231739.1                                  54
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                  Main Document    Page 55 of 118


 1            The following chart lists all of the Debtor’s § 507(a)(2) unpaid Administrative Claims

 2   and their treatment under the Plan:
                Description            Estimated Amount Owed                         Treatment
 3
      Clerk’s Office Fees             $0                            Paid in full on or before the Effective Date.
 4    OUST                            $0                            Paid in full on or before the Effective Date.

 5    Ordinary-Course                 $0                            Unless the Debtor objects to the Ordinary-
      Administrative Claims                                         Course Administrative Claim, the Claim
                                                                    will be allowed in accordance with the
 6                                                                  terms and conditions of the particular
                                                                    transaction giving rise to the Ordinary-
 7                                                                  Course Administrative Claim, and the
                                                                    Person Holding the Ordinary-Course
                                                                    Administrative Claim need not File any
 8                                                                  Request for Payment of its Claim.
                                                                    However, any Request for Payment, or
 9                                                                  Motion to allow a Claim as an Ordinary-
                                                                    Course Administrative Claim must be Filed
10                                                                  with the Court and served on counsel for
                                                                    the Debtor or the Reorganized Debtor, as
                                                                    the case may be, and the OUST by no
11                                                                  later than sixty (60) days after the Effective
                                                                    Date.
12    Non-Ordinary Course             $0                            To the extent that any Non-Ordinary
      Administrative Claims                                         Course Administrative Claims are allowed,
13                                                                  they will be paid in full by the Debtor on
                                                                    the later of the Effective Date or
14                                                                  immediately after the Court enters a Final
                                                                    Order allowing the Non-Ordinary Course
                                                                    Administrative Claim.
15
      Administrative Tax Claims       $030                          Unless the Debtor objects to an
                                                                    Administrative Tax Claim or otherwise
16                                                                  disputes the Administrative Tax Claim in
                                                                    accordance with applicable law, the Claim
17                                                                  will be Allowed in accordance with the
                                                                    terms and conditions of the particular
18                                                                  transaction that gave rise to the
                                                                    Administrative Tax Claim, and the Person
                                                                    Holding the Administrative Tax Claim need
19                                                                  not File any Request for Payment of its
                                                                    Claim.
20                                                                  Any Allowed Administrative Tax Claim will
                                                                    be paid either (i) in the ordinary course of
21                                                                  business, currently and timely as they are
                                                                    incurred and billed, or (ii) no later than the
                                                                    Effective Date, unless the Debtor objects
22                                                                  to or otherwise disputes such
                                                                    Administrative Tax Claim in accordance
23                                                                  with applicable law. In an event of default,
                                                                    and to the extent such Administrative Tax
24                                                                  Claim is also secured, the payment thereof
                                                                    will include all costs, fees, charges and
                                                                    interest, if applicable, as required 11
25                                                                  U.S.C. §§ 506(b) and 511, and applicable
                                                                    non-bankruptcy law.
26

27       30
           This amount does not include any taxes that would be owed in connection with the disposition of the
     Debtor’s assets. As set forth in the Meislik Declaration, such taxes are included in the estimations of the
28   proceeds available to satisfy creditor claims from the disposition of such assets.


     5429-000\1231739.1                                   55
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                  Desc
                              Main Document    Page 56 of 118


 1              Description       Estimated Amount Owed                         Treatment
      LWGF                        $1,198,634.39 as of the       Paid, pari passu among the Professionals,
 2                                                              following entry of an order approving such
                                  Effective Date.
                                                                Professional Fee Claim, from the
 3                                                              Distribution Fund as such funds become
                                                                available to the Debtor to pay Professional
 4                                                              Fee Claims.
      SH&B                        $500,000 as of the            Paid, pari passu among the Professionals,
 5                                Effective Date.               following entry of an order approving such
                                                                Professional Fee Claim, from the
 6                                                              Distribution Fund as such funds become
                                                                available to the Debtor to pay Professional
                                                                Fee Claims.
 7
      PSZ&J                       $500,000 as of the            Paid, pari passu among the Professionals,
                                  Effective Date.               following entry of an order approving such
 8                                                              Professional Fee Claim, from the
                                                                Distribution Fund as such funds become
 9                                                              available to the Debtor to pay Professional
                                                                Fee Claims.
10    SALL SPENCER                $20,000 as of the Effective   Paid, pari passu among the Professionals,
                                  Date.                         following entry of an order approving such
11                                                              Professional Fee Claim, from the
                                                                Distribution Fund as such funds become
12                                                              available to the Debtor to pay Professional
                                                                Fee Claims..
13    HAHN FIFE & COMPANY         $25,000 as of the Effective   Paid, pari passu among the Professionals,
      LLP                         Date.                         following entry of an order approving such
                                                                Professional Fee Claim, from the
14                                                              Distribution Fund as such funds become
                                                                available to the Debtor to pay Professional
15                                                              Fee Claims.
      FORCE 10                    $250,000 as of the            Paid, pari passu among the Professionals,
16                                Effective Date.               following entry of an order approving such
                                                                Professional Fee Claim, from the
17                                                              Distribution Fund as such funds become
                                                                available to the Debtor to pay Professional
                                                                Fee Claims..
18

19           The following applies to Administrative Claims:

20                               (1)     Professional Fee Claims and Professional Fee Claim

21                                       Lien

22           The Professionals in the Debtor’s Case will be paid, pari passu among the

23   Professionals from the Distribution Fund as such funds become available to the Debtor to

24   pay Professional Fee Claims. The Professionals understand that payment on account of

25   their Professional Fee Claims may be subsequent to the Effective Date. In consideration

26   for their agreement not to require payment in full on account of their Professional Fee

27   Claims on the Effective Date, in addition to Administrative Claim status, the holders of the

28   Professional Fee Claims will be granted, pari passu, a super-priority claim and security


     5429-000\1231739.1                                56
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                               Main Document    Page 57 of 118


 1   interest (junior only to the liens of the holders of Allowed Secured Claims in existence as of

 2   such time) in the Debtor’s Assets (including, without limitation, the Companies and any

 3   sanction award, issued in connection with the Motion to Strike, or otherwise (the

 4   “Professional Fee Claim Lien”). The Professional Fee Claim Lien shall secure any and all

 5   fees and expenses incurred on behalf of the Debtor and Reorganized Debtor prior to and

 6   following the Effective Date of the Plan in connection with the Case, the Plan, its

 7   implementation, pursuing and/or defending Causes of Action (including, without limitation,

 8   Adversaries 92, 94 and 95), Objections to Claims, in connection with the Arbitrations or

 9   otherwise incurred in the representation of the Debtor, the Estate, or the Reorganized

10   Debtor. A form of security agreement reflecting the Professional Fee Claim Lien will be

11   filed with the Court in connection with the Debtor’s brief in support of confirmation of the

12   Plan.

13           Any Professional seeking allowance of a Professional Fee Claim for services

14   rendered in connection with the Debtor’s Case must (1) File their application for allowance

15   of compensation and reimbursement of expenses in connection with a duly noticed-hearing

16   to be scheduled by the Debtor or Reorganized Debtor, or such other date as may be set by

17   the Court, and (2) have the fees and expenses allowed by a Final Order. Any party in

18   interest may File an objection to such application within the time provided by the Local

19   Bankruptcy Rules or within any other period that the Court sets. Persons holding

20   Professional Fee Claims who do not timely File and serve their applications for payment will

21   be forever barred from asserting these Claims against the Reorganized Debtor or his

22   property.

23                        b.      Priority Tax Claims

24           Priority Tax Claims include certain unsecured income, employment and other taxes

25   described by Bankruptcy Code § 507(a)(8). The Bankruptcy Code requires that each

26   Holder of such a § 507(a)(8) Priority Tax Claim receive the present value of such Claim in

27   regular installment payments in cash, over a period not exceeding five (5) years from the

28


     5429-000\1231739.1                            57
 Case 8:17-bk-10706-ES             Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                   Main Document    Page 58 of 118


 1   Petition Date. The following chart lists all of the Debtor’s known § 507(a)(8) Priority Tax

 2   Claims and their treatment under the Plan:
               Description                Amount Owed                                 Treatment
 3
      Internal Revenue             $0                                Paid on the later of (i) the Effective Date or
 4    Service (“IRS”)                                                (ii) upon entry of an order allowing the
                                                                     Claim, except to the extent that a Holder of
                                                                     such Claim agrees to other terms.
 5
      California Franchise         $0                                Paid on the later of (i) the Effective Date or
      Tax Board (“CFTB”)                                             (ii) upon entry of an order allowing the
 6                                                                   Claim, except to the extent that a Holder of
                                                                     such Claim agrees to other terms.
 7
                       2.     Classified Claims
 8
                              a.        Summary of Classes31
 9
                                                Summary of Classes
10     Class #                                              Claimant(s)
           1        Secured Claim of Suntrust Mortgage (Sandpiper Property)
11
           2        Secured Claim of Citibank (Sandpiper Property)
12         3        Secured Claim of Michelle Easton (Sandpiper Property and Debtor’s interest in VDG)
           4        Secured Claim of Orange County Treasurer-Tax Collector (Sandpiper Property)
13
           5        Disputed Secured Claim of Beitler (Charging Lien – Judgment on Decision)
14         6        Disputed Secured Claim of Beitler (Charging Lien – Default Judgment)

15         7        Cannae Secured Claim (Debtor’s interest in Westcliff and Sandpiper Property) (lien on Los
                    Angeles Condominium no longer exists as property has been foreclosed)
16         8        Priority Claims
           9        General Unsecured Claims (Unsecured Claims Not Including Disputed Unsecured Claims of
17                  Steward, Cannae, Beitler, Boyd and BCRS)
          10        Disputed Unsecured Claims of Steward Financial LLC (Claim Nos. 19 and 20)
18
          11        Disputed Unsecured Claims of Cannae (Claim No. 18)
19        12        Disputed Unsecured Claims of Beitler (Judgment on Decision and Default Judgment if
                    Allowed as Unsecured Claims, Claim Nos. 12, 15 and 21)
20        13        Disputed Unsecured Claims of Beitler, BCRS and Boyd (Claim Nos. 9, 11, 14 and 16)
21

22

23

24       31
            The Debtor’s initially filed Plan contained additional classes of secured and unsecured claims that have
     been omitted in the Plan as such claims have been resolved due to the sale or return of the underlying
25   collateral/property, as follows: (a) Secured Claim of Bayview Loan Servicing (Los Angeles Condominium) –
     property has been foreclosed; (b) Secured Claim of Bank of America (Los Angeles Condominium) – property
26   has been foreclosed; (c) Secured Claim of American Honda Finance Corporation – vehicle returned; and (d)
     Unsecured General Unsecured Claim of BMW Financial Services NA LLC Dept. – vehicle returned. To the
27   extent that these creditors continue to assert claims against the Debtor, and any such claim is allowed, such
     claims will be treated as Class 9 General Unsecured Claims under the Plan. The Debtor reserves all rights
28   with respect to the assertion of such claims.


     5429-000\1231739.1                                    58
 Case 8:17-bk-10706-ES              Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                    Main Document    Page 59 of 118


 1                             b.       Secured Claims

 2             Secured Claims are Claims secured by liens on property of the Estate. The

 3   following chart lists all Classes of Secured Claims and their treatment under the Plan:
                                                     Secured Claims
 4     Class #            Description        Insiders Impaired                       Treatment
                                               (Y/N)      (Y/N)
 5                  Suntrust Mortgage                              Except to the extent that the Holder of the
           1                                     N          N      Allowed Class 1 Claim agrees to different
 6                   Collateral: The                              treatment, the legal, equitable and
                      Sandpiper                                    contractual rights to which the Holder of the
 7                    Property                                     Allowed Class 1 Claim is entitled shall
                                                                   remain unaltered under the Plan.
 8                   Priority of Security
                      Interest: First
 9
                     Total Claim
10                    Amount:
                      $88,506.12
11
                     Collateral Value:
12                     approximately
                       $726,000
13                  Citibank                                        Except to the extent that the Holder of the
           2                                    N           N       Allowed Class 2 Claim agrees to different
14                   Collateral: The                               treatment, the legal, equitable and
                      Sandpiper                                     contractual rights to which the Holder of the
15                    Property                                      Allowed Class 2 Claim is entitled shall
                                                                    remain unaltered under the Plan.
16                   Priority of Security
                      Interest: Second
17
                     Total Claim
18                    Amount:
                      $211,457.95
19
                     Collateral Value:
20                    approximately
                      $726,000
21                  Michelle Easton                                 Except to the extent that the Holder of the
           3                                    N           Y       Allowed Class 3 Claim agrees to different
                     Collateral: The                               treatment, the Secured Claim of Michelle
22                                                                  Easton shall be modified as follows:
                      Sandpiper
                      Property, Debtor’s
23                                                                  Payments: The Allowed amount of Class 3
                      interest in VDG
                                                                    shall be due and payable four (4) years after
24                   Priority of Security
                                                                    the Effective Date. All other provisions of
                                                                    the loan documents evidencing the Class 3
                      Interest: Third
25                    (Sandpiper
                                                                    Claim shall remain unaltered under the
                                                                    Plan, including the interest rate of 6%. The
                      Property), sole                               holder of the Allowed Class 3 Claim shall
26                    secured claim                                 retain her liens until the Claim is paid in full.
                      (VDG)
27
                     Total Claim
28                    Amount: $35,000


     5429-000\1231739.1                                     59
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                   Desc
                                  Main Document    Page 60 of 118


 1                                                  Secured Claims
       Class #            Description       Insiders Impaired                     Treatment
 2                                            (Y/N)      (Y/N)

 3                   Collateral Value:
                      approximately
 4                    $726,000
                      (Sandpiper
 5                    Property); $60,282
                      (VDG)
 6                  Orange County                                Paid on the later of (i) the Effective Date or
           4        Treasurer-Tax              N          N      (ii) upon entry of an order allowing the
 7                  Collector (“OCTTC”)                          Claim, except to the extent that a Holder of
                                                                 such Claim agrees to other terms.
 8                   Collateral: The
                      Sandpiper
 9                    Property

10                   Total Claim
                      Amount:
11                    $5,765.99

12                   Collateral Value:
                       approximately
13                     $726,000
                    Beitler – Disputed                           Beitler’s Class 5 Disputed Secured Claim
           5        Secured Claim              N          Y      (Judgment on Decision) is the subject of the
14                                                               Beitler Avoidance Action. Pursuant to the
                    (Judgment on
                    Decision)                                    MSJ Order, the Debtor believes that the
15                                                               Judgment on Decision will ultimately be
                     Disputed                                   determined to be unsecured; however,
16                    Collateral:                                because the MSJ Order is not currently
                      Charging Lien on                           final, the Plan treats any disputed secured
17                    Debtor’s
                                                                 claim asserted by Beitler related to the
                                                                 Judgment on Decision as a Class 5 Claim.
                      distribution rights
18                    in Mission and                             Any Allowed Class 5 Claim shall be paid in
                      Westcliff                                  full from the funds received by the Debtor
19
                                                                 on account of his membership interest in the
                     Total Claim                                Companies within fifteen (15) days of the
20                    Amount: approx.                            Debtor’s receipt thereof, and prior to
                      $788,798.91                                payment of any Allowed Professional Fee
21                                                               Claims or Allowed Unsecured Claims.

22                                                               In the event that, contrary to the MSJ Order,
                                                                 the Class 5 Claimant’s Charging Lien is
23                                                               determined to be valid, the Class 5 Claimant
                                                                 shall retain any such valid Charging Lien
24                                                               against the Debtor’s interests in the
                                                                 Companies until such time as its Allowed
                                                                 Class 5 Claim is paid in full in accordance
25                                                               with the terms of the Plan.
26                                                               To the extent the Class 5 Claim is
                                                                 determined to be unsecured, such claim will
27                                                               be treated as a Class 12 Claim under the
                                                                 Plan, to the extent Allowed.
28


     5429-000\1231739.1                                  60
 Case 8:17-bk-10706-ES              Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                    Main Document    Page 61 of 118


 1                                                    Secured Claims
       Class #            Description         Insiders Impaired                        Treatment
 2                                              (Y/N)      (Y/N)
                    Beitler – Disputed                              Beitler’s Class 6 Disputed Secured Claim
 3         6        Secured Claim                 N          Y      (Default Judgment) is the subject of the
                    (Default Judgment)                              Beitler Avoidance Action. Pursuant to the
 4                                                                  MSJ Order, the Debtor believes that the
                     Disputed                                      Default Judgment will ultimately be
 5                    Collateral:                                   determined to be unsecured; however,
                      Charging Lien on                              because the MSJ Order is not currently
                                                                    final, the Plan treats any secured claim
 6                    Debtor’s
                                                                    asserted by Beitler related to the Default
                      distribution rights
                                                                    Judgment as a Class 6 Claim.
 7                    in Mission and
                      Westcliff                                      Any Allowed Class 6 Claim shall be paid in
 8                                                                   full from the funds received by the Debtor
                     Total Claim                                    on account of his membership interest in the
 9                    Amount: approx.                                Companies within fifteen (15) days of the
                      $2,589,725.46                                  Debtor’s receipt thereof, and prior to
10                                                                   payment of any Allowed Professional Fee
                                                                     Claims or Allowed Unsecured Claims.
11                                                                   In the event that, contrary to the MSJ Order,
                                                                     the Class 6 Claimant’s Charging Lien is
12                                                                   determined to be valid, the Class 6 Claimant
                                                                     shall retain any such valid Charging Lien
13                                                                   against the Debtor’s interests in the
                                                                     Companies until such time as its Allowed
14                                                                   Class 6 Claim is paid in full in accordance
                                                                     with the terms of the Plan.
15
                                                                     To the extent the Class 6 Claim is
16                                                                   determined to be unsecured, such claim will
                                                                     be treated as a Class 12 Claim under the
                                                                     Plan, to the extent Allowed.
17
                    Cannae Secured                                   The Class 7 Claim shall be paid in full from
18         7        Claim                        N           Y       the funds received by the Debtor on account
                                                                     of his membership interest in Westcliff
19                   Collateral: the                                within fifteen (15) days of the Debtor’s
                    Debtor’s distribution                            receipt thereof, and prior to payment of any
20                  rights in Westcliff and                          Allowed Professional Fee Claims or Allowed
                    the Sandpiper                                    Unsecured Claims.
21                  Property (formerly on
                                                                     Until such time as the Cannae Secured
                    Los Angeles
22                                                                   Claim is paid in full, and subject to payment
                    Condominium, which
                                                                     of such Class 7 Claim in accordance with
                    was foreclosed)                                  the terms of the Plan, the holder of the
23                                                                   Class 7 Claim shall retain its lien against the
                     Total Claim                                    Debtor’s interest in Westcliff, and against
24                  Amount:                                          the Sandpiper Property (subject to any
                    $394,483.12                                      order avoiding such lien as impairing the
25                                                                   Debtor’s homestead exemption or
                                                                     otherwise).
26
               The values of the Debtor’s assets serving as collateral for the above-referenced
27
     Secured Claims is discussed in the Meislik Declaration, and are supported by appraisals
28
     filed in support of this Disclosure Statement and Plan. If a secured creditor disputes the

     5429-000\1231739.1                                     61
 Case 8:17-bk-10706-ES              Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                    Desc
                                    Main Document    Page 62 of 118


 1   value of its collateral as stated above, that secured creditor must timely File an objection to

 2   confirmation of the Plan, or the value stated by the Debtor may be determined to be the

 3   value of the collateral. The objection must be accompanied by competent evidence of

 4   valuation. If the value of the collateral is disputed, the Court may schedule a separate

 5   hearing to determine value; provided, however, that the issues regarding the valuation of

 6   the Debtor’s interests in the Companies will be determined in connection with the

 7   Arbitrations, with such values being utilized to determine the amounts available for payment

 8   of creditors’ claims under the Plan.

 9                             c.       Class of Priority Claims

10             Certain Priority Claims that are referred to in Bankruptcy Code §§ 507(a)(3), (4), (5),

11   (6), and (7) are required to be placed in Classes in a chapter 11 plan. The Bankruptcy

12   Code requires that each Holder of a Priority Claim receive Cash on the Effective Date equal

13   to the allowed amount of such Claim. However, a Class of unsecured Priority Claim

14   Holders may vote to accept deferred cash payments of a value, as of the Effective Date,

15   equal to the allowed amount of such Claim.

16             The following chart lists all Classes containing the Debtor’s Bankruptcy Code §§

17   507(a)(3), (4), (5), (6), and (7) Priority Claims and their treatment under the Plan:

18
                                                    Priority Claims
19     Class #            Description       Insiders Impaired                          Treatment
                                              (Y/N)       (Y/N)
20                  Priority Claims                                   Each Allowed Priority Claim in Class 8 will
           8                                   N           N          be paid in full on the Effective Date.
21
                    Estimated total
                    amount of claims: $0
22
                               d.       Classes of Unsecured Claims
23
               Unsecured Claims are Claims not entitled to priority under Bankruptcy Code §
24
     507(a). The following chart identifies the Plan’s treatment of Unsecured Claims:
25

26

27

28


     5429-000\1231739.1                                   62
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                      Desc
                                  Main Document    Page 63 of 118


 1                                           General Unsecured Claims
       Class #            Description       Insiders Impaired                     Treatment32
 2                                            (Y/N)    (Y/N)
                    General Unsecured                           Following payment in full of the Allowed
 3         9        Claims (Unsecured           N        Y      Secured Claims in Classes 5, 6 and 7,
                    Claims Not Including                        Priority and Administrative Claims (including
 4                  Disputed Unsecured                          Allowed Professional Fee Claims), each
                    Claims of Steward,                          Allowed Unsecured Claim in Class 9 will
                    Cannae, Beitler,                            receive its pro rata share of the Distribution
 5                  Boyd and BCRS)                              Fund, pari passu with the Allowed
                                                                Unsecured Claims in Classes 10 through
 6                  Estimated Aggregate                         13. An initial distribution on account of
                    Claim Amount:                               Allowed Unsecured Claims will be made
 7                  $867,665, plus                              within fifteen (15) days of the date on which
                    Undisputed Claim                            the Distribution Fund contains at least the
 8                  No. 12 in the amount                        amount of $100,000 available to make a
                    of $71,705.68                               distribution to the holders of such Allowed
 9                                                              Unsecured Claims. Thereafter, subsequent
                                                                distributions will be made from the
10                                                              Distribution Fund within fifteen (15) days of
                                                                the date on which the Distribution Fund
                                                                contains additional distributable funds in
11                                                              increments of at least $100,000, until such
                                                                time as a final distribution is made from the
12                                                              remaining funds in the Distribution Fund, up
                                                                to payment in full, with interest, on account
13                                                              of such Allowed Unsecured Claims; except
                                                                to the extent that a holder of such Claim
14                                                              agrees to other terms.

15                                                                   The Debtor estimates that the distributions
                                                                     to holders of Allowed Unsecured Claims will
16                                                                   range from approximately 20% to 100%
                                                                     (plus interest).
17
                                                                     (See Exhibit “A” to the Disclosure Statement
                                                                     for an analysis of the Class 9 Claims and
18                                                                   the projected distributions to the holders of
                                                                     Allowed Class 9 Claims)
19
                    Disputed Unsecured                               Following payment in full of the Allowed
20        10        Claims of Steward           N            Y       Secured Claims in Classes 5, 6 and 7,
                    Financial LLC (Claim                             Priority and Administrative Claims (including
21                  Nos. 19 and 20)                                  Allowed Professional Fee Claims), each
                                                                     Allowed Unsecured Claim in Class 10 will
22                  Estimated Aggregate                              receive its pro rata share of the Distribution
                    Claim Amount: $0 to                              Fund, pari passu with the Allowed
23                  $3.7 million                                     Unsecured Claims in Classes 9, 11, 12 and
                                                                     13. An initial distribution on account of
24                                                                   Allowed Unsecured Claims will be made
                                                                     within fifteen (15) days of the date on which
                                                                     the Distribution Fund contains at least the
25                                                                   amount of $100,000 available to make a
                                                                     distribution to the holders of such Allowed
26                                                                   Unsecured Claims. Thereafter, subsequent
                                                                     distributions will be made from the
27
         32
            In the event that holders of Allowed Unsecured Claims are paid in full with interest, the Debtor will
28   retain any remaining property or value. The Debtor will also retain all exempt assets.


     5429-000\1231739.1                                     63
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                 Desc
                                  Main Document    Page 64 of 118


 1                                         General Unsecured Claims
       Class #            Description     Insiders Impaired                    Treatment32
 2                                          (Y/N)    (Y/N)
                                                              Distribution Fund within fifteen (15) days of
 3                                                            the date on which the Distribution Fund
                                                              contains additional distributable funds in
 4                                                            increments of at least $100,000, until such
                                                              time as a final distribution is made from the
 5                                                            remaining funds in the Distribution Fund, up
                                                              to payment in full, with interest, on account
                                                              of such Allowed Unsecured Claims; except
 6                                                            to the extent that a holder of such Claim
                                                              agrees to other terms.
 7
                                                                The Debtor estimates that the distributions
 8                                                              to holders of Allowed Unsecured Claims will
                                                                range from approximately 20% to 100%
 9                                                              (plus interest).

10                                                              (See Exhibit “A” to the Disclosure Statement
                                                                for an analysis of the Class 10 Claims and
11                                                              the projected distributions to the holders of
                                                                Allowed Class 10 Claims)
12
                    Disputed Unsecured                          Following payment in full of the Allowed
          11        Claims of Cannae         N           Y      Secured Claims in Classes 5, 6 and 7,
13                  (Claim No. 18)                              Priority and Administrative Claims (including
                                                                Allowed Professional Fee Claims), each
14                                                              Allowed Unsecured Claim in Class 11 will
                    Estimated Aggregate
                    Claim Amount: $0 to                         receive its pro rata share of the Distribution
15                  $1.42 million                               Fund, pari passu with the Allowed
                                                                Unsecured Claims in Classes 9, 10, 12 and
16                                                              13. An initial distribution on account of
                                                                Allowed Unsecured Claims will be made
17                                                              within fifteen (15) days of the date on which
                                                                the Distribution Fund contains at least the
                                                                amount of $100,000 available to make a
18                                                              distribution to the holders of such Allowed
                                                                Unsecured Claims. Thereafter, subsequent
19                                                              distributions will be made from the
                                                                Distribution Fund within fifteen (15) days of
20                                                              the date on which the Distribution Fund
                                                                contains additional distributable funds in
21                                                              increments of at least $100,000, until such
                                                                time as a final distribution is made from the
22                                                              remaining funds in the Distribution Fund, up
                                                                to payment in full, with interest, on account
23                                                              of such Allowed Unsecured Claims; except
                                                                to the extent that a holder of such Claim
                                                                agrees to other terms.
24
                                                                The Debtor estimates that the distributions
25                                                              to holders of Allowed Unsecured Claims will
                                                                range from approximately 20% to 100%
26                                                              (plus interest).

27                                                              (See Exhibit “A” to the Disclosure Statement
                                                                for an analysis of the Class 11 Claims and
28                                                              the projected distributions to the holders of
                                                                Allowed Class 11 Claims)


     5429-000\1231739.1                                 64
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                Desc
                                  Main Document    Page 65 of 118


 1                                           General Unsecured Claims
       Class #            Description       Insiders Impaired                  Treatment32
 2                                            (Y/N)    (Y/N)

 3                  Disputed Unsecured                         Following payment in full of the Allowed
          12        Claims of Beitler         N          Y     Secured Claims in Classes 5, 6 and 7,
 4                  (Judgment on                               Priority and Administrative Claims (including
                    Decision and Default                       Allowed Professional Fee Claims), each
 5                  Judgment if Allowed                        Allowed Unsecured Claim in Class 12 will
                    as Unsecured                               receive its pro rata share of the Distribution
                    Claims, Claim Nos.                         Fund, pari passu with the Allowed
 6                  15, 21 and 23)                             Unsecured Claims in Classes 9, 10, 11 and
                                                               13. An initial distribution on account of
 7                  Estimated Aggregate                        Allowed Unsecured Claims will be made
                    Claim Amount: $0 to                        within fifteen (15) days of the date on which
 8                  $3.69 million                              the Distribution Fund contains at least the
                                                               amount of $100,000 available to make a
 9                                                             distribution to the holders of such Allowed
                                                               Unsecured Claims. Thereafter, subsequent
10                                                             distributions will be made from the
                                                               Distribution Fund within fifteen (15) days of
11                                                             the date on which the Distribution Fund
                                                               contains additional distributable funds in
12                                                             increments of at least $100,000, until such
                                                               time as a final distribution is made from the
                                                               remaining funds in the Distribution Fund, up
13                                                             to payment in full, with interest, on account
                                                               of such Allowed Unsecured Claims; except
14                                                             to the extent that a holder of such Claim
                                                               agrees to other terms.
15
                                                               The Debtor estimates that the distributions
16                                                             to holders of Allowed Unsecured Claims will
                                                               range from approximately 20% to 100%
17                                                             (plus interest).

18                                                             (See Exhibit “A” to the Disclosure Statement
                                                               for an analysis of the Class 12 Claims and
                                                               the projected distributions to the holders of
19                                                             Allowed Class 12 Claims)

20                                                             Following payment in full of the Allowed
                    Disputed Unsecured
          13        Claims of Beitler,        N          Y     Secured Claims in Classes 5, 6 and 7,
21                  BCRS and Boyd                              Priority and Administrative Claims (including
                    (Claim Nos. 9, 11, 14                      Allowed Professional Fee Claims), each
22                  and 16)                                    Allowed Unsecured Claim in Class 13 will
                                                               receive its pro rata share of the Distribution
23                  Estimated Aggregate                        Fund, pari passu with the Allowed
                    Claim Amount: $0                           Unsecured Claims in Classes 9, 10, 11 and
24                  (such claims are                           12. An initial distribution on account of
                    disputed and were                          Allowed Unsecured Claims will be made
                    filed in undetermined                      within fifteen (15) days of the date on which
25                  amounts)                                   the Distribution Fund contains at least the
                                                               amount of $100,000 available to make a
26                                                             distribution to the holders of such Allowed
                                                               Unsecured Claims. Thereafter, subsequent
27                                                             distributions will be made from the
                                                               Distribution Fund within fifteen (15) days of
28                                                             the date on which the Distribution Fund
                                                               contains additional distributable funds in

     5429-000\1231739.1                                 65
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31               Desc
                                  Main Document    Page 66 of 118


 1                                        General Unsecured Claims
       Class #            Description    Insiders Impaired                    Treatment32
 2                                         (Y/N)    (Y/N)
                                                             increments of at least $100,000, until such
 3                                                           time as a final distribution is made from the
                                                             remaining funds in the Distribution Fund, up
 4                                                           to payment in full, with interest, on account
                                                             of such Allowed Unsecured Claims; except
 5                                                           to the extent that a holder of such Claim
                                                             agrees to other terms.
 6                                                             The Debtor estimates that the distributions
                                                               to holders of Allowed Unsecured Claims will
 7                                                             range from approximately 20% to 100%
                                                               (plus interest).
 8
                                                               (See Exhibit “A” to the Disclosure Statement
 9                                                             for an analysis of the Class 13 Claims and
                                                               the projected distributions to the holders of
10                                                             Allowed Class 13 Claims)

11
             C.       Means of Effectuating the Plan
12
             This section is intended to explain how the Debtor intends to effectuate the Plan,
13
     and how the Debtor intends to fund the obligations to Holders of Allowed Claims as
14
     provided in the Plan. This section provides information regarding the funding sources for
15
     Plan obligations and other material issues bearing upon performance of the Plan.
16
                      1.       Funding the Plan
17
             The Plan is a liquidating “pot plan.” This generally means that the Debtor’s assets
18
     will be liquidated to pay Allowed Claims. The Meislik Declaration, and Exhibit “A” to the
19
     Disclosure Statement, set forth the estimated distributions to the holders of Allowed Claims
20
     and the assumptions underlying such projections, including four scenarios which
21
     contemplate that the Charging Liens are either avoidable or unavoidable, and further
22
     contemplate whether the disputed claims against the Debtor are allowed or disallowed. As
23
     set forth therein, if the Charging Liens remain avoided as set forth in the MSJ Order, all
24
     Allowed Administrative, Priority and Secured Creditors will be paid in full, and the Debtor
25
     estimates a distribution to Unsecured Creditors (depending on the allowance of disputed
26
     claims) up to 100%. The scenarios also contemplate a circumstance where the Charging
27
     Liens are held to be unavoidable (contrary to the Court’s MSJ Order). In such event,
28
     Priority, Secured and Administrative Creditors will be paid in full and there would be at least

     5429-000\1231739.1                                66
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                              Main Document    Page 67 of 118


 1   a 20% distribution on account of Unsecured Claims (depending on the allowance of

 2   disputed claims). Distributions to holders of Allowed Unsecured Claims, therefore, are

 3   estimated to range from 20% to 100%, depending on the monies flowing to the Distribution

 4   Fund from the disposition of the Debtor’s assets, whether the Charging Liens are

 5   determined to be avoidable or not, and the amount of Claims that are ultimately Allowed.

 6           Distributions required to be made under the Plan will be funded from a Distribution

 7   Fund consisting of monies derived from the following:

 8                     1.   The monetization of the Debtor’s ownership interests in Westcliff and

 9           Mission. Funds will be generated either through the sale of the real property assets

10           held by each of the Companies or by the other members of the Companies

11           purchasing the Debtor’s membership interests;

12                     2.   To the extent that the funds from the monetization of the Companies

13           are insufficient to pay Allowed Claims in full, the Debtor will liquidate his other real

14           and personal property, to the extent equity exists and the assets are not exempt;

15                     3.   Potential recovery from a malpractice claim the Debtor holds against

16           state court counsel;

17                     4.   Proceeds from the Debtor’s contribution claims against co-guarantors;

18           and

19                     5.   Potential recovery of attorneys’ fees and costs sought by the Debtor

20           against certain Beitler Parties and their counsel in connection with the Motion to

21           Strike.

22           As set forth above, Arbitrations are currently pending for the dissolution of Westcliff

23   and Mission. Through these Arbitrations, the economic issues relating to the dissolution of

24   the Companies will be determined and such determinations will be implemented by way of

25   the Plan. Through the dissolution proceedings, the other members of the Companies will

26   be required to purchase the Debtor’s membership interests, if they desire for the

27   Companies to continue in existence, or the assets of the Companies will be liquidated and

28   the equity distributed to the members, including the Debtor. Alternatively, the members of


     5429-000\1231739.1                              67
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                               Main Document    Page 68 of 118


 1   Mission may seek a sale of the assets (outside a dissolution context) pursuant to the terms

 2   of the Mission operating agreement.

 3           As demonstrated by the Meislik Declaration, in the event of a liquidation of the

 4   Companies’ assets, it is estimated that the Debtor would receive the following amounts on

 5   account of his membership interests in the Companies, totaling approximately $8,135,552:

 6                    Westcliff: In the event of a sale of Westcliff’s sole asset (the Westcliff

 7           Medical Building), the Debtor estimates that he would receive approximately

 8           $3,175,111 on account of his membership interest in Westcliff (prior to deducting for

 9           the capital gains that would be incurred).

10                    Mission: In the event of a sale of Mission’s assets (the Mission Medical

11           Building and the Land), the Debtor estimates that he would receive approximately

12           $4,960,441 on account of his membership interest in Mission (prior to deducting for

13           the capital gains that would be incurred).

14           In the event of a sale of the Companies’ assets, however, such amounts (after

15   accounting for the payment in full of Administrative and Secured Claims as contemplated

16   under the Plan), would be subject to net tax liability in the amount of approximately $1.7

17   million.

18           The Debtor believes that any purchase by the other members of the Companies

19   would result in proceeds in an amount no less than the amounts set forth above, and could

20   result in a more favorable recovery by the Debtor as such an approach could result in more

21   favorable tax consequences to the Debtor and, thereby, result in a greater distribution to

22   the Debtor’s creditors. The determinations in connection with the Arbitrations will establish,

23   under applicable California law, the amounts that will flow to the Debtor in connection with

24   any dissolution of the Companies to be utilized as a funding source under the Plan.

25           As set forth in Section II.B hereof, the Debtor also has interests in multiple other

26   limited liability companies and corporations, all of which hold real property. To the extent

27   necessary to pay creditor claims under the Plan (and to the extent value exists and such

28   property is not exempt), the Debtor will either liquidate the assets held by the entities or he


     5429-000\1231739.1                               68
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                   Desc
                                Main Document    Page 69 of 118


 1   will monetize his interests in the entities. The Debtor expects that he would receive

 2   approximately $542,856 from the liquidation of these assets for the benefit of creditors,

 3   after deducting for taxes and costs of disposition. To the extent necessary to pay creditor

 4   claims under the Plan (and to the extent value exists and such property is not exempt), the

 5   Debtor will liquidate the Sandpiper Property after liquidating other personal property

 6   interests, in the Debtor’s discretion. The Debtor also has a claim for contribution in

 7   connection with the Cannae Secured Claim against the other co-guarantors, Beitler and

 8   The Beitler Family Trust, estimated to be in amount of $262,989. In addition, the Debtor

 9   seeks a payment by the Beitler Parties and/or their counsel of the Debtor’s attorneys’ fees

10   and costs incurred in connection with the Motion to Strike, estimated in Exhibit “A” in the

11   amount of in excess of $400,000.33 Lastly, the Debtor has a potential malpractice claim

12   against state court counsel and other contingent claims set forth in the Asset Value

13   Schedule that may lead to recoveries that would be utilized to pay creditors.

14            Based on these estimated values, the Debtor believes that the liquidation of his

15   assets will generate the approximate amount of $9,341,397, which amount will be utilized,

16   to the extent necessary, to fund payments to holders of Allowed Claims under the Plan. In

17   the event that Allowed Claims are paid in full, with interest, under the Plan, the Debtor shall

18   retain any additional value remaining in his estate.

19                    2.     Disbursing Agent

20            The Reorganized Debtor shall act as the disbursing agent for the purpose of making

21   all the distributions provided for under the Plan. The disbursing agent shall serve without

22   bond, and will not receive compensation for distribution services.

23                    3.     The Reorganized Debtor

24            As the Debtor is an individual, he will remain in charge of his financial affairs post-

25   confirmation as the Reorganized Debtor.

26

27
         33
          It is likely that once the Motion to Strike proceedings have been completed, the amount of fees and
28   expenses being sought by the Debtor in connection therewith will be in excess of $500,000.


     5429-000\1231739.1                                  69
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                              Main Document    Page 70 of 118


 1           D.       Risk Factors

 2           Performance of the obligations under the Plan are subject to various factors and

 3   contingencies, some of which are described in this section. The following discussion

 4   summarizes some of the material risks associated with the Plan, but is not intended to be

 5   exhaustive. Moreover, it should be read in connection with the other disclosures contained

 6   in this Disclosure Statement and the Plan. Each creditor, in conjunction with its advisors,

 7   should supplement the following discussion by analyzing and evaluating the Plan and

 8   Disclosure Statement as a whole. THE RISKS ASSOCIATED WITH THE PLAN MUST BE

 9   CAREFULLY CONSIDERED IN DETERMINING WHETHER TO ACCEPT THE PLAN.

10           The Debtor’s ability to fund payments on account of Allowed Claims depends largely

11   on the Debtor’s ability to monetize his interests in the Companies. There is always a risk

12   that the value of the membership interests will be lower than expected or the underlying

13   real property held by the Companies sold for less than expected. These matters will be

14   determined in connection with the Arbitrations which, absent agreement of the parties, will

15   proceed following confirmation of the Plan. In addition, while the Debtor has attempted to

16   provide a reasonable basis for estimating the tax (capital gains) impact that would be

17   triggered by the sale of the Companies’ assets, the Debtor may be subject to higher taxes,

18   which would reduce the funds available to distribute to holders of Allowed Claims.

19           Another risk factor is that, while the Debtor believes that he will be successful in

20   challenging certain of the claims asserted against him, these matters will be determined in

21   connection with, among other things, pending claim objection proceedings and the Motion

22   to Strike. In the event that the Debtor is not successful in disallowing some or all of these

23   disputed claims, the amount of claims may significantly exceed the liquidation value of the

24   Debtor’s assets, resulting in a lower, or zero, pro rata distribution to holders of Allowed

25   Unsecured Claims. A further risk factor is whether the Charging Liens will be avoidable, as

26   set forth in the MSJ Order, or whether the Claims subject to the Charging Liens (to the

27   extent ultimately allowed) will be paid as Secured Claims under the Plan. Such a

28


     5429-000\1231739.1                             70
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                              Main Document    Page 71 of 118


 1   determination will have a material impact on the amounts that will be distributed to holders

 2   of Allowed Unsecured Claims.

 3           Moreover, the ongoing litigation matters and disputes between the Debtor and

 4   Beitler (and related parties) are resulting in the incurrence of significant Professional Fees

 5   which will need to be paid in Allowed Amounts prior to any distributions to Unsecured

 6   Creditors.

 7           The distributions to creditors under the Plan, therefore, depends on two primary

 8   factors – the value of the Debtor’s assets that will be liquidated to fund the payments to

 9   creditors (the denominator), and the amount and priority of the claims that will ultimately be

10   asserted against such amounts (the numerator). These assumptions are discussed in the

11   Meislik Declaration, and Exhibit “A” hereto, and the distributions to Unsecured Claimants

12   are estimated to range from 20% to 100%, depending on the assumptions relating to these

13   factors.

14           E.       Provisions Governing Distributions

15                    1.    Dates of Distributions

16           Payments shall be deemed timely made if made as soon as practicable after the

17   applicable date provided by the Plan, but, in any event, except as otherwise provided

18   herein, within fifteen (15) days thereof. Any Distribution required to be made pursuant to

19   the Plan from funds reserved for this purpose in the Distribution Fund (i.e., when a

20   Disputed Claim becomes an Allowed Claim) shall be deemed timely made if made of as

21   soon as practicable after such determination, but, in any event, within fifteen (15) days

22   thereafter.

23           With respect to Unsecured Claims, the Plan provides that, following payment in full

24   of the Allowed Secured Claims in Classes 5, 6 and 7, Priority and Administrative Claims

25   (including Allowed Professional Fee Claims), each Allowed Unsecured Claim will receive its

26   pro rata share of the Distribution Fund, pari passu with other the Allowed Unsecured

27   Claims. An initial distribution on account of Allowed Unsecured Claims will be made within

28   fifteen (15) days of the date on which the Distribution Fund contains at least the amount of


     5429-000\1231739.1                              71
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                             Main Document    Page 72 of 118


 1   $100,000 available to make a distribution to the holders of such Allowed Unsecured

 2   Claims. Thereafter, subsequent distributions will be made from the Distribution Fund within

 3   fifteen (15) days of the date on which the Distribution Fund contains additional distributable

 4   funds in increments of at least $100,000, until such time as a final distribution is made from

 5   the remaining funds in the Distribution Fund, up to payment in full, with interest, on account

 6   of such Allowed Unsecured Claims.

 7                    2.   Manner of Distribution

 8           At the option and in the sole discretion of the Reorganized Debtor, monetary

 9   distributions made by made by (i) wire transfers from, or (ii) check drawn down on a

10   domestic bank approved by the OUST.

11                    3.   Delivery of Distributions in General

12           Distributions to Holders of Allowed Claims shall be made by the Reorganized Debtor

13   (a) at the addresses set forth on the Proof of Claim filed by such Holders, (b) at the

14   addresses reflected in the Schedules if no Proof of Claim has been filed and the

15   Reorganized Debtor has not received a written notice of a change of address, or (c) in the

16   case of a Holder of a Claim that is governed by an agreement and is administered by an

17   agent or servicer, at the address (i) set forth on any Proof of Claim filed by the agent or

18   servicer, (ii) in the Schedules for the agent or servicer if no Proof of Claim has been filed, or

19   (iii) contained in the official records of such agent or servicer. Holders of Claims may

20   change the address to which Distributions will be sent by filing a written change of address

21   with the Court and serving a copy of the change of address on the Reorganized Debtor.

22           If a Distribution to any Holder of an Allowed Claim is returned to the Reorganized

23   Debtor as undeliverable or otherwise unclaimed (“Undeliverable Distribution”), the

24   Reorganized Debtor shall make no further Distributions to such Holder unless and until the

25   Reorganized Debtor is notified in writing of such Holder’s then-current address, at which

26   time all Undeliverable Distributions shall be made to such Holder without interest. All

27   Undeliverable Distributions shall be returned to the Reorganized Debtor until such

28   Undeliverable Distributions are claimed. The Reorganized Debtor shall, in the case of


     5429-000\1231739.1                             72
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                             Main Document    Page 73 of 118


 1   Cash, hold Undeliverable Distributions in a segregated interest-bearing account for

 2   Undeliverable Distributions until such Undeliverable Distributions become deliverable, is

 3   claimed or is forfeited. Nothing contained in the Plan shall require the Debtor, or anyone

 4   else, to attempt to locate the intended recipient of an Undeliverable Distribution.

 5           Any Holder of an Allowed Claim that does not present itself within six (6) months of

 6   the Distribution Date upon which the Undeliverable Distribution was made shall be deemed

 7   to have forfeited its right or Claim to or interest in the Undeliverable Distribution and shall

 8   be forever barred and enjoined from asserting any Claim for the Undeliverable Distribution

 9   against the Debtor and his Estate, the Reorganized Debtor, and their respective agents,

10   attorneys, representatives, employees or independent contractors, and/or any of their

11   property. In such cases, the Undeliverable Distribution and accrued interest thereon shall

12   become property of the Reorganized Debtor free and clear of any restrictions thereon and

13   notwithstanding any federal or state escheat laws to the contrary and shall be distributed in

14   accordance with the terms of the Plan.

15                    4.   Rounding Payments

16           The Reorganized Debtor shall not be required to make Distributions or payments of

17   fractions of dollars. Whenever any payment of a fraction of a dollar under this Plan would

18   otherwise be called for, the actual payment shall reflect a rounding of such fraction to the

19   nearest whole dollar (up or down), with half dollars being rounded down.

20                    5.   Interest on Claims

21           Unless otherwise specifically provided for in the Plan or by Court order, post-petition

22   interest shall not accrue or be paid on any Claims, and no Holder of a Claim shall be

23   entitled to interest accruing on or after the Petition Date on any Claim. In the event that

24   there are sufficient assets to provide for payment in full of all Allowed Claims, however,

25   such Allowed Claims will be entitled to post-petition interest at the Federal Judgment Rate

26   prior to the retention by the Debtor of any surplus assets.

27

28


     5429-000\1231739.1                             73
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                             Main Document    Page 74 of 118


 1                    6.   Compliance with Tax Requirements

 2           In connection with the Plan, and all Distributions under the Plan, the Reorganized

 3   Debtor shall, to the extent applicable, comply with all tax withholding, payment and

 4   reporting requirements imposed by federal, state, or local taxing authorities. The

 5   Reorganized Debtor shall be authorized to take any and all actions that may be necessary

 6   or appropriate to comply with such withholding, payment, and reporting requirements. All

 7   amounts properly withheld from Distributions to a Holder of a Claim as required by

 8   applicable law and paid over to the applicable taxing authority for the account of such

 9   Holder shall be treated as part of the Distributions to such Holder. All persons Holding

10   Claims shall be required to provide any information necessary to effect information

11   reporting and withholding of such taxes. If such information has not been received by the

12   Reorganized Debtor, then the Reorganized Debtor may, at his option, withhold the amount

13   required and distribute the balance to such Holder or decline to make the Distribution until

14   the information is received.

15           Notwithstanding any other provision of the Plan, (a) each Holder of an Allowed Claim

16   that is to receive a Distribution pursuant to the Plan shall have sole and exclusive

17   responsibility for the satisfaction and payment of any tax obligations imposed by any

18   governmental unit, including income, withholding, and other tax obligations, on account of

19   such Distribution, and (b) no Distribution shall be made to or on behalf of such Holder

20   pursuant to the Plan unless and until such Holder has made arrangements satisfactory to

21   the Reorganized Debtor for the payment and satisfaction of such withholding tax

22   obligations or such tax obligation that would be imposed upon the Debtor in connection with

23   such Distribution. Any property to be distributed pursuant to the Plan shall, pending

24   implementation of such arrangements, be treated as an Undeliverable Distribution pursuant

25   to Section III.E.3 above.

26                    7.   De Minimis Distributions

27           The Reorganized Debtor shall not have any obligations to make a Distribution on

28   account of an Allowed Claim if the amount to be distributed to the specific Holder of the


     5429-000\1231739.1                            74
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                             Main Document    Page 75 of 118


 1   Allowed Claim on a Distribution Date is for an amount of $5.00 or less, and may, at the

 2   Reorganized Debtor’s option, either add the Distribution to the next Distribution if the

 3   collective amount would be greater than $5.00 or treat the Distribution as an Undeliverable

 4   Distribution.

 5                    8.   Setoffs

 6           Except as otherwise stated in the Plan, the Debtor may, pursuant to 11 U.S.C. § 553

 7   or applicable non-bankruptcy law, but shall not be required to, set off against any Allowed

 8   Claim and the Distribution to be made pursuant to the Plan on account of such Allowed

 9   Claim any account stated, Claim, right, or Cause of Action which the Debtor, Reorganized

10   Debtor or the Estate possesses against the Holder of such Allowed Claim; provided,

11   however, that neither the failure to effect such a setoff nor the allowance of any Claim shall

12   constitute a waiver or release by the Debtor or Reorganized Debtor of any such account,

13   Claim, right, and Cause of Action that the Debtor, Reorganized or the Estate may possess

14   against the Holder of such Allowed Claim. Without limiting the generality of the foregoing,

15   and only to the extent allowable under applicable law, under the Plan, and without the

16   necessity of further Court order, the Debtor shall be entitled set off against any Allowed

17   Claim held by a co-guarantor (specifically including Beitler and his related entities, including

18   any trust or entity in which he holds an ownership interest or any entity owned by him or for

19   which he serves as trustee) any claims based on contribution, reimbursement or otherwise

20   that arise in favor of the Debtor or Reorganized Debtor under applicable law by virtue of the

21   payment (or contemplated payment) of any Allowed Claim based upon a guaranty for which

22   both the Debtor and Beitler (or his related entities, including any trust or entity in which

23   Beitler holds an ownership interest) are obligated (including, without limitation, any personal

24   guarantees related to the Companies, the Cannae Secured Claim, the Cannae Unsecured

25   Claim and the Steward Guaranty Unsecured Claim or otherwise).

26                    9.   Limitation on Liability

27           The Debtor, and any of his respective agents or Professionals, shall not be liable for

28   (i) any acts or omissions, except for willful misconduct, breach of fiduciary duty or gross


     5429-000\1231739.1                              75
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                  Main Document    Page 76 of 118


 1   negligence in connection with implementing the Distribution provision of the Plan and the

 2   making or withholding of Distributions under the Plan, or (ii) any change in the value of

 3   Distributions made under the Plan resulting from any delays in making such Distributions in

 4   accordance with the terms of the Plan (including, but not limited to, any delays caused by

 5   the resolution of Disputed Claims).

 6           F.       Other Provisions of the Plan

 7                    1.     Claim Objections and Disputed Claims

 8           THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE BY CLAIMANTS

 9   WHOSE CLAIMS WERE NOT SCHEDULED (BUT WERE PROVIDED NOTICE OF THE

10   BAR DATE) OR WERE SCHEDULED AS UNKNOWN, DISPUTED, CONTINGENT OR

11   UNLIQUIDATED WAS JUNE 16, 2017 (AS TO CREDITORS OTHER THAN

12   GOVERNMENTAL UNITS) AND WAS AUGUST 23, 2017 (AS TO GOVERNMENTAL

13   UNITS). THE SUPPLEMENTAL BAR DATE FOR CERTAIN SPECIFIED CREDITORS

14   WAS MAY 24, 2018.34

15                           a.       Standing and Claim Objection Deadline

16           The deadline to file objections to filed proofs of claims by the Debtor or any other

17   party in interest was October 13, 2017. As discussed in Sections II.C and II. D.1.c hereof,

18   the Debtor filed objections to numerous filed proofs of claim by the October 13, 2017 claim

19   objection deadline. With the exception of the objections to the claims asserted by Beitler

20
          34
             The Debtor filed amended Schedules listing the holders of the secured loans against the Companies’
21   assets and certain other contingent claims which are personally guaranteed by the Debtor, certain of which
     were not listed on the initial Schedules. [Docket Nos. 402 and 436]. The entities not listed on the initial
22   Schedules were not previously provided with notice of the initial Bar Date. On April 24, 2018, the Debtor
     provided notice of a supplemental Bar Date to such entities so that they were provided with a 30-day period to
23   file proofs of claim in the Case. [Docket No. 411]. In the case of Avalon Associates Ltd., the claimant was
     listed on the initial Schedules as contingent, unliquidated and disputed, was provided notice of the initial Bar
24   Date, and failed to file a proof of claim in the Case based on a personal guaranty by the Debtor or otherwise.
     Any such claim against the Debtor, therefore, is barred. As Avalon Associates Ltd. had been provided notice
25   of the initial Bar Date, it was not provided with the supplemental Bar Date notice. None of these contingent
     claimants filed proofs of claim by the supplemental Bar Date and, therefore, it is the Debtor’s position that
26   such claims are barred.
         On May 24, 2018, Beitler filed amended Claim Nos. 9 and 11. Beitler also filed a new claim, Claim No.
27   23, asserting claims in an undetermined amount based on contribution and indemnification in connection with
     a cross-complaint by Brothers, Inc. against the BCRS and the Debtor. The Debtor reserves all rights with
28   respect to this claim and the underlying action.


     5429-000\1231739.1                                    76
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31        Desc
                                 Main Document    Page 77 of 118


 1   and related parties (i.e., Beitler, Boyd, BCRS, Cannae and Steward), which objections are

 2   still pending (as is the related Motion to Strike), the Debtor’s claim objections have been

 3   sustained. The Reorganized Debtor or any other party in interest may obtain an extension

 4   of the deadline for filing claim objections by filing a motion in the Court, based upon a

 5   showing of “cause.”

 6                          b.      No Distribution Pending Allowance

 7             Notwithstanding any other provision of the Plan, no payments or Distributions shall

 8   be made with respect to all or any portion of a Disputed Claim unless and until all

 9   objections to such Disputed Claim have been settled or withdrawn or have been

10   determined by Final Order, and the Disputed Claim, or some portion thereof, has become

11   an Allowed Claim; provided, however, that if the only dispute regarding a Disputed Claim is

12   to the amount of the Disputed Claim, the Holder of a Disputed Claim shall be entitled to a

13   Distribution on account of that portion of the Disputed Claim which the Debtor does not

14   dispute at the time and in the manner that the Debtor makes Distributions to the Holders of

15   Allowed Claims pursuant to the provisions of the Plan.

16             A Disputed Claim is a Claim that has not been allowed or disallowed and to which

17   either: (i) a Proof of Claim has been Filed or deemed Filed and the Debtor or another party

18   in interest has Filed an objection; (ii) no Proof of Claim has been Filed and the Claim was

19   not scheduled or the Debtor has scheduled such claim as disputed, contingent,

20   unliquidated or unknown.

21             In addition, pursuant to 11 U.S.C. § 502(d), the Claim(s) of any holder of a voidable

22   transfer shall be disallowed in toto if the transferee has not paid the amount or turned over

23   the property received as required under the sections under which the transferee’s liability

24   arises.

25             The Debtor or Reorganized Debtor, as the case may be, will have the power and

26   authority to settle and compromise a Disputed Claim with Court approval and compliance

27   with Bankruptcy Rule 9019 unless the amount allowed by the compromise does not exceed

28   $5,000, in which case no Court approval is necessary.


     5429-000\1231739.1                              77
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31       Desc
                                Main Document    Page 78 of 118


 1                         c.      Reserves for Disputed Claims

 2           In the event that Disputed Claims are pending at the time of a Distribution under the

 3   Plan, the Debtor shall establish and maintain a reserve for such Disputed Claims. The

 4   amount to be established as a reserve for a Disputed Claim shall be in an amount mutually

 5   acceptable to the Debtor and the Claimant, or shall be in an amount to be determined by

 6   the Court.

 7                    2.   Executory Contracts and Unexpired Leases

 8                         a.      Assumption and Assignment

 9           Other than the various limited liability company operating agreements to which the

10   Debtor is a party, any executory contracts and/or unexpired leases to be assumed pursuant

11   to the provisions of sections 365 and 1123 of the Code shall be the subject of a motion filed

12   by the Debtor prior to the Effective Date of the Plan. Out of an abundance of caution, the

13   various limited liability company operating agreements to which the Debtor is a party will be

14   assumed to the extent that they are executory contracts through the Confirmation Order.

15                         b.      Rejections

16           The Debtor is conclusively deemed to have rejected all executory contracts and

17   unexpired leases not previously assumed as of the Effective Date. A Proof of Claim arising

18   from the rejection of an executory contract or unexpired lease under this section must be

19   filed no later than 30 days after entry of the Confirmation Order. Claims arising from the

20   rejection of an executory contract or unexpired lease under this section are General

21   Unsecured Claims in Class 9, except to the extent the Court orders otherwise. Any such

22   damage Claims that are not timely Filed and served will be forever barred and

23   unenforceable against the Debtor, the Estate, the Reorganized Debtor, and their respective

24   property. Persons holding these Claims who fail to timely file Claims will be barred from

25   receiving any Distributions under the Plan on account of their requested damage Claims.

26   The Debtor does not believe that there will be any damage claims in connection with

27   rejection claims.

28


     5429-000\1231739.1                            78
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                              Main Document    Page 79 of 118


 1                    3.    Changes in Rates Subject to Regulatory Commission Approval

 2           The Debtor is an individual not subject to governmental regulatory commission

 3   approval of any rates.

 4                    4.    Preservation of Causes of Action and Avoidance Actions

 5           The Debtor reserves for the Estate and the Reorganized Debtor all rights to

 6   commence and pursue, as appropriate, any and all Causes of Action and Avoidance

 7   Actions, whether arising prior to or after the Petition Date, in any court or other tribunal,

 8   including without limitation, in an adversary proceeding Filed in the Court, except for as

 9   otherwise provided in the Plan. On the Effective Date, the Reorganized Debtor will be

10   vested with authority to enforce, file, litigate, prosecute, settle and collect with respect to

11   Causes of Action and Avoidance Actions, although he will not be required to do so and the

12   determination of whether to do so will be made solely by the Reorganized Debtor in his

13   absolute discretion.

14           Unless a Cause of Action or Avoidance Action against any Person is expressly

15   waived, relinquished, released, compromised or settled as provided or identified in the

16   Plan, any Confirmation Order or prior order of the Court, the Debtor expressly reserves any

17   Causes of Action and Avoidance Actions for later adjudication, including without limitation,

18   the Beitler Avoidance Action (and any appeal related thereto), any action to avoid any lien

19   impairing the Debtor’s homestead exemption rights, and any claims for contribution,

20   reimbursement or otherwise against any co-guarantor (including Beitler or his related

21   entities, including any trust or entity in which Beitler holds an ownership interest) related to

22   the payment of any personal guaranty claims against the Debtor (including without

23   limitation, personal guarantees of the Companies’ obligations, the Cannae Secured Claim,

24   the Cannae Unsecured Claim and the Steward Guaranty Unsecured Claim), and the right

25   of setoff with respect thereto. Therefore, no preclusion doctrine, including, without

26   limitation, the doctrine of res judicata, collateral estoppel, issue preclusion, claim

27   preclusion, estoppel (judicial, equitable, or otherwise) or laches shall apply to such Causes

28   of Action or Avoidance Actions upon or after Confirmation or consummation of the Plan. All


     5429-000\1231739.1                              79
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                               Main Document    Page 80 of 118


 1   Avoidance Actions and other Causes of Action are preserved under the Plan for the benefit

 2   of the Estate, except as otherwise provided for in the Plan. Any recoveries from Avoidance

 3   Actions and/or other Causes of Action will be paid to the Reorganized Debtor.

 4           ANY CREDITORS THAT BELIEVE THEY RECEIVED A TRANSFER OR SETOFF

 5   THAT IS AVOIDABLE UNDER THE CODE OR THAT HOLDS A CLAIM AGAINST THE

 6   ESTATE THAT COULD BE SUBJECT TO AN OBJECTION BASED UPON FAILURE TO

 7   RETURN AN AVOIDABLE TRANSFER OR SETOFF, ARE DIRECTED TO REVIEW

 8   THEIR RECORDS AND/OR THE DEBTOR’S SCHEDULES FOR FURTHER

 9   INFORMATION, HOWEVER, ALL RIGHTS OF THE DEBTOR AND THE ESTATE ARE

10   RESERVED WITH RESPECT TO ANY AND ALL TRANSFERS OR SETOFF WHICH MAY

11   BE AVOIDABLE UNDER THE BANKRUPTCY CODE.

12                    5.     Retention of Jurisdiction

13           The Court will retain exclusive jurisdiction during the Plan payout period to resolve

14   disputes and conflicts arising from the administration of the Plan, upon request of a party in

15   interest and after notice and a hearing, including, without limitation:

16           1.       The adjudication of the validity, scope, classification, allowance, and

17                    disallowance of any Claim, including with respect to set-off rights;

18           2.       The estimation of any Claim, including with respect to any reserve on account

19                    of any Disputed Claim;

20           3.       The allowance or disallowance of Professional Fee Claims, compensation, or

21                    other Administrative Claims;

22           4.       To hear and determine Claims concerning taxes pursuant to Bankruptcy

23                    Code §§ 346, 505, 525, and 1146;

24           5.       To hear and determine any action or proceeding brought under Bankruptcy

25                    Code §§ 108, 510, 543, 544, 545, 547, 548, 549, 550, 551, and 553;

26           6.       To hear and determine all actions and proceedings which relate to pre-

27                    confirmation matters;

28


     5429-000\1231739.1                               80
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                                Main Document    Page 81 of 118


 1           7.       To hear and determine any issue relating to the assumption or rejection of

 2                    executory contracts and unexpired leases;

 3           8.       To hear and determine any modification to the Plan in accordance with the

 4                    Bankruptcy Rules and the Bankruptcy Code;

 5           9.       To enforce and interpret the terms of the Plan;

 6           10.      To correct any defects, cure any omissions, or reconcile any inconsistency in

 7                    the Plan or the Confirmation Order as may be necessary to carry out the

 8                    purpose and intent of the Plan;

 9           11.      The entry of any order, including injunctions, necessary to enforce title, rights

10                    and powers of the Debtor or Reorganized Debtor, and to impose such

11                    limitations, restrictions, terms and conditions on such title, rights and powers

12                    as the Court may deem necessary including, without limitation, any right of

13                    the Debtor or Reorganized Debtor to recover and liquidate assets, including,

14                    without limitation, the implementation of the determinations in the Arbitrations

15                    contemplated by the Plan;

16           12.      To determine the validity, extent and priority of all liens and security interests

17                    against property of the Estate or the Reorganized Debtor;

18           13.      To hear and resolve any disputes regarding employment applications and

19                    professional fees and any issues related to the Professional Fee Claim Lien;

20           14.      To hear and determine such matters and make such orders as are consistent

21                    with the Plan as may be necessary to carry out the provisions thereof and to

22                    adjudicate any disputes arising under or relating to any order entered by the

23                    Court in this Case;

24           15.      To hear and determine such matters relating to the Debtor’s discharge;

25           16.      The entry of an order concluding and terminating this Case; and

26           17.      To resolve any disputes as to whether there has been a default under the

27                    Plan.

28


     5429-000\1231739.1                                 81
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                             Main Document    Page 82 of 118


 1                    6.   Tax Consequences of the Plan

 2           CREDITORS CONCERNED WITH HOW THE PLAN MAY AFFECT THEIR TAX

 3   LIABILITY SHOULD CONSULT WITH THEIR OWN ACCOUNTANTS, ATTORNEYS,

 4   AND/OR ADVISORS. The following disclosure of possible tax consequences is intended

 5   solely for the purpose of alerting readers about possible tax issues the Plan may present to

 6   the Debtor and the Reorganized Debtor. The Debtor and his professionals CANNOT and

 7   DO NOT represent that the tax consequences contained below are the only tax

 8   consequences of the Plan because the Tax Code embodies many complicated rules which

 9   make it difficult to state completely and accurately all of the tax implications of any action.

10           Due to the unsettled and complex nature of some of the tax issues, as well as the

11   possibility that developments subsequent to the date hereof could affect the tax

12   consequences of the Plan, the following discussion should not be regarded as definitive or

13   as covering all possible tax consequences. Additionally, this summary does not discuss all

14   aspects of federal income taxation that may be relevant to a particular creditor in light of its

15   individual circumstances or to certain creditors subject to special treatment under the

16   federal income tax law (for example, life insurance companies, tax-exempt organizations,

17   foreign corporations and individuals who are not citizens or residents of the United States).

18           As stated above, creditors concerned with how the Plan will affect their own tax

19   liability should consult with their own accountants, attorneys, and/or advisors. As set forth

20   in the Meislik Declaration, the Debtor has made a preliminary determination as to the tax

21   consequences of the Plan, including with respect to the disposition of his membership

22   interests in the Companies. As set forth therein, the Debtor estimates that there would be

23   approximately $1.7 million in capital gain taxes in the event that the underlying assets of

24   the Companies are sold at their fair market value or the Debtor's membership interests are

25   sold to the other members of the Companies, at their fair market value as a result of the

26   dissolution actions, or otherwise. In addition, there may be capital gain tax obligations

27   incurred in connection with the disposition of the underlying assets of the other entities in

28   which the Debtor holds an interest, or upon the disposition of the Debtor's membership


     5429-000\1231739.1                             82
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                             Main Document    Page 83 of 118


 1   interests in said entities. Such estimated amounts are reflected in the projected recoveries

 2   to creditors under the Plan.

 3                    7.   Exemption from Transfer Taxes

 4           Pursuant to Bankruptcy Code § 1146(a), any transfers from the Debtor to the

 5   Reorganized Debtor or to any other Person pursuant to the Plan in the United States shall

 6   not be subject to any stamp, real estate transfer, personal property, recording or other

 7   similar tax, and the Confirmation Order shall direct the appropriate state or local

 8   governmental official or agents to forgo the collection of any such tax or governmental

 9   assessment and to accept for filing and recordation any of the foregoing instruments or

10   other documents without payment of any such tax or governmental assessment.

11   IV.     CONFIRMATION REQUIREMENTS AND PROCEDURES

12           PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THE PLAN

13   SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

14   CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following

15   discussion is intended solely for the purpose of alerting readers about basic confirmation

16   issues, which they may wish to consider, as well as certain deadlines for Filing Claims.

17   The Debtor CANNOT and DOES NOT represent that the discussion contained below is a

18   complete summary of the law on this topic.

19           Many requirements must be met before the Court can confirm a plan. Some of the

20   requirements include that the plan must be proposed in good faith, acceptance of the plan,

21   whether the plan pays creditors at least as much as creditors would receive in a chapter 7

22   liquidation, and whether the plan is feasible. These requirements are not the only

23   requirements for confirmation.

24           A.       Who May Vote or Object

25                    1.   Who May Object to Confirmation of the Plan

26           Any party in interest may object to the confirmation of the Plan, but as explained

27   below, not everyone is entitled to vote to accept or reject the Plan.

28


     5429-000\1231739.1                            83
 Case 8:17-bk-10706-ES             Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                      Desc
                                   Main Document    Page 84 of 118


 1                    2.      Who May Vote to Accept/Reject the Plan

 2            A creditor has a right to vote for or against the Plan if that creditor has a Claim that:

 3   (a) either is an Allowed Claim or is allowed for voting purposes; (b) is classified in an

 4   impaired Class; and (c) is entitled to receive or retain some property on account of its

 5   Claim.35

 6                            a.       What is an Allowed Claim

 7            As noted above, a creditor must first have an Allowed Claim to have the right to vote.

 8   Generally, any Proof of Claim will be Allowed, unless a party in interest Files an objection to

 9   that Claim. When an objection to a Claim is Filed, the Holder of the Claim cannot vote

10   unless and until the Court, after notice and hearing, either overrules the objection or allows

11   the Claim for voting purposes. Any Person who seeks temporary allowance of its Claim for

12   the purpose of voting on the Plan must promptly take the steps necessary to File an

13   appropriate motion requesting the same and arrange an appropriate hearing with the Court.

14            THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE BY CLAIMANTS

15   WHOSE CLAIMS WERE NOT SCHEDULED (BUT RECEIVED NOTICE OF THE BAR

16   DATE) OR WERE SCHEDULED AS UNKNOWN, DISPUTED, CONTINGENT, OR

17   UNLIQUIDATED WAS JUNE 16, 2017 (AS TO CREDITORS OTHER THAN

18   GOVERNMENTAL UNITS) AND WAS AUGUST 23, 2017 (AS TO GOVERNMENTAL

19   UNITS). THE SUPPLEMENTAL BAR DATE AS TO CERTAIN SPECIFIED CREDITORS

20   (NOT PREVIOUSLY PROVIDED WITH NOTICE OF THE INITIAL BAR DATE) IS MAY 24,

21   2018.36 A creditor may have an Allowed Claim even if a Proof of Claim was not timely filed.

22   A Claim is deemed Allowed if (1) it is scheduled on the Debtor’s Schedules and such Claim

23
        35
           If the Plan provides that a Class will receive or retain no property on account of its Claim, that Class is
24   deemed to reject the Plan under Bankruptcy Code § 1126(g) and therefore is not entitled to vote.
         36
           The Debtor has filed amended Schedules listing the holders of the secured loans against the
25   Companies’ assets which are personally guaranteed by the Debtor. On April 24, 2018, the Debtor provided
     notice of a supplemental Bar Date to these entities so that they were provided with a 30-day period to file
26   proofs of claim in the Case. [Docket No. 411]. No proofs of claim were filed by these entities and it is the
     Debtor’s position that such claims are barred. Notwithstanding, the Debtor reserves his right to object to, or
27   seek to estimate, any such claims, and reserves his rights of contribution and otherwise against any co-
     guarantor, including Beitler or his related entities, including any trust or entity in which Beitler holds an
28   ownership interest, with respect to the payment of any such claims.


     5429-000\1231739.1                                     84
 Case 8:17-bk-10706-ES           Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31         Desc
                                 Main Document    Page 85 of 118


 1   is not scheduled as disputed, contingent, or unliquidated, and (2) no party in interest has

 2   objected to the Claim.

 3                          b.      What is an Impaired Claim

 4            As noted above, the Holder of an Allowed Claim only has the right to vote if it is in a

 5   Class that is impaired under the plan. A Class is impaired if the plan alters the legal,

 6   equitable, or contractual rights of the members of that Class. For example, a Class

 7   comprised of General Unsecured Claims is impaired if the plan fails to pay the members of

 8   that Class 100% of what they are owed or otherwise impairs the legal rights of the Holders

 9   of the Claims.

10            In this case, the Debtor believes that Classes 3, and 5 through 13 are impaired and

11   Holders of Claims in each of these Classes are therefore entitled to vote to accept or reject

12   the Plan, unless otherwise specified below. The Debtor believes that Classes 1 and 2 are

13   unimpaired under the Plan. Any party in interest who disputes the Debtor’s

14   characterization of its Claim as being in an impaired or unimpaired Class may File an

15   objection to the Plan contending that the Debtor incorrectly characterized the Claim or

16   Class.

17                    3.    Who is Not Entitled to Vote

18            The following four types of Claims are not entitled to vote: (1) Claims that have been

19   disallowed; (2) Claims in unimpaired Classes; (3) Claims entitled to priority pursuant to

20   Bankruptcy Code §§ 507(a)(2), (a)(3), and (a)(8); and (4) Claims in Classes that do not

21   receive or retain any value under the plan. Claims in unimpaired Classes are not entitled to

22   vote because such Classes are deemed to have accepted the plan. Claims entitled to

23   priority pursuant to Bankruptcy Code §§ 507(a)(2), (a)(3), and (a)(8) are not entitled to vote

24   because such Claims are not placed into Classes and they are required to receive certain

25   treatment specified by the Bankruptcy Code. Claims in Classes that do not receive or

26   retain any value under the plan do not vote because such Classes are deemed to have

27   rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE, YOU

28   MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE PLAN.


     5429-000\1231739.1                              85
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                              Main Document    Page 86 of 118


 1                    4.   Who Can Vote in More Than One Class

 2            A creditor whose Claim has been Allowed in part as a Secured Claim and in part as

 3   an Unsecured Claim is entitled to accept or reject the Plan in both capacities by casting one

 4   ballot for the secured portion of the Claim and another ballot for the unsecured portion of

 5   the Claim. Also, a creditor who has a Claim for wages or unpaid vacation, healthcare or

 6   retirement benefits may have both a Priority Claim up to the maximum specified in 11

 7   U.S.C. §§ 507(a)(4) and (a)(5), provided the conditions for priority treatment as specified

 8   under 11 U.S.C. § 507(a) are met, and a General Unsecured Claim for all amounts

 9   exceeding the statutory maximum. The Holder of such a Claim may cast a ballot for the

10   priority portion of the Claim and another ballot for the general unsecured portion of the

11   Claim.

12                    5.   Votes Necessary to Confirm the Plan

13            If impaired Classes exist, the Court cannot confirm the Plan unless (1) at least one

14   impaired Class has accepted the Plan without counting the votes of any insiders within that

15   Class, and (2) all impaired Classes have voted to accept the Plan, unless the Plan is

16   eligible to be confirmed by “cramdown” on non-accepting Classes, as discussed later in

17   Section IV.A.7 and IV.A.8 below.

18                    6.   Votes Necessary for a Class to Accept the Plan

19            A Class of Claims is considered to have accepted the Plan when more than one-half

20   (½) in number, and at least two-thirds (2/3) in dollar amount, of the Claims which actually

21   voted, voted in favor of the Plan.

22                    7.   Treatment of Nonaccepting Classes

23            If at least one impaired Class votes to accept the Plan, and other impaired Classes

24   vote to reject the Plan, the Court may nonetheless confirm the Plan if the nonaccepting

25   Classes are treated in the manner required by the Bankruptcy Code. The process by which

26   nonaccepting Classes are forced to be bound by the terms of a plan is commonly referred

27   to as “cramdown.” The Bankruptcy Code allows the plan to be “crammed down” on

28   nonaccepting Classes of Claims if it meets all consensual requirements except the voting


     5429-000\1231739.1                             86
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                                  Main Document    Page 87 of 118


 1   requirements of § 1129(a)(8) and if the plan does not “discriminate unfairly” and is “fair and

 2   equitable” toward each impaired Class that has not voted to accept the plan as referred to

 3   in § 1129(b) and applicable case law.

 4           Section 1129(b)(1) provides:

 5
                      [I]f all of the applicable requirements of subsection (a) of this
 6                    section other than paragraph (8) are met with respect to a plan,
                      the court, on request of the proponents of the plan, shall confirm
 7                    the plan notwithstanding the requirements of such paragraph if
                      the plan [1] does not discriminate unfairly, and [2] is fair and
 8                    equitable with respect to each class of claims or interests that is
                      impaired under, and has not accepted, the plan.
 9

10

11   11 U.S.C. § 1129(b)(1).

12                           a.      The Plan Does Not Discriminate Unfairly

13           In this case, under the Plan, each Class is receiving the same treatment provided to

14   creditors with similar or identical legal rights. As the Plan provides for the same treatment

15   for all claims in each Class and with respect to similarly situated Classes, there is no unfair

16   discrimination.

17                           b.      The Plan is Fair and Equitable With Respect to Secured

18                                   Claims

19           With respect to an objecting class of secured claims, a plan is fair and equitable if:
                    (i)(I) the holders of such claims retain the liens securing such
20                  claims, whether the property subject to such liens is retained by
                    the debtor or transferred to another entity, to the extent of an
21                  allowed amount of such claims; and
22                           (II) that each holder of a claim of such class receive on
                             account of such claim deferred cash payments totaling at
23                           least the amount of such claim, of a value, as of the
                             effective date of the plan, of at least the value of such
24                           holder’s interest in the estate’s interest in such property;
25                    (ii) for the sale, subject to section 363(k) of this title, of any
                      property that is subject to the liens securing such claims, free
26                    and clear of such liens, with such liens to attach to the proceeds
                      of such sale, and the treatment of such liens on proceeds under
27                    clause (i) or (iii) of this subparagraph; or
28


     5429-000\1231739.1                               87
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                                Main Document    Page 88 of 118


 1                    (iii) for the realization by such holders of the indubitable
                      equivalent of such claims.
 2

 3   11 U.S.C. § 1129(b)(2).

 4           Thus, to be “fair and equitable” with respect to a class of secured claims, a plan

 5   must pay secured creditors the present value of their allowed secured claims. See 11

 6   U.S.C. § 1129(b)(2)(A). Section 1129(b)(2)(A)(i)(II) provides that the “present value stream

 7   of payment offered by a debtor pursuant to a plan of reorganization must equal or exceed

 8   the value of a creditor’s allowed secured claim when such payment stream is discounted at

 9   the cram-down interest rate.”

10           In this case, the Plan does not impair the rights of the holders of Allowed Secured

11   Claims in Classes 1, 2 and 4 (Secured Claims of SunTrust, Citibank and Orange County

12   Treasurer-Tax Collector on the Sandpiper Property). Accordingly, the Secured Claims

13   subject to the “fair and equitable test” under the Plan are Class 3, Class 5, Class 6 and

14   Class 7.

15                                  (1)     The Plan is Fair and Equitable in Its Treatment of the

16                                          Class 3 Secured Claim

17           Under the Plan, the Debtor has provided that the Class 3 Secured Claim of Michelle

18   Easton (in the amount of $35,000 as of the Petition Date) will be paid 4 years after the

19   Effective Date with interest at 6% as provided in the underlying loan agreement. The Class

20   3 Secured Claim is secured by the Sandpiper Property and the Debtor’s interest in VDG,

21   which will continue to serve as collateral for the Class 3 Secured Claim until paid in full.

22   Accordingly, as the Plan provides for payment in full of the Class 3 Claim, with interest at

23   the contract rate, from the disposition of her collateral, such treatment reflects fair and

24   equitable treatment that complies with 11 U.S.C. § 1129(b)(2)(A)(i)(II).

25           The Plan further provides that the Class 3 Claimant will retain her liens on the

26   collateral pending payment in full under the Plan. As such, the Plan complies with 11

27   U.S.C. § 1129(b)(2)(A)(i)(I). In addition, when the collateral is liquidated, the Debtor will

28


     5429-000\1231739.1                                88
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31              Desc
                              Main Document    Page 89 of 118


 1   necessarily have to pay the Class 3 Claim in full on account of her liens in satisfaction of 11

 2   U.S.C. § 1129(b)(2)(A)(ii).

 3           The Plan, therefore, is fair and equitable in its treatment of Class 3, to the extent

 4   such claimant objects to its treatment under the Plan.

 5                                 (2)    The Plan is Fair and Equitable in Its Treatment of the

 6                                        Beitler Secured Claims in Classes 5 and 6

 7           The Class 5 Disputed Secured Claim of Beitler (Judgment on Decision) and the

 8   Class 6 Disputed Secured Claim of Beitler (Default Judgment) (asserted in the amounts of

 9   approximately $788,000 and $2.6 million, respectively), will – to the extent ultimately

10   allowed as secured claims, accrue post-judgment interest at the legal rate until such claims

11   are paid from the proceeds of the collateral, consisting of the Debtor’s membership

12   interests in the Companies, which are more than sufficient to pay the Class 5 and 6 Claims

13   in full. Accordingly, as the Plan provides for payment in full of the Class 5 and Class 6

14   Secured Claims (if ultimately allowed as secured claims), with interest at the legal rate,

15   from the disposition of their collateral, such treatment reflects fair and equitable treatment

16   that complies with 11 U.S.C. § 1129(b)(2)(A)(i)(II).

17           The Plan further provides that Beitler will retain any valid liens on the collateral

18   pending payment in full under the Plan. As such, the Plan complies with 11 U.S.C. §

19   1129(b)(2)(A)(i)(I). In addition, when the collateral is liquidated, the Debtor will necessarily

20   have to pay Beitler in full on account of any Allowed Secured Class 5 and Class 6 Claims in

21   satisfaction of 11 U.S.C. § 1129(b)(2)(A)(ii).

22           The Plan, therefore, is fair and equitable in its treatment of Classes 5 and 6, to the

23   extent such claimants object to their treatment under the Plan.

24                                 (3)    The Plan is Fair and Equitable in Its Treatment of the

25                                        Cannae Secured Claim in Class 7

26           The Debtor has provided that the Class 7 Cannae Secured Claim (in the amount of

27   approximately $395,000 as of the Petition Date) will accrue post-judgment interest at the

28   legal rate until it is paid from the proceeds of its collateral, consisting of the Debtor’s


     5429-000\1231739.1                               89
 Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                     Desc
                                  Main Document    Page 90 of 118


 1   distribution rights in Westcliff,37 which is more than sufficient to pay the Class 7 Claim in full

 2   with interest. The Cannae Secured Claim is also secured by the Sandpiper Property (to the

 3   extent such security interest does not impair the Debtor’s homestead exemption), which will

 4   continue to serve as collateral for the Cannae Secured Claim until paid in full (the Los

 5   Angeles Condominium was sold, so no longer exists as security for the Cannae Secured

 6   Claim). Accordingly, as the Plan provides for payment in full of the Cannae Secured Claim,

 7   with interest at the legal rate, from the disposition of its collateral, such treatment reflects

 8   fair and equitable treatment that complies with 11 U.S.C. § 1129(b)(2)(A)(i)(II).

 9            The Plan further provides that Cannae will retain its liens on its collateral pending

10   payment in full under the Plan. As such, the Plan complies with 11 U.S.C. §

11   1129(b)(2)(A)(i)(I). In addition, when the collateral is liquidated, the Debtor will necessarily

12   have to pay Cannae in full on account of its liens in satisfaction of 11 U.S.C. §

13   1129(b)(2)(A)(ii).

14            The Plan, therefore, is fair and equitable in its treatment of Class 7, to the extent

15   such claimant objects to its treatment under the Plan.

16                           c.       The Plan is Fair and Equitable With Respect to Unsecured

17                                    Claims

18            With respect to unsecured claims, a plan is fair and equitable if:

19
                      (i) the plan provides that each holder of a claim of such class
20                    receive or retain on account of such property of a value, as of
                      the effective date of the plan, equal to the allowed amount of
21                    such claim; or
22                    (ii) the holder of any claim or interest that is junior to the claims
                      of such class will not receive or retain under the plan on account
23                    of such junior claim or interest any property, except that in a
                      case in which the debtor is an individual, the debtor may retain
24                    property included in the estate under section 1115, subject to
                      the requirements of subsection (a)(14) of this section.
25

26
         37
            As noted herein, the Debtor has filed an objection to Claim No. 17-1 to the extent it purports to assert
27   that the Debtor’s interests in Mission are collateral for the Cannae Secured Claim. There is no basis for such
     claimed collateral (provided in support of Claim No. 17-1 or otherwise), and the Debtor believes that this issue
28   should be resolved consensually or summarily by the Court.


     5429-000\1231739.1                                    90
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                              Main Document    Page 91 of 118


 1   11 U.S.C. § 1129(b)(2)(B).

 2           In this case, as set forth in the Meislik Declaration and Exhibit “A” thereto, under

 3   certain conditions (assuming that the Charging Liens are avoided, the Debtor is successful

 4   in the disallowance of certain Claims, and the Debtor receives the amounts estimated to

 5   flow to the Debtor from the liquidation of his assets as set forth in Exhibit “A” hereto), it is

 6   estimated that holders of Allowed Unsecured Claims will receive between 20% to 100% of

 7   their Allowed Claims. In the event Allowed Unsecured Claims are paid in full, the Plan

 8   contemplates the payment of interest on account of such Allowed Claims.

 9           Thus, even if the value of the Debtor’s assets is not sufficient to satisfy all Allowed

10   Claims in full, the Plan still satisfies § 1129(b)(2)(B)(ii) (commonly known as the “absolute

11   priority rule”), as the Debtor will not receive or retain under the Plan any amounts except

12   those expressly provided for by § 1129(b)(2)(B)(ii) (including any post-petition assets and

13   earnings), and the Debtor is not receiving or retaining under the Plan any exempt property

14   as such property is not property of the estate. In this regard, the Debtor will liquidate all

15   non-exempt real and personal property with equity to pay the Allowed Claims of creditors,

16   retaining only those assets specifically provided for under the Bankruptcy Code, as set forth

17   in the Asset Value Schedule attached as Exhibit “D” to the Supplemental Meislik

18   Declaration [Docket No. 452]

19           Under these circumstances, the requirements of 11 U.S.C. § 1129(b)(2)(B) are

20   satisfied and the Plan may be confirmed notwithstanding the objection of any unsecured

21   creditor.

22                    8.    Request for Confirmation Despite Nonacceptance by Impaired

23                          Class

24           The Debtor will ask the Court to confirm the Plan by “cramdown” on all impaired

25   Classes if any of these Classes do not vote to accept the Plan.

26           B.       Liquidation Analysis

27           Another confirmation requirement is the so-called “Best Interests Test” embodied in

28   Bankruptcy Code § 1129(a)(7), which requires a liquidation analysis. Under the Best


     5429-000\1231739.1                              91
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                               Main Document    Page 92 of 118


 1   Interests Test, if a claimant is in an impaired Class and that claimant does not vote to

 2   accept the plan, then that claimant must receive or retain under the plan property of a value

 3   not less than the amount that such Holder would receive or retain if the Debtor was

 4   liquidated under Chapter 7 of the Bankruptcy Code.

 5           In a chapter 7 case, the debtor’s assets are usually sold by a chapter 7 trustee.

 6   Secured creditors are paid first from the sales proceeds of properties on which the secured

 7   creditor has a lien. Administrative Claims are paid next. Next, unsecured creditors are

 8   paid from any remaining sale proceeds, according to their rights to priority. Unsecured

 9   creditors with the same priority share in proportion to the amount of their Allowed Claims in

10   relationship to the amount of total allowed unsecured claims.

11           For the Court to be able to confirm the Plan, the Court must find that all creditors

12   who do not accept the Plan will receive at least as much under the Plan as holders would

13   receive under a chapter 7 liquidation. The Debtor maintains that this requirement is met

14   here because this is a liquidating plan and the Debtor is liquidating all of the assets that

15   would otherwise be available to the hypothetical chapter 7 trustee for liquidation. However,

16   the Debtor maintains that he will be able to procure a much higher value for those assets

17   than a chapter 7 trustee based upon his knowledge of the assets, their valuation and his

18   experience in the industry, as well as his participation in the Arbitrations pursuant to which,

19   among other economic determinations, the Debtor’s interests in the Companies will be

20   valued. These figures were not estimated; however, they will naturally result in lower

21   realized asset values. The liquidating plan also avoids the incurrence of both the trustee

22   and the trustee’s professionals’ fees thereby providing additional funds for creditors which

23   are estimated at $403,492. The Debtor’s liquidation analysis, demonstrating that the Plan

24   satisfies the Best Interests of Creditors test under Section 1129(a)(7) of the Bankruptcy

25   Code), is set forth in Exhibit “A” hereto and supported by the Meislik Declaration.

26           C.       Feasibility

27           Another requirement for confirmation involves the feasibility of the Plan, which

28   means that confirmation of the Plan is not likely to be followed by the liquidation, or the


     5429-000\1231739.1                             92
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                              Main Document    Page 93 of 118


 1   need for further financial reorganization of the Debtor or any successor to the Debtor under

 2   the Plan, unless such liquidation or reorganization is proposed in the Plan.

 3           In this Case, the Debtor maintains that the requirement of feasibility is satisfied.

 4   Effective Date Payments will be paid from the Distribution Fund, which as set forth above,

 5   is estimated to be in an amount of approximately $9,341,397 (including the monetization of

 6   the Companies and other real and personal property, and including claims of contribution

 7   against the co-guarantors for 2/3 of the amount paid by the Debtor on account of the

 8   Cannae Secured Claim and an estimated amount of $400,000 in attorneys’ fees and costs

 9   sought against the Beitler Parties and their counsel in connection with the Motion to Strike).

10           Tax obligations arising from the dispositions of the Debtor’s assets are estimated at

11   approximately $1.7 million. Professional Fee Claims are expected to be approximately

12   $2.5 million as of the Effective Date and, to the extent not paid by the Effective Date, will be

13   secured by the Professional Fee Claim Lien. The other claims that will be paid through the

14   Plan consist of the Allowed Secured Claims, Priority Claims, and Allowed Unsecured

15   Claims. The Debtor does not anticipate that there will be any Priority Claims. As for the

16   Allowed Secured Claims, to the extent that the Debtor does not liquidate the Sandpiper

17   Property, Classes 1 through 4, and Class 7 (to the extent such lien does not impair the

18   Debtor’s homestead exemption), will retain their liens against the Sandpiper Property and

19   will be paid according to the terms of the underlying agreements with the Debtor or in

20   accordance with the Plan. If the Sandpiper Property is sold, the Claims in these Classes

21   will be paid in full from the sale proceeds (with the exception of the Class 7 Claim which will

22   be paid first from the proceeds from the dissolution of Westcliff). As the MSJ Order is not

23   yet a final order, the Plan classifies the Judgment on Decision and Default Judgment in

24   Classes 5 and 6. However, to the extent that the Charging Liens related to such Class 5

25   and 6 Claims are held to be avoidable (pursuant to the MSJ Order or otherwise), the Debtor

26   will not have to pay Classes 5 and 6 as secured claims. In such event, Classes 5 and 6 will

27   be treated as Class 12 Claims and will receive their pro rata distribution on account of any

28   Allowed Unsecured Claim such creditors may ultimately hold. Classes 9 through 13 consist


     5429-000\1231739.1                              93
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                              Main Document    Page 94 of 118


 1   of the Allowed Unsecured Claims and those creditors will receive a pro rata share of the

 2   remaining funds on account of their Allowed Unsecured Claims.

 3           In sum, as set forth in the Meislik Declaration, and Exhibit “A” hereto, the Debtor

 4   believes that he will have sufficient cash on hand on the Effective Date to fund all required

 5   payments under the Plan.

 6           YOU ARE ADVISED TO CONSULT WITH YOUR ACCOUNTANT OR FINANCIAL

 7   ADVISOR IF YOU HAVE ANY QUESTIONS PERTAINING TO ANY OF THE DEBTOR'S

 8   FINANCIAL STATEMENTS.

 9           D.       Compliance With Section 1129(a)(15)

10           Section 1129(a)(15) provides that “[i]n a case in which the debtor is an individual and

11   in which the holder of an allowed unsecured claim objects to the confirmation of the plan –

12   (A) the value, as of the effective date of the plan, of the property to be distributed under the

13   plan on account of such claim is not less than the amount of such claim; or       (B) the value

14   of the property to be distributed under the plan is not less than the projected disposable

15   income of the debtor . . . to be received during the 5-year period beginning on the date that

16   the first payment is due under the plan, or during the period for which the plan provides

17   payments, whichever is longer.” 11 U.S.C. § 1129(a)(15).

18           If no objection to the confirmation of the Plan is filed by a general unsecured creditor

19   who holds an Allowed Claim, the provisions of Section 1129(a)(15) will not be applicable.

20   Should a general unsecured creditor who holds an Allowed Claim object to the confirmation

21   of the Plan, as set forth in the Meislik Declaration, and Exhibit “B” hereto, based on

22   projections of the Debtor’s disposable income (which projections include information

23   regarding the actual income and expenses projected, and the methodology utilized to

24   determine these projections and value), the value of the property to be distributed under the

25   Plan exceeds the Debtor’s projected disposable income during the plan period.

26   Accordingly, the Plan satisfies § 1129(a)(15)(B).

27

28


     5429-000\1231739.1                             94
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                              Main Document    Page 95 of 118


 1   V.      EFFECT OF CONFIRMATION

 2           A.       Discharge

 3           The Debtor will be subject and entitled to the provisions and procedures of

 4   Bankruptcy Code § 1141(d)(5), and any applicable law thereon, and the Court’s granting of

 5   a discharge to the Debtor in accordance therewith.

 6           B.       Exculpation and Releases

 7           Effective upon the entry of the Confirmation Order, except as limited by applicable

 8   statutes and case law with respect to willful misconduct, breach of fiduciary duty and/or

 9   gross negligence, neither the Debtor, the Reorganized Debtor, the Professionals, nor any

10   of their respective members, officers, directors, shareholders, employees, or agents, shall

11   have or incur any liability to any Persons, including any creditor of the Debtor for any act

12   taken or omission made in connection with or related to the negotiation, formulation, or

13   preparation of the Plan and the Disclosure Statement, the approval of the Disclosure

14   Statement, the confirmation of the Plan, the consummation of the Plan, or the

15   administration of the Plan, the Case, or the property to be distributed under the Plan,

16   except that the Reorganized Debtor will be liable for performance and obligations assumed

17   by him or imposed upon him under or by the Plan.

18           C.       Vesting of the Assets

19           On the completion of all payments due and payable under the Plan, all property of

20   the Estate will vest in the Reorganized Debtor pursuant to § 1141(b), free and clear of all

21   claims and interests except as provided in the Plan.

22           D.       Plan Creates New Obligations

23           Except as otherwise stated in the Plan, the payments promised in the Plan constitute

24   new contractual obligations that replace those obligations to creditors that existed prior to

25   the Effective Date.

26           E.       Creditor Action Restrained

27           Creditors may not take any action to enforce either preconfirmation obligations or

28   obligations due under the Plan, so long as the Debtor is not in material default under the


     5429-000\1231739.1                            95
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                              Main Document    Page 96 of 118


 1   Plan. If the Debtor is in material default under the Plan, affected creditors may: (i) take any

 2   action permitted under nonbankruptcy law to enforce the terms of the Plan; or (ii) move to

 3   dismiss this case or to convert this case to a chapter 7 bankruptcy case.

 4           F.       Material Default Defined

 5           If the Debtor fails to make any payment required under the Plan, or to perform any

 6   other obligation required under the Plan for more than fifteen (15) days after the time

 7   specified in the Plan, the affected creditor may serve upon the Debtor and the Debtor’s

 8   attorneys a written notice of default. The Debtor is in material default under the Plan if the

 9   Debtor fails within twenty-one (21) days of the service of such notice of default on the

10   Reorganized Debtor and his counsel, plus three (3) additional days if served by mail, either:

11   (i) to cure the default or (ii) to obtain from the Court an extension of time to cure the default

12   or a determination that no default occurred.

13           G.       Modification of the Plan

14           The Debtor may modify the Plan at any time before confirmation subject to

15   Bankruptcy Code § 1127(a). If the Plan is modified, however, the Court may require a new

16   disclosure statement or re-voting on the Plan depending upon the nature of the

17   modifications and their effect on parties in interest. The Reorganized Debtor may also seek

18   to modify the Plan at any time after confirmation subject to Bankruptcy Code § 1127(b), if:

19   (a) the Plan has not been substantially consummated; and (b) the Court, after notice and a

20   hearing, authorizes the proposed modification.

21           H.       Post-Confirmation Status Report

22           Within 120 days of the entry of the Confirmation Order, the Reorganized Debtor shall

23   file a status report with the Court explaining what progress has been made towards

24   consummation of the confirmed Plan, including with respect to the status of the Arbitrations

25   and the status of pending claim objections. The status report shall be served on the OUST

26   and the parties who have requested special notice. Further status reports shall be filed

27   every 120 days and served on the same entities.

28


     5429-000\1231739.1                             96
 Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                              Main Document    Page 97 of 118


 1           I.       Quarterly Fees

 2           Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) prior to confirmation shall be

 3   paid to the OUST on or before the Effective Date. Quarterly fees accruing under 28 U.S.C.

 4   § 1930(a)(6) after confirmation shall be paid to the OUST by the Reorganized Debtor until a

 5   final decree, or the entry of an order dismissing the case or converting the case to chapter

 6   7, at the rate in effect at the time such fees are due.

 7           J.       Post-Confirmation Conversion/Dismissal

 8           After the Plan is confirmed, the Court, upon a motion by a creditor or party in interest

 9   and after notice and a hearing, may convert this Case to one under chapter 7 of the

10   Bankruptcy Code or dismiss this Case under Bankruptcy Code § 1112(b) upon a showing

11   of cause therefore, including, without limitation, if there is a material default by the

12   Reorganized Debtor with respect to the confirmed Plan. If the Court orders the Case

13   converted to chapter 7 after the Plan is confirmed, then all property that had been property

14   of the Estate and that has not been distributed under the Plan will revest in the chapter 7

15   estate. The automatic stay provisions of § 362(a) of the Bankruptcy Code will be

16   reimposed upon the revested property only to the extent that relief from stay was not

17   previously authorized by the Court during the Case.

18           The Confirmation Order may also be revoked under very limited circumstances.

19   Pursuant to § 1144 of the Bankruptcy Code, the Court may revoke the Confirmation Order

20   if it was procured by fraud and if a party in interest brings an adversary proceeding to

21   revoke the confirmation within 180 days after the entry of the Confirmation Order.

22

23

24

25

26

27

28


     5429-000\1231739.1                              97
Case 8:17-bk-10706-ES   Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31   Desc
                        Main Document    Page 98 of 118
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                                Main Document    Page 99 of 118


 1                                        TABLE OF DEFINITIONS

 2           “Administrative Claim” means a Claim against the Debtor for administrative costs

 3   or expenses that are allowable under Bankruptcy Code § 503(b).

 4           “Administrative Tax Claim” means an Administrative Claim or other Claim that is

 5   not an Allowed Secured Claim that a government unit asserts against the Debtor for taxes

 6   (or for related interest or penalties) for any tax period that, either in whole or in part, falls

 7   within the period beginning on the Petition Date and ending on the Effective Date.

 8           “Allowed Claim” means a Claim against the Debtor, other than an Administrative

 9   Claim, to the extent that:

10           a.       Either: (i) a Proof of Claim was Filed by the Bar Date; or (ii) a Proof of Claim

11                    is deemed timely Filed either under Bankruptcy Rule 3003(b)(1) or by a Final

12                    order; and

13           b.       Either: (i) the Claim is not a Disputed Claim; (ii) the Claim is allowed by a

14                    Final Order; or (iii) the Claim is allowed under the Plan.

15           “Allowed [Class Designation and/or Secured, Priority, or General Unsecured]

16   Claim” means an Allowed Claim in the specified Class and/or of the specified type.

17           “Asset Value Schedule” means the Supplement to First Amended Disclosure

18   Statement [Docket No. 430], attached to the Supplemental Meislik Declaration as Exhibit

19   “D.”

20           “Assets” means all tangible and intangible assets and property of every kind and

21   nature of the Debtor and/or his Estate, and all proceeds thereof, existing as of the Effective

22   Date.

23           “Avoidance Action” means Causes of Action arising under 11 U.S.C. §§ 510, 541,

24   542, 544, 547, 548, 549, 550, 551, and/or 553, or under related state or federal statutes

25   and common law, including, without limitation, fraudulent transfer laws, whether or not

26   litigation is commenced to prosecute such Causes of Action.

27           “Bankruptcy Code” or “Code” means Title 11 of the United States Code, as

28   amended.


     5429-000\1231739.1                               99
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31         Desc
                             Main Document    Page 100 of 118


 1           “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

 2           “Bar Date” means the last date for filing Proofs of Claim in the Debtor’s Case. The

 3   initial Bar Date was June 16, 2017 (as to Creditors other than Governmental Units) and

 4   August 23, 2017 (as to Governmental Units). The supplemental Bar Date (as to certain

 5   Creditors not previously provided with notice of the initial Bar Date) was May 24, 2018.

 6           “Bar Date Notice” means the notice of the Bar Date served on creditors of the

 7   Estate on April 21, 2017 and the supplemental notice of the Bar Date served on certain

 8   creditors of the Estate on April 24, 2018.

 9           “BCRS” means Beitler & Associates, Inc. dba Beitler Commercial Realty Services.

10           “Beitler” means Barry Beitler.

11           “Beitler Avoidance Action” means Adversary Proceeding No. 8:17-ap-01071-SC,

12   commenced by the filing of the Beitler Avoidance Complaint.

13           “Beitler Avoidance Complaint” means the complaint and first amended complaint

14   filed by the Debtor against Beitler for (1) Avoidance of Preference Pursuant to 11 U.S.C. §

15   547; (2) Avoidance of Unperfected Liens Pursuant to 11 U.S.C. § 544(a); (3) Recovery of

16   Avoided Transfers Pursuant to 11 U.S.C. § 550; and (4) Disallowance of Claims Pursuant

17   to 11 U.S.C. § 502.

18           “Beitler Parties” means Beitler, Cannae, BCRS, Steward, Boyd, AFG Investment

19   Fund 7, LLC and BAB 8 LLC (or some of them, depending on the particular context).

20           “Boyd” means Betsy Boyd.

21           “BRA” means Bral Realty Advisors, Inc.

22           “Business Day” means any day, other than a Saturday, a Sunday or a “legal

23   holiday” as defined in Rule 9006(a) of the Bankruptcy Rules.

24           “Cannae” means Cannae Financial, LLC.

25           “Case” means the Debtor’s case under chapter 11 of the Bankruptcy Code that is

26   pending before the United States Bankruptcy Court for the Central District of California,

27   Santa Ana Division, as Case No. 8:17-bk-10706-SC.

28           “Cash” means legal tender of the United States of America.


     5429-000\1231739.1                           100
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                             Main Document    Page 101 of 118


 1           “Cause of Action” means, without limitation, any and all actions, causes of action,

 2   controversies, liabilities, obligations, rights, suits, damages, judgments, Claims (as defined

 3   in Code § 101(5)) and demands whatsoever, whether known or unknown, reduced to

 4   judgment, liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or

 5   undisputed, secured or unsecured, assertable directly or derivatively, existing or hereafter

 6   arising, in law, equity, or otherwise that the Debtor and/or the Estate may hold against any

 7   Person as of the Effective Date.

 8           “CCP” means California Code of Civil Procedure.

 9           “CFTB” means California Franchise Tax Board.

10           “Charging Lien” means those liens on the Debtor’s membership interests in the

11   Companies created by the filing and service of motions for charging orders by Beitler, on or

12   about January 18, 2017, with respect to the amounts owed pursuant to the Judgment on

13   Decision and Default Judgment.

14           “Citibank” means Citibank, N.A.

15           “Claim” means a claim, as the term “claim” is defined in Bankruptcy Code § 101(5),

16   against the Debtor.

17           “Class” or “Class of Claims” means a group of Claims as classified in the Plan.

18           “Companies” refers to Mission and Westcliff, collectively.

19           “Confirmation Date” means the date on which the Court enters the Confirmation

20   Order on its docket.

21           “Confirmation Hearing” means the hearing held by the Court on the confirmation of

22   the Plan.

23           “Confirmation Order” means the Court order confirming the Plan under Bankruptcy

24   Code § 1129.

25           “Court” means the United States Bankruptcy Court for the Central District of

26   California, Santa Ana Division.

27           “Debtor” refers to John Jean Bral.

28


     5429-000\1231739.1                           101
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                             Main Document    Page 102 of 118


 1           “Default Judgment” means the default judgment entered against the Debtor on

 2   November 7, 2016 in Case No. BC532523.

 3           “Disclosure Statement” or “Disclosure Statement” means the Debtor’s Second

 4   Amended Disclosure Statement Describing Second Amended Chapter 11 Plan, including

 5   any modifications or amendments to the Disclosure Statement.

 6           “Disputed Claim” means a Claim that has not been allowed or disallowed and to

 7   which either: (i) a Proof of Claim has been Filed or deemed Filed and the Debtor or another

 8   party in interest has Filed an objection; (ii) no Proof of Claim has been Filed and the Claim

 9   was not scheduled or the Debtor has scheduled such claim as disputed, contingent,

10   unliquidated or unknown.

11           “Distribution” means any distribution pursuant to the Plan to the Holders of an

12   Allowed Claim.

13           “Distribution Date” means the date upon which the Distribution was made.

14           “Distribution Fund” means the monies derived from the following: (1) the

15   monetization of the Debtor's interests in Companies, that will be generated either by the

16   other members of the Companies purchasing the Debtor’s interests or through the sale of

17   the real property assets held by each of the Companies; (2) the liquidation of the Debtor’s

18   other real and personal property, to the extent equity exists and the assets are not exempt;

19   (3) potential recovery from a malpractice claim the Debtor holds against state court

20   counsel; (4) proceeds from the Debtor’s contribution claims against co-guarantors; and (5)

21   potential recovery of attorneys’ fees and costs sought by the Debtor against certain Beitler

22   Parties and their counsel in connection with the Motion to Strike. The Distribution Fund will

23   be used to fund Plan payments.

24           “Effective Date” means the later of (1) the first (1st) Business Day that is at least

25   thirty (30) days after the entry of an order confirming the Plan (the “Confirmation Order”);

26   provided, however, that the Confirmation Order shall have become a Final Order, and (2)

27   the first (1st) Business Day that is at least fifteen (15) days after any order awarding

28


     5429-000\1231739.1                             102
 Case 8:17-bk-10706-ES          Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31             Desc
                                Main Document    Page 103 of 118


 1   sanctions against any party in favor of the Debtor shall have become a Final Order, or is

 2   otherwise resolved by the parties.

 3           “Effective Date Payments” means Distributions or payments required by the Plan to

 4   be made by the Debtor on the Effective Date.

 5           “Estate” means the bankruptcy estate created in the Debtor’s Case under

 6   Bankruptcy Code § 541.

 7           “Eye Street” means Eye Street Medical Investors, LLC.

 8           “FCBT” means First-Citizens Bank & Trust Co.

 9           “File,” “Filed,” or “Filing” means duly and properly filed with the Court and reflected

10   on the Court’s official docket.

11           “Final Order” means an order or judgment of the Court entered on the Court’s

12   docket:

13           a.       That has not been reversed, rescinded, stayed, modified, or amended;

14           b.       That is in full force and effect; and

15           c.       With respect to which (i) the time for appeal or to seek review, remand,

16                    rehearing, or a writ of certiorari has expired and as to which no timely Filed

17                    appeal or petition for review, rehearing, remand, or writ of certiorari is

18                    pending, or (ii) any such appeal or petition has been dismissed or resolved by

19                    the highest court to which the order or judgment was appealed or from which

20                    review, rehearing, remand, or a writ of certiorari was sought.

21           “General Unsecured Claim” means an unsecured Claim against the Debtor,

22   however arising, not entitled to priority under Section 507 of the Bankruptcy Code.

23           “Holder” means an entity holding a Claim.

24           “IRS” means the Internal Revenue Service.

25           “Javaher” means Javaher Investors, LLC.

26           “Judgment on Decision” refers to the Judgment on Decision issued by the Superior

27   Court on November 17, 2016 in Case No. BS146302.

28


     5429-000\1231739.1                                103
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31            Desc
                             Main Document    Page 104 of 118


 1           “Los Angeles Condominium” refers to the real property located at 1271 Federal

 2   Avenue, Unit 302, Los Angeles, California 90025.

 3           “LWGF” means Lobel Weiland Golden Friedman LLP.

 4           “Mission” means Mission Medical Investors, LLC.

 5           “Mission Land” refers to the excess land located next to the Mission Medical

 6   Building.

 7           “Mission Medical Building” refers to the medical office building consisting of a

 8   29,744 square foot office building located at 27822 Forbes Road, Laguna Niguel, California

 9   92677.

10           “MOR” means the Debtor’s monthly operating reports.

11           “Motion” means a request asking a judge to issue a ruling or order on a legal matter.

12           “Non-Ordinary Course Administrative Claims” means Administrative Claims that

13   are not Ordinary Course Administrative Claims, Administrative Tax Claims, or Professional

14   Fee Claims, including Claims that may arise from agreements entered into with the Estate

15   after the Petition Date other than trade agreements.

16           “OCTTC” means the Orange County Treasurer-Tax Collector.

17           “Ocean View” means Ocean View Medical Investors, LLC.

18           “Ordinary Course Administrative Claims” means Administrative Claims other than

19   Administrative Tax Claims, Professional Fee Claims, and Non-Ordinary Course

20   Administrative Claims, based upon liabilities that the Debtor incurs in the ordinary course.

21           “OUST” means the Office of the United States Trustee, Santa Ana Division.

22           “Pacific Time” means the time in Los Angeles, California.

23           “Periodic Report” means the Periodic Report Regarding Value, Operations and

24   Profitability of Entities in Which the Estate of John Bral Holds a Substantial or Controlling

25   Interest as required by Bankruptcy Rule 2015.3, as may be updated from time to time.

26           “Person” means any individual, corporation, general partnership, limited partnership,

27   limited liability company, association, joint-stock company, joint venture, estate, trust,

28


     5429-000\1231739.1                            104
 Case 8:17-bk-10706-ES         Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31          Desc
                               Main Document    Page 105 of 118


 1   government, political subdivision, governmental unit (as defined in the Bankruptcy Code),

 2   official committee appointed by the OUST, unofficial committee of creditors, or entity.

 3            “Petition Date” refers to the petition date of the Debtor, February 24, 2017.

 4            “Plan” or “Second Amended Plan” means the Second Amended Chapter 11 Plan,

 5   including any modifications or amendments to the Plan.

 6            “Priority Claim” means an Allowed Claim entitled to priority against the Estate under

 7   Bankruptcy Code §§ 507(a)(3)-(7).

 8            “Priority Tax Claim” means an Allowed Claim entitled to priority against the Estate

 9   under Bankruptcy Code § 507(a)(8).

10            “Professionals” collectively means the persons and entities employed by the Debtor

11   pursuant to order of the Court in accordance with Bankruptcy Code §§ 327 or 1103.

12            “Professional Fee Claim” means:

13            a.      A Claim under Bankruptcy Code §§ 327, 328, 330, 331, 503, or 1103 for

14                    compensation for professional services rendered or expenses incurred on the

15                    Estate’s behalf, or

16            b.      A Claim either under Bankruptcy Code § 503(b)(4) for compensation for

17                    professional services rendered or under Bankruptcy Code § 503(b)(3)(D) for

18                    expenses incurred in making a substantial contribution to the Estate.

19            “Professional Fee Claim Lien” has the meaning ascribed to such term in Section

20   II.B.1.a.(1).

21            “Proof of Claim” means a written statement filed in a Case by a creditor in which the

22   creditor sets forth the amount of its Claim, in accordance with Rule 3001 of the Bankruptcy

23   Rules.

24            “Reorganized Debtor” means the Debtor post-confirmation.

25            “Request for Payment” means a request for the payment of an Ordinary Course

26   Administrative Claim or a Non-Ordinary Course Administrative Claim as described in

27   Section II.B.1 of the Plan.

28


     5429-000\1231739.1                             105
 Case 8:17-bk-10706-ES       Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31           Desc
                             Main Document    Page 106 of 118


 1           “Sandpiper Property” refers to the real property located at 64 Sandpiper, Irvine,

 2   California 92604, which is the Debtor’s primary residence.

 3           “Schedules” means the Schedules of Assets and Liabilities filed by the Debtor in the

 4   Case, as required by § 521(1) of the Code, Bankruptcy Rules 1007(a)(3) and (b)(l), and

 5   Official Bankruptcy Form No. 6, as the Schedules may be amended from time to time.

 6           “Secured Claim” means a Claim that is secured by a valid and unavoidable lien

 7   against property in which the Estate has an interest or that is subject to setoff under

 8   Bankruptcy Code § 553. A Claim is a Secured Claim only to the extent of the value of the

 9   Claim Holder’s interest in that property or to the extent of the amount subject to setoff, as

10   applicable, as determined under Bankruptcy Code § 506(a).

11           “SOFA” means the Debtor’s statements of financial affairs.

12           “Spectrum” means Spectrum 6 Medical Investors, LLC.

13           “Steward” means Steward Financial LLC.

14           “Tax Code” means the Internal Revenue Code.

15           “Trustee” refers to a hypothetical chapter 7 trustee.

16           “Undeliverable Distribution” means a Distribution to any Holder of an Allowed

17   Claim that is returned to the Debtor and/or Disbursing Agent as undeliverable or otherwise

18   unclaimed.

19           “VDG” mean Venture Development Group.

20           “VGC” means Venture Group of Companies, Inc.

21           “Westcliff” means Westcliff Investors, LLC.

22           “Westcliff Medical Building” refers to the medical office building consisting of a

23   19,476 square foot building on a 1.65 acre site located at 1901 Westcliff Drive, Newport

24   Beach, California 92660 owed by Westcliff.

25

26

27

28


     5429-000\1231739.1                            106
Case 8:17-bk-10706-ES   Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31   Desc
                        Main Document    Page 107 of 118




                                 EXHIBIT “A”
                                          Case 8:17-bk-10706-ES                                      Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                                                     Desc
                                                                                                     Main Document    Page 108 of 118
John Jean Bral
Case: 8:17-bk-10706                                                                                                                                                                                                                    EXHIBIT A - 1/7
Chapter 11 Scenario Analysis

         1st Distribution Fund Source - Proceeds from Sale of Mission and Westcliff             $        8,135,552
         2nd Distribution Fund Source - Other Real and Personal Property                                   542,856
         3rd Distribution Fund Source - Cannae/Attorneys Fees/Malpractice                                  662,989
                     Total                                                                      $        9,341,397




                                                                                                                                                                               Charging liens remain avoided. All disputed claims
                                                                                                                           Charging liens remain avoided. All claims under       under classes 10,11,12,13 disallowed, except
                                                                                                                                    classes 10,11,12,13 allowed.                 judgment on Decision/Default Judgment)(1).

                                           Voting Classes                                                                                      Scenario 1                                            Scenario 2
         Class      Description                                                       Amount                                Secured            Unsecured         Balance           Secured           Unsecured       Balance


         5,6        Beitler/Disputed Charging Lien                         $     3,378,524                                                 Reclassed to 12                                       Reclassed to 12



         7          Cannae/Sandpiper / Westcliff distributions                        394,483                                   394,483                                              394,483


         8          Priority Claims/None                                                    -
         9          General Unsecured Claims/Unsecured Claims Not                     939,371                                                      939,371                                               939,371
                    Including Disputed Unsecured Claims of Beitler,
                    Steward, Cannae, Boyd and BCRS
         10         Disputed Steward Claims/Disputed Unsecured                   3,693,639                                                       3,693,639
                    Claims of Steward Financial LLC (Claim Nos. 19
                    and 20)


         11         Disputed Cannae Claims/Claim No. 18                          1,421,510                                                       1,421,510
         12         Disputed Unsecured Beitler Claims/Judgment on                  238,729                                                       3,617,253                                             3,378,524
                    Decision and Default Judgment if Allowed as
                    Unsecured Claims, Claim Nos. 15, 21 and 23
         13         Disputed Unsecured Claims/Disputed Unsecured
                    Claims of Beitler, BCRS and Boyd (Claim Nos. 9,
                    11, 14 and 16)                                                          -                                                                -
                    Total                                                                                              $        394,483    $     9,671,773                     $     394,483     $     4,317,895
                    Proceeds from Asset Liquidations                                                                                                              9,341,397                                            9,341,397
                    Total Secured                                                                                               394,483                                               394,483
                    Payments to Secured                                                                                        (394,483)                                             (394,483)
                    Balance for Taxes                                                                                                                             8,946,914                                            8,946,914
                    Taxes Due                                                                                                                   $1,700,000                                            $1,700,000
                    Tax payments                                                                                                                (1,700,000)                                          ($1,700,000)
                    Balance                                                                                                                                       7,246,914                                            7,246,914
                    Best Interests of Creditors - Chapter 7 Costs                                                                                        -                                                     -
                    Payments to Trustee and Trustee Counsel                                                                                              -                                                     -
                    Balance for Chapter 11 Admins                                                                                                                 7,246,914                                            7,246,914

                    Chapter 11 Admin Fees (including UST)                                                                                         2,593,414                                            2,593,414
                    Payments to Chapter 11 Admins (Including UST)                                                                                (2,593,414)                                          (2,593,414)
                    Balance for Priority Unsecured                                                                                                                4,653,500                                            4,653,500
                    Priority Unsecured                                                                                                                   -                                                     -
                    Payments to Priority Unsecured                                                                                                       -                                                     -
                    Balance for Allowed Unsecured                                                                                                                 4,653,500                                            4,653,500

                    Total Allowed Unsecured                                                                                                      9,671,773                                             4,317,895

                    Distribution to Allowed Unsecured                                                                                            4,653,500                                             4,317,895
                    Liquidated %                                                                                                                      48.1%                                                100.0%

                    Return to Debtor                                                                                                                                       -                                            335,604

                    (1) The Default Judgment is shown here in the asserted amount of approx $2.6 million. If the
                    Debtor is successful in his appeal to set aside the Default Judgment and the claim is considered
                    on its merits, however, the $2.6 million claim could be materially reduced.
                                                                                                                                                                                                                                    EXHIBIT "A"
                                                                                                                                                                                                                                      Page 107
                                          Case 8:17-bk-10706-ES                                      Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                                                      Desc
                                                                                                     Main Document    Page 109 of 118
John Jean Bral
Case: 8:17-bk-10706                                                                                                                                                                                                                   EXHIBIT A - 2/7
Chapter 11 Scenario Analysis

         1st Distribution Fund Source - Proceeds from Sale of Mission and Westcliff             $        8,135,552
         2nd Distribution Fund Source - Other Real and Personal Property                                   542,856
         3rd Distribution Fund Source - Cannae/Attorneys Fees/Malpractice                                  662,989
                     Total                                                                      $        9,341,397




                                                                                                                       Charging liens not avoided. All claims under classes   Charging liens not avoided(1). All disputed claims
                                                                                                                                      10,11,12,13 allowed.                         under classes 10,11,12,13 disallowed.

                                           Voting Classes                                                                                    Scenario 3                                             Scenario 4
         Class      Description                                                       Amount                               Secured           Unsecured         Balance            Secured           Unsecured        Balance


         5,6        Beitler/Disputed Charging Lien                         $     3,378,524                             $    3,378,524                                         $    3,378,524


         7          Cannae/Sandpiper / Westcliff distributions                        394,483                                 394,483                                               394,483


         8          Priority Claims/None                                                    -
         9          General Unsecured Claims/Unsecured Claims Not                     939,371                                                    939,371                                                939,371
                    Including Disputed Unsecured Claims of Beitler,
                    Steward, Cannae, Boyd and BCRS
         10         Disputed Steward Claims/Disputed Unsecured                   3,693,639                                                     3,693,639
                    Claims of Steward Financial LLC (Claim Nos. 19
                    and 20)


         11         Disputed Cannae Claims/Claim No. 18                          1,421,510                                                     1,421,510
         12         Disputed Unsecured Beitler Claims/Judgment on                  238,729                                                       238,729
                    Decision and Default Judgment if Allowed as
                    Unsecured Claims, Claim Nos. 15, 21 and 23
         13         Disputed Unsecured Claims/Disputed Unsecured
                    Claims of Beitler, BCRS and Boyd (Claim Nos. 9,
                    11, 14 and 16)                                                          -
                    Total                                                                                              $    3,773,007    $     6,293,248                      $    3,773,007    $       939,371
                    Proceeds from Asset Liquidations                                                                                                            9,341,397                                             9,341,397
                    Total Secured                                                                                           3,773,007                                              3,773,007
                    Payments to Secured                                                                                    (3,773,007)                                            (3,773,007)
                    Balance for Taxes                                                                                                                           5,568,389                                             5,568,389
                    Taxes Due                                                                                                                 $1,700,000                                             $1,700,000
                    Tax payments                                                                                                             ($1,700,000)                                           ($1,700,000)
                    Balance                                                                                                                                     3,868,389                                             3,868,389
                    Best Interests of Creditors - Chapter 7 Costs                                                                                     -                                                     -
                    Payments to Trustee and Trustee Counsel                                                                                           -                                                     -
                    Balance for Chapter 11 Admins                                                                                                               3,868,389                                             3,868,389

                    Chapter 11 Admin Fees (including UST)                                                                                       2,593,414                                             2,593,414
                    Payments to Chapter 11 Admins (Including UST)                                                                              (2,593,414)                                           (2,593,414)
                    Balance for Priority Unsecured                                                                                                              1,274,975                                             1,274,975
                    Priority Unsecured                                                                                                                -                                                     -
                    Payments to Priority Unsecured                                                                                                    -                                                     -
                    Balance for Allowed Unsecured                                                                                                               1,274,975                                             1,274,975

                    Total Allowed Unsecured                                                                                                    6,293,248                                                939,371

                    Distribution to Allowed Unsecured                                                                                          1,274,975                                                939,371
                    Liquidated %                                                                                                                    20.3%                                                100.0%

                    Return to Debtor                                                                                                                                     -                                              335,604

                    (1) The Default Judgment is shown here in the asserted amount of approx $2.6 million. If the
                    Debtor is successful in his appeal to set aside the Default Judgment and the claim is considered
                    on its merits, however, the $2.6 million claim could be materially reduced.
                                                                                                                                                                                                                                   EXHIBIT "A"
                                                                                                                                                                                                                                     Page 108
                       Case 8:17-bk-10706-ES     Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31   Desc
                                                 Main Document    Page 110 of 118




John Jean Bral                                                                                                 EXHIBIT A - 3/7
Case: 8:17-bk-10706
Best Interests Test


Best Interests Test - Unsecured Claims %s      (All)

Chapter                                        Scenario 1 Scenario 2 Scenario 3 Scenario 4
                        11                            48%      100%         20%      100%
                        7                             45%      100%         15%      100%




                                                                                                           EXHIBIT "A"
                                                                                                             Page 109
                                             Case 8:17-bk-10706-ES                      Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                                       Desc
                                                                                        Main Document    Page 111 of 118

John Jean Bral
Case: 8:17-bk-10706                                                                                                                                                                                                      EXHIBIT A - 4/7
Notes to Scenario Analysis

                                                                                                                                                  Liquidated
                                                                                                           Amount            Liquidation %          Value         Notes

1st Distribution Fund Source - Proceeds from Sale of Mission and Westcliff                             $    8,135,552               100.0%    $     8,135,552    Net proceeds from the sale of Mission and Westcliff
     Gross Proceeds Available for Distribution                                                              8,135,552                               8,135,552


Chapter 11 Administrative Claims
    Professional Fees                                                                                       (2,500,000)             100.0%         (2,500,000)
    Clerk and OUST                                                                                             (93,414)             100.0%            (93,414)
         Total                                                                                              (2,593,414)                            (2,593,414)               0.0%



2nd Distribution Fund Source - Other Real and Personal Property
    Cash                                                                                                        1,000                 0.0%                  -
    2012 Toyota Tundra                                                                                         10,800                 0.0%                  -    Exempt
    Personal Property                                                                                           9,550                 0.0%                  -    Exempt
    Mass Mutual Insurance Policy                                                                               10,000                 0.0%                  -    Exempt
    Preference Action - LWGF                                                                                   10,000               100.0%             10,000
    VDG                                                                                                        60,282               100.0%             60,282
    Javahar, Eye Street and Spectrum                                                                          199,332               100.0%            199,332
    Sandpiper (Net of Class 1,2,3,4 payments)                                                                 348,242                78.5%            273,242    Net of $75,000 homestead exemption
         Total                                                                                                649,206                                 542,856

3rd Distribution Fund Source - Cannae/Attorneys Fees/Malpractice                                              662,989               100.0%            662,989    $262,989 is 66.6% of the $394,483 Cannae claim due from Beitler entities
                                                                                                                                                                 + $400,000 in attorney fee reimbursement related to fraud.
                                                                                                                                                                 + TBD malpractice claims.


    Net tax liability created from Asset Sales                                                             ($1,700,000)             100.0%         (1,700,000)   Capital Gains tax liability created by asset sales, less NOLs,
                                                                                                                                                                 tax deductible business payments, section 121 exclusions and payments to professionals.



Best Interest Test
Chapter 7 Administrative Expenses
    Chapter 7 Trustee Fees                                                                                   (303,492) [1]
    Chapter 7 Trustee Counsel Fees                                                                           (100,000)
          Total                                                                                              (403,492)              100.0%    $      (403,492)


[1] Ch. 7 Trustee Liquidation Fees                                                                         Ch. 7 Trustee Fee Schedule
                                                                                                           Fee %               Fee $                                   Fees
    Up to 5,000.00                                                                                               25.0%             5,000                5,000     $     (1,250)
    5,000.01-49,999.99                                                                                           10.0%            45,000               45,000           (4,500)
    50,000-999,999.99                                                                                             5.0%           950,000              950,000          (47,500)
    1,000,000 and above                                                                                           3.0%                              8,341,397         (250,242)
                                                                                                                                                                      (303,492)



Claims

A. Claims amounts are the best known figures from filed claims, or in the absence, scheduled claims and may exclude judgment and post-petition interest.
B. Claims do not reflect any offsets that would otherwise reduce the allowable claim.




                                                                                                                                                                                                                              EXHIBIT "A"
                                                                                                                                                                                                                                Page 110
                                             Case 8:17-bk-10706-ES                        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                                                    Desc
                                                                                          Main Document    Page 112 of 118




John Jean Bral
Case: 8:17-bk-10706                                                                                                                                                                                                               EXHIBIT A - 5/7
Schedule of Assets and Liabilities

                                                          Undivided                           Accrued                                     Entity Level                                                   100%            Debtor
                                                            FMV            Working            Property                                   Secured Debt                                 Selling           Undivided     Ownership                       Proceeds
                          Asset                            Value          Capital (Net)        Taxes             1st Deed           2nd Deed       3rd Deed           Total           Costs             Proceeds     Interest (Net)   DLOC [a]        to Debtor

64 Sandpiper, Irvine CA Property [1]                  $      726,000      $         -     $       6,494      $      88,506      $     211,458    $   35,000       $    341,458    $     36,300      $      348,242       100.000%          0.0% $        348,242
Mission Medical Investors LLC Building [2]                18,850,000           116,506                   -       8,971,795            690,000                         9,661,795        565,500           8,739,211        42.300%          0.0%        3,696,686
Mission Medical Investors LLC Unimproved Land [2]          3,080,000                -                    -                  -                -                -               -         92,400           2,987,600        42.300%          0.0%        1,263,755
Westcliff Investors, LLC [3]                              11,070,000           139,090                   -       3,792,545            400,000                         4,192,545        332,100           6,684,445        47.500%          0.0%        3,175,111
Venture Development Group [4]                                 60,282                -                    -                  -                -                -               -                 -           60,282       100.000%          0.0%           60,282
Bral Realty Advisors, Inc. [5]                                        -                                  -                  -                -                -               -                 -              -         100.000%          0.0%               -
Javaher Investors, LLC [6]                                 3,250,000            56,500                   -       1,125,222                   -                -       1,125,222                 -        2,181,278         8.550%         30.0%          130,549
Eye Street Medical Investors LLC [7]                       3,280,000            60,823                   -       2,627,821                   -                -       2,627,821                 -          713,002        13.781%         30.0%           68,782
Spectrum 6 Medical Investors, LLC [8]                                 -            N/M                   -             N/M                N/M           N/M                   -                 -              -           1.000%         30.0%               -
Venture Group of Companies, LLC [9]                                   -             -                    -                  -                -                -               -                 -              -         100.000%          0.0%                   -


Total                                                 $ 40,316,282        $    372,919    $       6,494      $ 16,605,889       $ 1,301,458      $   35,000       $ 17,948,841    $ 1,026,300       $ 21,714,060                                  $    8,743,408




Notes:
[1] John Bral's primary residence located at 64 Sandpiper, Irvine, CA 92604.
[2] Mission operates as a single asset commercial real estate investment company: 29,744 sq. ft. building located at 27882 Forbes Road, Laguna Niguel, CA 92677.
[3] Westcliff operates as a single asset commercial real estate investment company: 19,476 sq. ft. building located at 1901 Westcliff Dr., Newport Beach, CA 92660.
[4] VDG is a real estate development company. VDG is party to a JV agreement with LN Investments LLC for the development of property at 27912 Forbes Rd., Laguna Niguel, CA 92677.
[5] BRA is an entity through which John Bral conducts commercial real estate brokerage and property management services. No going concern value, de minimis liquidation value.
[6] Javaher owns real property located at 4715 Coffee Rd., Bakersfield, CA. Held by WestCliff Investors LLC. Ownership is net to Debtor.
[7] Eye Street owns real property located at 2525 Eye St., Bakersfield, CA. Held by WestCliff Investors LLC. Ownership is net to Debtor.
[8] Spectrum 6 Medical Investors owns property located at 15775 Laguna Canyon Rd., Irvine CA.
[9] VGC is a California corp with no assets, liabilities or activity.




                                                                                                                                                                                                                                      EXHIBIT "A"
                                                                                                                                                                                                                                        Page 111
                              Case 8:17-bk-10706-ES                  Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31   Desc
                                                                     Main Document    Page 113 of 118




John Jean Bral                                                                                                                     EXHIBIT A - 6/7
Case: 8:17-bk-10706
Real Estate Fractional Interest Price Discount Studies


                                                     Low         Average        Median          High
Study
Harris-McCormick-Davis Study                            5.6%        -32.1%                       -87.0%
Healy Study                                            -3.0%        -23.5%                       -52.0%
Peter Patchin Study                                     0.0%        -36.8%                       -82.4%
Peterson-Hanson- Klafter Study                        -23.4%        -50.0%                       -83.5% [1]
Humphrey Study                                          0.0%                                     -67.0%
Eckhoff Accountancy Corp. Study                                     -37.0%        -38.0%




Source: "Valuing Real Estate Fractional Ownership Interests", Katherine A Gilbert and C. Ryan Stewart.

[1] Study reviewed transaction in the Tucson, AZ area. It should be noted that the Tucson, AZ real estate market was
experiencing an unstable real estate investment climate during the analysis time period.




                                                                                                                               EXHIBIT "A"
                                                                                                                                 Page 112
                        Case 8:17-bk-10706-ES            Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                           Desc
                                                         Main Document    Page 114 of 118
John Jean Bral                                                                                                                                       EXHIBIT A - 7/7
Case: 8:17-bk-10706
Claims Classification


  Class          Type                   Creditor               Insider   Impaired                       Collateral/Notes                       Amount



          1 Secured       Suntrust Mortgage                   No         No         Sandpiper Property                                     $      88,506



          2 Secured       Citibank                            No         No         Sandpiper Property                                           211,458



          3 Secured       Michelle Easton                     No         Yes        Sandpiper Property / Debtor's interest in VDG                 35,000



          4 Secured       Orange County Tax Collector         No         No         Sandpiper Property                                             6,494



          5 Secured       Beitler                             No         Yes        Disputed Charging Lien                                       788,799



          6 Secured       Beitler                             No         Yes        Disputed Charging Lien                                      2,589,725



          7 Secured       Cannae                              No         Yes        Sandpiper / Westcliff distributions                          394,483



          8 Priority      Priority Claims                     No         No         None                                                                    -

                                                                                    Unsecured Claims Not Including Disputed Unsecured
          9 Unsecured     General Unsecured Claims            No         Yes        Claims of Beitler, Steward, Cannae, Boyd and BCRS            939,371

                                                                                    Disputed Unsecured Claims of Steward Financial LLC
      10 Unsecured        Disputed Steward Claims             No         Yes        (Claim Nos. 19 and 20)                                      3,693,639



      11 Unsecured        Disputed Cannae Claims              No         Yes        Claim No. 18                                                1,421,510

                                                                                    Judgment on Decision and Default Judgment if Allowed
      12 Unsecured        Disputed Unsecured Beitler Claims   No         Yes        as Unsecured Claims, Claim Nos. 15, 21 and 23                238,729

                                                                                    Disputed Unsecured Claims of Beitler, BCRS and Boyd
      13 Unsecured        Disputed Unsecured Claims           No         Yes        (Claim Nos. 9, 11, 14 and 16)                       $               -
                                                                                                                                                     EXHIBIT "A"
                                                                                                                                                       Page 113
Case 8:17-bk-10706-ES   Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31   Desc
                        Main Document    Page 115 of 118




                                 EXHIBIT “B”
                     Case 8:17-bk-10706-ES        Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                    Desc
                                                  Main Document    Page 116 of 118

                                                                                                                                                        Exhibit B - 1/1
John Jean Bral
Case: 8:17-bk-10706
Monthly Profit & Loss

                                                                 Year 1           Year 2           Year 3           Year 4           Year 5

Cash - BOM                                                   $     1,000      $    12,240      $    25,161      $    39,229      $    54,496

Income                                            Escalator
    Gross Wages & Commissions                          3.0% $ 144,000         $ 148,320        $ 152,770        $ 157,353        $ 162,073
        Tax, Medicare and SS Deductions                3.0%    57,600            59,328           61,108           62,941           64,829
    Net Wages & Commissions                                    86,400            88,992           91,662           94,412           97,244

   Disbursements from Mission Medical Investors       3.0%                -                -                -                -                -

Total Income                                                      86,400           88,992           91,662           94,412           97,244

Expenses
   Rental / Home Ownership Expenses                   2.0%        31,027           31,824           32,460           33,110           33,772
   Real Estate Taxes                                  2.0%           251                -                -                -                -
   Insurance                                          2.0%           420              428              437              446              455
   Maintenance & Repairs                              2.0%           100                -                -                -                -
   HOA dues                                           2.0%           402                -                -                -                -
   Electricity                                        2.0%         2,100            2,142            2,185            2,229            2,273
   Water, Sewer and Garbage Collection                2.0%         1,620            1,652            1,685            1,719            1,754
   Telephone, Cable and Internet                      2.0%         2,520            2,570            2,622            2,674            2,728
   Food                                               2.0%        23,400           23,868           24,345           24,832           25,329
   Clothing, Laundry and Dry Cleaning                 2.0%         1,980            2,020            2,060            2,101            2,143
   Personal Care Products and Services                2.0%         4,200            4,284            4,370            4,457            4,546
   Medical and Dental Expenses                        2.0%         1,500            1,530            1,561            1,592            1,624
   Entertainment                                      2.0%         5,100            5,202            5,306            5,412            5,520
   Life Insurance                                     2.0%           540              551              562              573              585
Total Expenses                                                    75,160           76,072           77,593           79,145           80,728

Disposable Income                                                 11,240           12,920           14,069           15,267           16,516

Cash - EOM                                                   $    12,240      $    25,161      $    39,229      $    54,496      $    71,012

                                                             Net Present Value @ 5yr Tsy (2.8%)                                      $64,918


                                                                                                                                                  EXHIBIT "B"
                                                                                                                                                    Page 114
        Case 8:17-bk-10706-ES                     Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                      Desc
                                                  Main Document    Page 117 of 118



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled SECOND AMENDED DISCLOSURE STAEMENT
DESCRIBING CHAPTER 11 PLAN will be served or was served (a) on the judge in chamber in the form and
manner required by LBR 5005-2(d); and the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
6/8/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On ___________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 6/8/2018, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/8/2018                       Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:17-bk-10706-ES                     Doc 470 Filed 06/08/18 Entered 06/08/18 15:25:31                                      Desc
                                                  Main Document    Page 118 of 118


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Daniel K Fujimoto wdk@wolffirm.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Michael J Hauser michael.hauser@usdoj.gov
       Mark D Hurwitz mhurwitz@lsl-la.com, dsmall@lsl-la.com,kfinn@lsl-la.com
       Gary E Klausner gek@lnbyb.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Kathleen J McCarthy kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
       William F McDonald Caecf@tblaw.com, wfm@tblaw.com;snchampney@tblaw.com
       Krikor J Meshefejian kjm@lnbrb.com
       Babak Samini saminicourtnotice@gmail.com,
        bsamini@saminilaw.com;nprado@saminilaw.com;lnavarro@saminilaw.com;swatts@saminilaw.com
       Edward G Schloss egs2@ix.netcom.com
       Valerie Smith claims@recoverycorp.com
       Daniel B Spitzer dspitzer@spitzeresq.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Zann R Welch ecfnotices@ascensioncapitalgroup.com

2. SERVED BY OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

        Via Overnight Mail:
        The Honorable Scott C. Clarkson, United States Bankruptcy Court,
        Central District of California, Ronald Reagan Federal Building and Courthouse
        411 West Fourth Street, Suite 5130 (courtesy bin)
        Santa Ana, CA 92701-4593

        Via Email:
        Tom Lallas: tlallas@lsl-la.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
